MASTER LEASE AGREEMENT
 
BETWEEN
 
FIRST STATES INVESTORS 5200, LLC,
a Delaware limited liability company (“LANDLORD”)
 
AND
 
BANK OF AMERICA, N.A. (“TENANT”)



Dated: October 1, 2004


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I
BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
1
     
1.1
Basic Lease Information; Definitions
1
     
1.2
Leased Premises
17
     
1.3
Term
18
     
1.4
Options to Renew; Special Notice of Non-Renewal
18
     
1.5
Use
21
     
1.6
Survival
21
     
ARTICLE II
RENTAL AND OPERATING EXPENSES
21
     
2.1
Rental Payments
21
     
2.2
Operating Expenses
24
     
2.3
Real Estate Taxes
29
     
2.4
Budget; Audit Rights
31
     
ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
33
     
3.1
Building Standard and Above Standard Services
33
     
3.2
Keys and Locks
37
     
3.3
Graphics and Building Directory
37
     
3.4
Building Identity; Signage; Exclusivity
38
     
3.5
Communications Equipment
40
     
3.6
Building Management
42
     
ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS
42
     
4.1
Care of Leased Premises
42
     
4.2
Access of Landlord to Leased Premises
43
     
4.3
Nuisance
43
     
4.4
Laws and Regulations; Rules of Building
44
     
4.5
Legal Use and Violations of Insurance Coverage
44
     
4.6
Environmental Laws
45
     
4.7
Prohibited Uses
46
     
ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS
47
     
5.1
Leasehold Improvements
47

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)




   
Page
     
5.2
Alterations
47
     
5.3
Non-Removable Improvements
47
     
5.4
Mechanics Liens
48
     
5.5
Repairs by Landlord
49
     
5.6
Repairs by Tenant
49
     
5.7
Demising Work
49
     
5.8
Art
51
     
ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE
52
     
6.1
Condemnation
52
     
6.2
Damages from Certain Causes
53
     
6.3
Casualty Clause
54
     
6.4
Property Insurance
55
     
6.5
Liability Insurance
55
     
6.6
Hold Harmless
56
     
6.7
WAIVER OF RECOVERY
56
     
ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
56
     
7.1
Default and Remedies
56
     
7.2
Insolvency or Bankruptcy
60
     
7.3
Negation of Lien for Rent
60
     
7.4
Attorney’s Fees
61
     
7.5
No Waiver of Rights
61
     
7.6
Holding Over
61
     
7.7
Subordination
62
     
7.8
Estoppel Certificate
63
     
7.9
Subsequent Documents
63
     
7.10
Interest Holder Privileges
63
     
ARTICLE VIII
SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS
63
     
8.1
Sublease or Assignment by Tenant
63
     
8.2
Assignment by Landlord
66
     
ARTICLE IX
PURCHASE AND SALE
67


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
9.1
Tenant’s Right of First Refusal to Purchase
67
     
9.2
Right of First Offer on Sale
67
     
9.3
Separate Lease
68
     
ARTICLE X
EXPANSION RIGHTS
68
     
10.1
Quarterly Availability Reports
68
     
10.2
Tenant’s Expansion Notice
69
     
10.3
Landlord Expansion Response
69
     
10.4
Expansion Space Leases
70
     
10.5
Excess Basic Rent; Recalculation of Termination Rights
72
     
10.6
Subordination of Expansion Space Rights
72
     
10.7
Duration
73
     
10.8
Disputes
73
     
ARTICLE XI
CONTRACTION RIGHTS
73
     
11.1
Contraction Rights
73
     
11.2
Contraction Rights Exercise Notice
74
     
11.3
Relocation Rights
74
     
11.4
Early Termination Rights
75
     
11.5
Termination Rights
75
     
11.6
Contraction Premises Rent
75
     
11.7
Surrender; Contraction Premises Demising Work
76
     
11.8
Duration
76
     
11.9
Disputes
76
     
ARTICLE XII
DISPUTE RESOLUTION
76
     
12.1
Approval Procedure; Dispute Resolution
76
     
12.2
Dispute Resolution
77
     
12.3
Conduct of the Arbitration
78
     
12.4
Alternative Means of Arbitration with AAA
79
     
12.5
Mediation; Litigation
80
     
ARTICLE XIII
TENANT REMEDIES
80
     
13.1
Limited Offset
80


 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



   
Page
     
13.2
Landlord Letter of Credit
80
     
ARTICLE XIV
MISCELLANEOUS
81
     
14.1
Notices
81
     
14.2
Brokers
81
     
14.3
Binding on Successors
81
     
14.4
Rights and Remedies Cumulative
81
     
14.5
Governing Law
81
     
14.6
Rules of Construction
82
     
14.7
Authority and Qualification
82
     
14.8
Severability
82
     
14.9
Quiet Enjoyment
82
     
14.10
Limitation of Personal Liability
82
     
14.11
Memorandum of Lease
82
     
14.12
Consents
82
     
14.13
Time of the Essence
83
     
14.14
Amendments
83
     
14.15
Entirety
83
     
14.16
References
83
     
14.17
Counterpart Execution
83
     
14.18
No Partnership
83
     
14.19
Captions
83
     
14.20
Required Radon Notice
83
     
14.21
Changes to Properties by Landlord
83
     
14.22
Storage Space
84
     
14.23
WAIVER OF JURY TRIAL
84
     
14.24
Confidential Information
84


 
iv

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
Exhibit A
Leased Premises, Building NRA, Leased Premises NRA and Tenant Occupancy
Percentages
Exhibit B-1
Form of Lease Supplement
Exhibit B-2
Form of Amendment to Lease Supplement and Exhibit A
Exhibit C
Form of Confidentiality Agreement
Exhibit D
Form of Subordination, Attornment and Non-Disturbance Agreement
Exhibit E
Form of Estoppel Certificate
Exhibit F
Form of Subtenant Non-Disturbance Agreement
Exhibit G
Form of Separate Lease
Exhibit H
Form of Contraction Assignment
Exhibit I
Form of Contraction Sublease
Exhibit J
Form of Landlord Letter of Credit
   
Schedule 1
Annual Basic Rent Factor Table
Schedule 2
[Intentionally Omitted]
Schedule 3
Description of Environmental Information
Schedule 4
Description of Tenant’s Art
Schedule 5
Renewal Term Annual Basic Rent Illustration


 
v

--------------------------------------------------------------------------------

 

MASTER LEASE AGREEMENT
 
THIS MASTER LEASE AGREEMENT (this “Lease”) is made and entered into on October
1, 2004, by and between FIRST STATES INVESTORS 5200, LLC, a Delaware limited
liability company (hereinafter called “Landlord”), and BANK OF AMERICA, N.A., a
national banking association (hereinafter called “Tenant”), with the limited
joinder of FIRST STATES GROUP, L.P., a Delaware limited partnership
(“FSG”).  Any other provision of this Lease to the contrary notwithstanding,
this Lease shall automatically and without further action of Landlord or Tenant
commence and become effective upon and immediately following the Closing.  Terms
with initial capital letters used in this Lease shall have the meanings assigned
for such terms in Section 1.1(b).
 
BACKGROUND
 
A.           Tenant and FSG are parties to the Purchase Agreement, pursuant to
which Tenant agreed to sell and convey to Landlord, and Landlord agreed to
purchase from Tenant, the Properties and certain other properties not covered by
this Lease.


B.           FSG has assigned to Landlord FSG’s entire right, title and interest
in and to the Properties.


C.           Closing under the Purchase Agreement has occurred immediately prior
to Landlord’s and Tenant’s execution of this Lease.


ARTICLE I
BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
 
1.1           Basic Lease Information; Definitions.
 
(a)           The following Basic Lease Information is hereby incorporated into
and made a part of this Lease.  Each reference in this Lease to any information
and definitions contained in the Basic Lease Information shall mean and refer to
the information and definitions hereinbelow set forth.
 
Commencement Date:
 
October 1, 2004.
     
Expiration Date:
 
September 30, 2019.
     
Initial Term:
 
Commencing on the Commencement Date, and, unless sooner terminated as herein
provided, ending on the Expiration Date.
     
Leased Premises:
 
All those portions of the Properties identified in the Lease Supplements, as the
same are amended from time to time, as being demised and leased to Tenant
hereunder, including the identified Net Rentable Areas within the Buildings and,
where applicable, the Drive-Through Banking Facilities.  Each time there is an
addition to, subtraction from or other change in the configuration of the Leased
Premises as herein provided, including pursuant to Section 6.1 (Condemnation),
Section 6.3 (Casualty), Article IX (Purchase and Sale), Article X (Expansion
Rights) and Article XI (Contraction Rights), Landlord and Tenant, within thirty
(30) days following the effective date of the change, shall execute amendments
to the applicable Lease Supplements (based upon the form attached as Exhibit B-1
hereto) and to Exhibit A hereto to confirm the configuration and Net Rentable
Area of the Leased Premises, Tenant’s Occupancy Percentage in each Building and
the Annual Basic Rent for each Leased Premises and, to the extent applicable,
any adjustment in Parking Areas and be accompanied by a revised Exhibit A
hereto.

 
 
 

--------------------------------------------------------------------------------

 


Landlord’s Address for
Notices:
 
First States Investors 5200, LLC
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046
Attention:  Nicholas S. Schorsch, President and CEO
Fax Number:  (215) 887-2585
     
with a copy to:
 
First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046
Attention:  Edward J. Matey Jr., General Counsel
Fax:  (215) 887-9856
     
Tenant’s Address for Notices:
 
Bank of America, N.A.
525 North Tryon
3rd Floor – Corporate Real Estate Department
NC1-023-03-03
Charlotte, NC 28255
Attention:  Property Services
Fax:  (704) 386-7339
     
with a copy to:
 
Bank of America, N.A.
901 Main Street, 68th Floor
Dallas, TX  75202-3714
Attention:  Michael F. Hord, Associate General Counsel
Fax:  (214) 209-0871
     
and to:
 
Trammell Crow Corporate Services, Inc.
2850 North Federal Highway
Lighthouse Point, Florida  33064
Attention:  Chuck Dunn, Senior Vice President
Fax:  (954) 786-4405


 
2

--------------------------------------------------------------------------------

 


and to:
 
Jones Lang LaSalle Americas, Inc.
355 South Grand Avenue
Suite 4280
Los Angeles, CA  90071
Attention:  John L. Vinnicombe, Executive Vice President
Fax:  (213) 680-4933
     
Interest Holder’s Address for Notices:
 
Deutsche Bank AG, Cayman Islands Branch
60 Wall Street, 10th Floor
New York, New York
Attention: Chris Tognola/Tom Traynor
Fax:   N/A
     
with a copy to:
 
LaSalle Bank National Association
135 South LaSalle Street, Suite 1625
Chicago, Illinois 60603
Attention: Tom Quinlan
Fax:   N/A
     

(b)           As used in this Lease, the following terms shall have the
respective meanings indicated below, and such meanings are incorporated in each
such provision where used as if fully set forth therein:
 
“AAA” shall mean the American Arbitration Association.
 
“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1(c).
 
“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).
 
“Additional Equipment” shall have the meaning assigned to such term in Section
3.5.
 
“Additional Rent” shall mean Tenant’s Operating Expense Share, Tenant’s Tax
Share, Above Standard Services Rent and all other sums (other than Annual Basic
Rent and Excess Basic Rent, if any) that Tenant is obligated to pay or reimburse
to Landlord as required by the terms of this Lease.
 
“Affiliate” or “Affiliates” shall mean any person or entity controlling,
controlled by, or under common control with another such person or
entity.  “Control” as used herein shall mean the possession, direct or indirect,
or the power to direct or cause the direction, of the management and policies of
such controlled person or entity.  The ownership, directly or indirectly, of
more than fifty percent (50%) of the voting securities of, or possession of the
right to vote in, the ordinary direction of its affairs, more than fifty percent
(50%) of the voting interest in, any person or entity shall be presumed to
constitute such control.  In the case of Landlord (if Landlord is a
partnership), the term Affiliate shall also include any person or entity
controlling or controlled by or under common control with any general partner of
Landlord or any general partner of Landlord’s general partner.

 
3

--------------------------------------------------------------------------------

 
 
“Affiliate Owned Property” shall have the meaning assigned to such term in
Section 10.1.
 
“Aggregate FMRV Rent” shall have the meaning assigned to such term in Section
1.4(c).
 
“Aggregate Occupancy Percentage” shall mean a fraction, expressed as a
percentage, the numerator of which is the aggregate Net Rentable Area of the
Leased Premises in all of the Properties at the time the determination is made
and the denominator of which is the Net Rentable Area of all of the Closing
Properties acquired by Landlord (or its Affiliates) from Tenant (or its
Affiliates) under the Purchase Agreement, whether or not such Closing Properties
are occupied, in whole or in part, by Tenant.
 
“Agreed Upon Percentage” shall have the meaning assigned to such term in the
Purchase Agreement.
 
“Agreed Upon Purchase Price” shall mean, for a Property, the amount calculated
as the product of (i) the Purchase Price for all of the Closing Properties under
the Purchase Agreement multiplied by (ii) the Agreed Upon Percentage for the
Property for which the Agreed Upon Purchase Price is being calculated.
 
“Alteration Threshold Amount” shall mean, as to each Property, Five Hundred
Thousand Dollars ($500,000.00) in aggregate alteration costs ongoing at any
time, provided that (a) so long as Tenant’s Occupancy Percentage at a Major
Property is at least fifty percent (50%), the Alteration Threshold Amount for
such Major Property shall equal One Million Dollars ($1,000,000.00) in aggregate
alterations costs and (ii) the aggregate Alterations Threshold Amount for
alteration costs ongoing at all Properties at any time shall not exceed Ten
Million Dollars ($10,000,000.00).
 
“Annual Basic Rent” shall mean the annual basic rent payable by Tenant for the
Leased Premises that are subject, from time to time, to this Lease.  During the
Initial Term of this Lease, the Annual Basic Rent for each Property shall equal
the Net Rentable Area of the Leased Premises for such Property multiplied by the
applicable Annual Basic Rent Factor, except that the Annual Basic Rent for any
Short Term Expansion Space shall equal the Fair Market Rental Value of such
Short Term Expansion Space as provided in Article X.  During the Renewal Terms
of this Lease, the Annual Basic Rent for each Property shall equal the Fair
Market Rental Value of the Leased Premises within such Property, subject, if
applicable, to the limitations set forth in Section 1.4(c).  The Annual Basic
Rent due under this Lease shall equal the sum of all Annual Basic Rents due with
respect to each Property.  Annual Basic Rent shall be re-calculated each time
there is a change in the Annual Basic Rent Factor or in Tenant’s Occupancy
Percentage for a Property or a required conversion to, or adjustment in, the
Fair Market Rental Value of a Property.
 
“Annual Basic Rent Factor” shall mean the annual rate per square foot of Net
Rentable Area used to calculate the Annual Basic Rent.  A table of Annual Basic
Rent Factors, together with scheduled increases and decreases thereto, are set
forth on Schedule 1 hereto.

 
4

--------------------------------------------------------------------------------

 

“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.
 
“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the subject Property or Leased Premises, who shall be
associated with a nationally-recognized real estate services firm offering
appraisal services, with local offices in the region where the subject Property
is located, and which firm is not under contract with or otherwise so associated
with either Landlord or Tenant as to reasonably impair its or their ability to
render impartial judgments (it being agreed that an Appraiser that performs
residential or commercial property appraisals for Tenant in Tenant’s capacity as
a mortgage lender shall not be disqualified from serving as an Appraiser solely
as a result of such other relationship with Tenant).
 
“Approval Matters” shall have the meaning assigned to such term in Section
12.2(b).
 
“Arbitration Notice” shall have the meaning assigned to such term in Section
12.2(a).
 
“Art” shall have the meaning assigned to such term in Section 5.8.
 
“ATM” shall mean automated teller machine.
 
“Average Operating Expenses” shall mean the amount determined by dividing the
aggregate Operating Expenses for all of the Properties by the aggregate Net
Rentable Area of all of the Buildings.  The Average Operating Expenses between
the Commencement Date and December 31, 2004, shall equal $8.56 per square foot
of Net Rentable Area, inclusive of management fees.  Beginning on January 1,
2005, the Average Operating Expenses shall be increased by three percent (3%),
subject to adjustment in the final Budget for such calendar year.
 
“Average Real Estate Taxes” shall mean the amount determined by dividing the
aggregate Real Estate Taxes for all of the Properties by the aggregate Net
Rentable Area of all of the Buildings.  The Average Real Estate Taxes between
the Commencement Date and December 31, 2004, shall equal $2.12 per square foot
of Net Rentable Area.  Beginning on January 1, 2005, the Average Real Estate
Taxes shall be increased by three percent (3%), subject to adjustment in the
final Budget for such calendar year.
 
“Award” shall have the meaning assigned to such term in Section 13.2(c).
 
“Banking Center Properties” shall mean those Properties identified as such on
Exhibit A hereto as “Banking Centers,” whether or not such Properties also
include a “Motor Bank.”
 
“Banking” shall have the meaning assigned to such term in Section 1.5.
 
“Binding ADR Dispute” shall have the meaning assigned to such term in Section
12.2(b).
 
“BOMA” shall mean the Building Owners and Managers Association.
 
“Budget” shall have the meaning assigned to such term in Section 2.4(a).

 
5

--------------------------------------------------------------------------------

 

“Building” shall mean any and each of the buildings identified on Exhibit A in
which the Leased Premises are located.
 
“Building Common Areas” shall have the meaning assigned to such term in the
Measurement Standard.
 
“Building Operating Hours” shall mean, for each Building, from 7:00 a.m. to 7:00
p.m. on Mondays through Fridays and from 8:00 a.m. to 2:00 p.m. on Saturdays,
excepting Holidays; provided that Building Operating Hours for Banking Center
Properties where Tenant’s Occupancy Percentage equals one hundred percent (100%)
shall mean the standard hours of operations for such Property as established,
from time to time, by Tenant.
 
“Building Rules” shall have the meaning assigned to such term in Section 4.4.
 
“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).
 
“Building Standards” shall mean, for each Building, materials of the type,
quality and quantity generally used throughout such Building and in Comparable
Buildings.
 
“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.
 
“Buildings” shall mean all of the buildings identified on Exhibit A in which the
Leased Premises are located.
 
“Casualty” shall have the meaning assigned to such term in Section 6.3(a).
 
“Closing” shall mean the closing and transfer of title to the Properties to
Landlord pursuant to the Purchase Agreement.
 
“Closing Date” shall mean the date of Closing under the Purchase Agreement.
 
“Closing Properties” shall mean all properties that Landlord (or its Affiliates)
acquires from Tenant (or its Affiliates) under the Purchase Agreement.
 
“Commencement Date” shall have the meaning assigned to such term in Section
1.1(a).
 
“Common Areas” shall mean all portions of the Project that are not intended to
be rented to a tenant, including interior corridors, elevators, mechanical
rooms, stairs, lobbies, lavatories, washrooms, exterior roadways, Parking Areas,
sidewalks, plazas, traffic lights, storm drainage facilities, rooftops,
landscaped areas, exterior walks and ramps, sanitary sewer, domestic and fire
water systems, fire protection installations, electric power and telephone
cables and lines and other utility connections, facilities and other
improvements (above and below ground) that are owned by Landlord and are now or
hereafter constructed on the Project for use in common by Landlord, Tenant and
other tenants located in the Building or for the common benefit of the
foregoing, including all such areas, facilities and systems denominated as
“Building Common Areas” and “Floor Common Areas” in the Measurement Standard.
 
 
6

--------------------------------------------------------------------------------

 

“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5(a).
 
“Comparable Buildings” shall mean, for each Building, a quality, age, location
and construction that is comparable to that of other buildings within the
metropolitan area within which such Building is located.
 
“Continuing Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.
 
“Contraction Assignment” shall mean a lease assignment and assumption agreement
substantially in the form attached as Exhibit H hereto entered into by Tenant,
as assignor, and FSG or, at FSG’s election, an Affiliate of FSG, as assignee,
for all of Tenant’s right, title and interest in and to a Continuing Term
Separate Lease at a Property for which Tenant has properly exercised Contraction
Rights for the entire Leased Premises within such Property pursuant to Article
XI.  If FSG elects to cause an Affiliate of FSG to enter into a Contraction
Assignment, FSG shall join in the execution of the Contraction Assignment for
the purpose of unconditionally guarantying to Tenant the payment and performance
by such Affiliate of all of such Affiliate’s obligations to Tenant under the
Contraction Assignment.  Tenant shall be released from all obligations under the
Separate Lease to which the Contraction Assignment relates arising on and after
the date of execution of the Contraction Assignment.
 
“Contraction Premises” shall have the meaning assigned to such term in Section
11.2.
 
“Contraction Premises Surrender Date” shall have the meaning assigned to such
term in Section 11.6.
 
“Contraction Rights” shall have the meaning assigned to such term in Section
11.1.
 
“Contraction Rights Exercise Notice” shall have the meaning assigned to such
term in Section 11.2.
 
“Contraction Sublease” shall mean a separate, stand alone sublease substantially
in the form attached as Exhibit I hereto entered into by Tenant, as sublandlord,
and FSG or, at FSG’s election, an Affiliate of FSG, as subtenant, for such
portion of the Leased Premises at a Property that is leased by Tenant under a
Continuing Term Separate Lease as Tenant has properly exercised Contraction
Rights pursuant to Article XI.  If FSG elects to cause an Affiliate of FSG to
enter into a Contraction Sublease, FSG shall join in the execution of the
Contraction Sublease for the purpose of unconditionally guarantying to Tenant
the payment and performance by such Affiliate of all of such Affiliate’s
obligations to Tenant under the Contraction Sublease.
 
“Cost Approved Sublease” shall have the meaning assigned to such term in Section
8.1(h).
 
“Coterminous Expansion Space” shall have the meaning assigned to such term in
Section 10.4(b).
 
“Damaged Property” shall have the meaning assigned to such term in Section
6.3(a).

 
7

--------------------------------------------------------------------------------

 

“Demising Work” shall mean the construction by Tenant, if and to the extent
required as a result of Tenant’s vacation and surrender of Surrendered Premises
to Landlord, of (i) all walls and other work required to demise, separate and
secure the Leased Premises from any portion of the Building that is not included
within the Leased Premises, (ii) all work, if and to the extent required as a
result of such demise, for (a) the creation of multi-tenant access to Building
Common Areas, facilities and systems necessary for the general office use of the
Surrendered Premises, including multi-tenant access to the mechanical,
electrical, plumbing and other utility facilities and systems serving the
Surrendered Premises or (b) at Tenant’s sole option, in lieu of creating
multi-tenant access to existing Building Common Areas, facilities or systems,
Tenant may construct replacements for Building Common Areas, facilities or
systems necessary for the general office use of the Surrendered Premises and
(iii) to provide proper and lawful means of ingress and egress to the
Surrendered Premises.  Notwithstanding the foregoing, Tenant will not be
obligated to (i) make any alterations or improvements to demise the Leased
Premises on floors of any Buildings that are and shall continue to be leased by
Tenant as full floors, (ii) make any alterations or improvements to floors that
do not contain any Leased Premises or (iii) bring the Properties into compliance
with building codes or other Legal Requirements, except to the extent required
by any Governmental Authority as being necessary to perform the Demising
Work.  All Demising Work shall be performed in conformity with the requirements
of Section 5.7.
 
“Drive-Through Banking Facility” shall mean, for each Property, the portion of
the Leased Premises, if any, identified as a Drive-Through Banking Facility in
Lease Supplement for such Property.
 
“Early Termination Fee” shall mean the amount required to be paid by Tenant to
Landlord upon Tenant’s exercise of Early Termination Rights under Section 11.4
calculated as the product of (w) the Agreed Upon Purchase Price for the Property
at which the Early Termination Rights are being exercised multiplied by (x)
16.6667 basis points (0.00166667) multiplied by (y) the number of whole or
partial months that elapse between the Commencement Date and the Contraction
Premises Surrender Date for the Contraction Premises for which the Early
Termination Fee is being calculated multiplied by (z) a fraction, the numerator
of which is the Net Rentable Area of the Contraction Premises created by
Tenant’s exercise of the Early Termination Rights for which the Early
Termination Fee is being calculated and the denominator of which is the Net
Rentable Area of the Building at which the Early Termination Rights are being
exercised.  For purposes of determining the Early Termination Fee required to be
paid by Tenant with the Contraction Rights Exercise Notice for any Contraction
Premises, Tenant shall assume that the Contraction Premises Surrender Date for
such Contraction Premises shall be the date on which Tenant identifies in the
Contraction Rights Exercise Notice that Tenant desires to vacate and surrender
possession of such Contraction Premises to Landlord.  After the actual
Contraction Premises Surrender Date for the Contraction Premises becomes known,
the Early Termination Fee shall be recalculated as provided in Section 11.4.  No
Early Termination Fee shall ever become due or payable by Tenant as a result of,
or with respect to the Contraction Premises created by, Tenant’s exercise of
Relocation Rights under Section 11.3 or Termination Rights under Section 11.5.
 
“Early Termination Right” shall have the meaning assigned to such term in
Section 11.4.

 
8

--------------------------------------------------------------------------------

 

“Enforcement” shall have the meaning assigned to such term in Section 7.7.
 
“Environmental Information” shall have the meaning assigned to such term in
Section 4.6(a).
 
“Environmental Matters” shall have the meaning assigned to such term in Section
4.6(b).
 
“Excess Basic Rent” shall have the meaning assigned to such term in Section
10.5.
 
“Exchange Space” shall mean the number of square feet, if any, by which the Net
Rentable Area of the Minimum Leased Premises exceeds the Net Rentable Area of
the Lease Premises.  On the Commencement Date, the Exchange Space shall equal
Thirty-Four Thousand Eight Hundred Ninety-One (34,891) square feet.  The
Exchange Space shall be recalculated, as of the Commencement Date, following the
re-measurement of the Buildings in conformity with the Measurement
Standard.  The Exchange Space shall be reduced, from time to time, by the Net
Rentable Area of all Expansion Space added to Leased Premises pursuant to
Article X (effective, in each such case, as of the date the Expansion Space
becomes Leased Premises) and increased, from time to time, by the Net Rentable
Area of any Contraction Premises removed from the Leased Premises by Tenant’s
exercise of Relocation Rights, but not Early Termination Rights or Termination
Rights (effective, in each such case, as of the date the Contraction Premises is
no longer Leased Premises).
 
“Exchange Space Rent” shall mean the annual Rent payable by Tenant with respect
to the Exchange Space calculated as Net Rentable Area of the Exchange Space
multiplied by the sum of (i) Annual Basic Rent Factor plus (ii) the Average
Operating Expenses plus (iii) the Average Real Estate Taxes.  If the Exchange
Space is less than or equal to zero, no Exchange Space Rent shall be due or
payable.
 
“Expansion Rights” shall have the meaning assigned to such term in Section 10.4.
 
“Expansion Space” shall have the meaning assigned to such term in Section 10.4.
 
“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.4.
 
“Expiration Date” shall have the meaning assigned to such term in Section
1.1(a).
 
“Event of Default” shall have the meaning assigned to such term in Section
7.1(a).
 
“Fair Market Purchase Value” shall mean the fair market purchase value, as of
the date the determination is made, that would be obtained in an arm’s-length
purchase and sale agreement between an informed and willing seller and an
informed and willing purchaser, neither of whom is under any compulsion to enter
into such transaction.

 
9

--------------------------------------------------------------------------------

 

“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length net
lease (i.e., net of all operating expenses, real estate taxes, utilities and
other pass-throughs) between an informed and willing tenant (other than a tenant
in possession) and an informed and willing landlord, neither of whom is under
any compulsion to enter into such transaction, for space in Comparable Buildings
that is comparable in size, location and quality to the Leased Premises, for a
comparable term.  Such Fair Market Rental Value shall be calculated assuming
that (i) the Leased Premises are in the condition and state of repair required
under the Lease, (ii) Tenant is in compliance with the requirements of the Lease
and (iii) Tenant will accept the Leased Premises in “AS-IS” condition.  In
determining the Fair Market Rental Value for Property, the Appraiser shall give
due consideration, to and make any necessary adjustments to the rentals paid at
Comparable Buildings in light of, the following factors: (i) Tenant will not
receive, and Landlord will not pay, any tenant improvement, relocation, moving
or other allowance, rent abatement or other reduced or free rent period or any
other allowance or concession in connection with Tenant’s leasing of the Leased
Premises, (ii) except as expressly provided herein with respect to Expansion
Space, Tenant’s obligation to pay Rent commences on the date possession of the
Leased Premises are delivered to Tenant, (iii) Landlord will not pay any
brokers’ fee or commission in connection with Tenant’s leasing of the Leased
Premises, (iv) the Landlord’s inclusion, and Tenant’s payment, of amortized
capital expenditures in Operating Expenses to the extent provided in this Lease
and (v) the creditworthiness of Tenant and the tenants at Comparable
Buildings.  For Short Term Expansion Space only, the Fair Market Rental Value
shall be determined without regard to the value added by any alterations or
improvements made to such space by Tenant after it was added to the Lease
Premises as provided in Article X.
 
“Final Drawings” shall have the meaning assigned to such term in Section 5.7(b).
 
“Final Space Plan” shall have the meaning assigned to such term in Section
5.7(a).
 
“Five Year Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.
 
“Floor Common Area” shall have the meaning assigned to such term in the
Measurement Standard.
 
“FMRV Increment” shall have the meaning assigned to such term in Section 10.5.
 
“FMRV Space” shall mean space added to the Leased Premises as Expansion Space,
but shall not include any Coterminous Expansion Space added to the Leased
Premises during the Initial Term.
 
“Force Majeure Events” shall mean events beyond Landlord’s or Tenant’s (as the
case may be) control, which shall include all labor disputes, governmental
regulations or controls, war, fire or other casualty, inability to obtain any
material or services, acts of God, or any other cause not within the reasonable
control of Landlord or Tenant (as the case may be).  The times for performance
set forth in this Lease (other than for monetary obligations of a party) shall
be extended to the extent performance is delayed by Force Majeure Events.
 
“FSG” shall have the meaning assigned to such term in the parties paragraph.
 
“GAAP” shall mean generally accepted accounting principles, consistently
applied.

 
10

--------------------------------------------------------------------------------

 
 
“Governmental Authority” shall mean the United States, the state, county, city
and political subdivision in which a Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.
 
“Gross Revenue” shall mean, for each Property, all gross income generated in
connection with such Property, including basic rents, additional rents and other
charges collected from Tenant and other tenants or occupants of the Property and
income from services, coin operated vending machines and telephones, parking
facilities, but excluding (i) security deposits, unless and not until such
deposits are applied as rental income, (ii) interest on bank accounts for the
operation of the Property, (iii) proceeds from the sale or refinancing of the
Property, (iv) insurance proceeds or dividends received from any insurance
policies pertaining to physical loss or damage to the Property, (v) condemnation
awards or payments received in lieu of condemnation of the Property and (vi) any
trade discounts and rebates received in connection with the purchase of personal
property or services in connection with the operation of the Property.
 
“Hazardous Materials” shall mean any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675,  the federal Hazardous Materials
Transportation Act, 42 U.S.C. §§ 5101 to 5127, the federal Solid Waste Disposal
Act as amended by the Resources Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 to 6992k, the federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to
2692 or any other Legal Requirement from time to time in effect regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.
 
“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks.  If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the state in which the Property is located
on account of such holiday shall constitute the Holiday under this Lease.
 
“HVAC” shall mean heating, ventilating and air conditioning.
 
“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).
 
“Interest Holder” shall have the meaning assigned to such term in Section 7.7.
 
“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.
 
“JLL” shall mean Jones Lang LaSalle Americas, Inc.

 
11

--------------------------------------------------------------------------------

 

“Land” shall mean all of the parcels of land identified on Exhibit A on which
the Buildings, Common Areas, Drive-Through Banking Facilities, Parking Areas and
other elements of the Properties are located.
 
“Landlord” shall have the meaning assigned to such term in the parties
paragraph.
 
“Landlord Default” shall have the meaning assigned to such term in Section
7.1(f).
 
“Landlord Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.
 
“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.
 
“Landlord Letter of Credit” shall have the meaning assigned to such term in
Section 13.2.
 
“Lease” shall have the meaning assigned to such term in the parties paragraph.
 
“Leased Premises” shall have the meaning assigned to such term in Section
1.1(a).
 
“Lease Supplement” shall mean, for each Property, a supplement to this Lease
based upon the form attached as Exhibit B hereto that describes and depicts, in
detail, the Leased Premises for such Property and any Landlord or Tenant right
or obligations that are specific to that Property, including any emergency
generators, uninterrupted power systems, supplemental HVAC systems and other
specialty items of whose capacities are dedicated for Tenant’s sole use and that
Tenant desires Landlord to maintain, repair and replace, at Tenant’s election,
as an Above Standard Service.
 
“Lease Year” shall mean a period of one (1) year; provided that the first Lease
Year shall commence on the Commencement Date and shall end on September
30, 2005; the second Lease Year commences upon the expiration of first Lease
Year and ends one (1) year later, and all subsequent Lease Years commence upon
the expiration of the prior Lease Year, except that the last Lease Year during
the Term ends on the last day of the Term.  The Lease Year for all Properties
covered by this Lease shall be the same.
 
“Legal Requirements” shall mean any law, statute, ordinance, order, rule,
regulation or requirement of a Governmental Authority.
 
“MAI” shall mean Member of the Appraisal Institute.
 
“Major Dispute” shall have the meaning assigned to such term in Section 12.2(c).
 
“Major Property” shall mean any Property in which the Building shall contain
50,000 or more square feet of Net Rentable Area.
 
“Maximum Renewal Term Basic Rent” shall have the meaning assigned to such term
in Section 1.4(c).

 
12

--------------------------------------------------------------------------------

 

“Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996, as promulgated by BOMA.
 
“Minimum Leased Premises” shall mean the number of square feet determined by
multiplying the Net Rentable Area of all of the Closing Properties acquired by
Landlord (or its Affiliates) from Tenant (or its Affiliates) under the Purchase
Agreement, whether or not such Closing Properties are occupied, in whole or in
part, by Tenant, by 0.618.  The Minimum Leased Premises shall be calculated by
Landlord and Tenant on the Commencement Date and recalculated, as of the
Commencement Date, following the re-measurement of the Buildings in conformity
with the Measurement Standard.
 
“Net Rentable Area” shall mean, as applicable, the net rentable areas of the
Leased Premises and the Buildings, determined in conformity with the Measurement
Standard.  The approximate Net Rentable Areas of the Leased Premises and the
Buildings are as specified in Exhibit A; provided that the final and stipulated
Net Rentable Areas of the Leased Premises and each of the Buildings shall be
re-measured by Landlord on or before December 31, 2004, in conformity with the
Measurement Standard.  Once such re-measurement is completed, Landlord and
Tenant shall (i) amend the Lease Supplements and Exhibit A to confirm, effective
as of the Commencement Date, the correct Net Rentable Areas, Occupancy
Percentages and Annual Basic Rents, (ii) recalculate and confirm in writing the
Net Rentable Area subject to Termination Rights under Section 11.5 below, (iii)
recalculate the Minimum Leased Premises and (iv) recalculate the Annual Basic
Rent Factor.
 
“Non-FMRV Renewal Space” shall mean, as to each Property during each Renewal
Term, the portion of the Renewal Premises at such Property, if any, that is not
FMRV Space.
 
“Non-Removable Improvements” shall have the meaning assigned to such term in
Section 5.3.
 
“Notice Parties” shall mean the parties identified in Section 1.1(a), and any
successor or additional party as a Notice Party may from time to time designate,
as parties entitled to receive written notices under this Lease.
 
“Occupancy Percentage” shall mean, as to each Building, a fraction, expressed as
a percentage, the numerator of which is the Net Rentable Area of the Leased
Premises in the Building at the time the determination is made, and the
denominator of which is Net Rentable Area of the Building, all as set forth on
Exhibit A hereto, as amended from time to time.  The Occupancy Percentage for a
Property shall be re re-calculated each time there is a change in the Net
Rentable Area of the Leased Premises or the Building at such Property.
 
“Operating Expenses” shall have the meaning assigned to such term in Section
2.2(b).
 
“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).
 
“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).

 
13

--------------------------------------------------------------------------------

 

“Owner” shall have the meaning assigned to such term in Section 7.7.
 
“Parking Areas” shall mean, as to each Property, the exclusive and non-exclusive
parking areas and facilities for the Property as indicated on the Lease
Supplement for the Property, together with any connecting walkways, covered
walkways, tunnels, or other means of access to the Building, and any additional
minor improvements now or hereafter located on the Land related to the foregoing
facilities.
 
“PAVS Contraction Premises” shall have the meaning assigned to such term in
Section 5.7(h).
 
“PAVS Expansion Premises” shall have the meaning assigned to such term in
Section 5.7(h).
 
“Pre-Committed Space” shall have the meaning assigned to such term in Section
10.2(a).
 
“Preliminary Drawings” shall have the meaning assigned to such term in Section
5.7(b).
 
“Preliminary Space Plan” shall have the meaning assigned to such term in Section
5.7(a).
 
“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).
 
“Prior Lease” shall mean that certain Master Lease Agreement dated June 30,
2003, by and between First States Investors 5000A LLC, as landlord, and Tenant,
as tenant, as amended,
 
“Prohibited Uses” shall have the meaning assigned to such term in Section 4.7.
 
“Property” shall mean the Land, the Buildings, the Common Areas, including the
Parking Areas, any Drive-Through Banking Facilities, and any and all additional
improvements now or hereafter located on the Land that serve the Buildings, the
Common Areas, including the Parking Areas, any Drive-Through Banking Facilities
or the tenants of the Building generally.
 
“Purchase Agreement” shall mean that certain Agreement of Sale and Purchase
dated September 27, 2004, by and between Tenant, as seller, and FSG, as
purchaser, as amended.  Immediately prior to the Closing, FSG shall assign to
Landlord, and Landlord shall assume, all of FSG’s rights, titles and interests
under the Purchase Agreement, it being understood that FSG shall not be released
from its obligations under the Purchase Agreement as a result of such
assignment.
 
“Purchase Agreement Vacate Space” shall mean the “Vacate Space” as such term is
defined in the Purchase Agreement.
 
“Purchase Price” shall have the meaning assigned to such term in the Purchase
Agreement.
 
“Qualified Damage” shall have the meaning assigned to such term in Section
6.3(b).

 
14

--------------------------------------------------------------------------------

 

“Quarterly Availability Report” shall have the meaning assigned to such term in
Section 10.1.
 
“Real Estate Taxes” shall have the meaning assigned to such term in Section
2.3(b).
 
“Relocation Rights” shall have the meaning assigned to such term in Section
11.3.
 
“Relocation Rights Exercise Period” shall have the meaning assigned to such term
in Section 10.4(a).
 
“Remedial Work” shall mean the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from all or any portion of the Leased
Premises or the Common Areas and, to the extent thereby required, the
reconstruction and rehabilitation of the Leased Premises or the Common Areas
pursuant to, and in compliance with this Lease.
 
“Renewal Option(s)” shall have the meaning assigned to such term in Section
1.4(a).
 
“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Section 1.4(d).
 
“Renewal Premises” shall have the meaning assigned to such term in Section
1.4(c).
 
“Renewal Terms” shall have the meaning assigned to such term in Section 1.4(a).
 
“Rent” shall mean Annual Basic Rent, Excess Basic Rent, if any, Exchange Space
Rent, if any, and Additional Rent.
 
“Requesting Party” shall have the meaning assigned to such term in Section
12.1(a)(i).
 
“Responding Party” shall have the meaning assigned to such term in Section
12.1(a)(i).
 
“ROFO Eligible Conditions” shall have the meaning assigned to such term in
Section 9.2(a).
 
“ROFO Eligible Property” shall have the meaning assigned to such term in Section
9.2(a).
 
“SAR” shall mean Strategic Alliance Realty.
 
“SEC” shall have the meaning assigned to such term in Section 14.24.
 
“Security Areas” shall have the meaning assigned to such term in Section 4.2.
 
“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least One Billion Dollars ($1,000,000,000.00) and (ii)
Tenant’s long-term senior unsecured debt obligations are rated at least BBB (or
its equivalent) by S&P and Baa2 (or its equivalent) by Moody’s at of that date;
provided that if Tenant is rated by only one of S&P or Moody’s, such obligations
shall have such rating from S&P or Moody’s, as the case may be, and a comparable
rating from another nationally-recognized rating agency.

 
15

--------------------------------------------------------------------------------

 

“Separate Lease” shall mean a separate, stand alone lease for a Property
substantially in the form attached as Exhibit G hereto entered into by the
purchaser of such Property, as landlord, and Tenant, as tenant, as provided in
Section 9.3, which may be either Continuing Term Separate Leases or Five Year
Term Separate Leases.
 
“Service Failure” shall have the meaning assigned to such term in Section
3.1(f).
 
“Short Term Expansion Space” shall have the meaning assigned to such term in
Section 10.4.
 
“Sublet Space” shall have the meaning assigned to such term is Section 8.1(b).
 
“Subtenant Non-Disturbance Agreement” shall mean a written agreement
substantially in the form attached as Exhibit F hereto among Landlord, Tenant,
the subtenant under a Cost Approved Sublease and any Interest Holders pursuant
to which Landlord and such Interest Holders agree not to disturb such
subtenant’s possessory and other rights under the Cost Approved Sublease, and
such subtenant agrees to attorn to and recognize Landlord, notwithstanding any
expiration or earlier termination of the Term of this Lease prior to the
expiration or earlier termination of the term of the Cost Approved Sublease,
except to the extent that such possessory or other rights can be disturbed or
terminated as provided in the Cost Approved Sublease.
 
“Surrendered Premises” shall mean, as applicable, any Purchase Agreement Vacate
Space or Contraction Premises for which Tenant is required to perform Demising
Work.
 
“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).
 
“TCCS” shall mean Trammell Crow Corporate Services, Inc.
 
“Tenant” shall have the meaning assigned to such term in the parties paragraph.
 
“Tenant’s Business Equipment” shall have the meaning assigned to such term in
Section 5.3.
 
“Tenant Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.
 
“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.2.
 
“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6.
 
“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2(a).
 
“Tenant’s Tax Share” shall have the meaning assigned to such term in Section
2.3(a).

 
16

--------------------------------------------------------------------------------

 

“Term” shall have the meaning assigned to such term in Section 1.3.
 
“Termination Rights” shall have the meaning assigned to such term in Section
11.5.
 
“Third Party Offer” shall have the meaning assigned to such term in Section 9.1.
 
“Transfer Notice” shall have the meaning assigned to such term in Section
8.1(b).
 
“Unused Relocation Rights Area” shall have the meaning assigned to such term in
Section 10.5.
 
“URR Agreement” shall mean that certain Master Agreement Regarding Leases dated
as of October 1, 2004, between FSG and Tenant pursuant to which FSG granted to
Tenant certain “Universal Relocation Rights” as more fully therein provided.
 
“VARA” shall mean the Visual Artists Rights Act of 1990, as amended.
 
As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein,”
“hereof,” “hereunder” and words of similar import, shall be construed to refer
to this Lease as a whole, and not to any particular Article or Section, unless
expressly so stated, (iii) the terms “include” and “including”, whenever used
herein, shall mean “including without limitation” or “including but not limited
to,” except in those instances where it is expressly provided otherwise, (iv)
the term “person” shall mean a natural person, a partnership, a corporation, a
limited liability company, and/or any other form of business or legal
association or entity, and (v) the term “alterations” shall mean any
alterations, additions, removals and/or any other changes.
 
1.2           Leased Premises.  Subject to and upon the terms hereinafter set
forth, Landlord does hereby lease and demise to Tenant, and Tenant does hereby
lease and take from Landlord, the Leased Premises.  The initial Leased Premises
are described in Exhibit A hereto and in the Lease Supplements.  Tenant shall be
entitled to the following as appurtenances to the Leased Premises, all at no
cost to Tenant, other than as provided in Section 2.2 or Section 3.1 below: (a)
the right to use, and to permit Tenant’s employees and invitees to use (i) on an
exclusive basis, the dedicated Parking Areas, if any, identified on the Lease
Supplements and the elevator lobbies, corridors, restrooms, telephone, electric
and other utility closets on floors leased entirely by Tenant and (ii) on a
non-exclusive basis (in common with Landlord and other tenants or occupants of
the Property, and their respective employees and invitees), the balance of the
Parking Areas and all the other Common Areas (excluding Floor Common Areas,
systems and facilities on and/or serving floors that do not include Leased
Premises, but including risers wherever located throughout the Buildings); (b)
all rights and benefits appurtenant to, or necessary or incidental to, the use
and enjoyment of the Leased Premises by Tenant for the purposes permitted by
Section 1.5, including the right of Tenant, its employees and invitees, in
common with Landlord and other persons, to use any non-exclusive easements
and/or licenses in, about or appurtenant to the Project, including the
non-exclusive right to use any walkways, tunnels, and skywalks connected to the
Project; and (c) all other rights and benefits provided to Tenant with respect
to the Project pursuant to this Lease (including the rights granted to Tenant to
use the roof of the Building, and other portions of the Project located outside
of the Leased Premises, pursuant to Section 3.5 hereof).

 
17

--------------------------------------------------------------------------------

 

1.3           Term.  The Initial term of this Lease shall be as described in
Section 1.1(a), which Initial Term may be renewed and extended as provided in
Section 1.4 (the Initial Term and, to the extent renewed and extended, any such
Renewal Terms are hereinafter collectively called the “Term”).  Tenant is in
possession of the Leased Premises as of the date of this Lease and shall accept
the Leased Premises in its “AS-IS” condition on the Commencement Date, subject
to all applicable Legal Requirements, covenants and restrictions.  Landlord has
made no representation or warranty regarding the suitability of the Leased
Premises or the Buildings for the conduct of Tenant’s business, and Tenant
waives (a) any implied warranty that the Leased Premises or the Buildings are
suitable for Tenant’s intended purposes, (b) any right of Tenant to claim that
the Leased Premises are not now or in the future in compliance with Legal
Requirements (except to the extent that any such future non-compliance with
Legal Requirements within the Leased Premises was caused by any act or omission
of Landlord, or its agents, servants or employees) and (c) any right of Tenant
to claim that the Buildings are not in compliance with Legal Requirements in
effect on the Commencement Date.  Except as otherwise expressly set forth in
this Lease to the contrary, in no event shall Landlord have any obligation for
any defects in effect on the Commencement Date in the Leased Premises or the
Buildings or any limitation on their respective uses.
 
1.4           Options to Renew; Special Notice of Non-Renewal.
 
(a)           Subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Renewal Option” and, collectively, the
“Renewal Options”) to renew the Term with respect to any or all of the Leased
Premises then demised to Tenant (including any Expansion Space) for up to
seventeen (17) successive periods of five (5) years each with respect to the
Banking Center Properties and for up to seven (7) successive periods of five (5)
years each with respect to all other Properties (individually, a “Renewal Term”
and collectively the “Renewal Terms”); provided that the Term of this Lease
shall not extend for any portion of the Leased Premises within the Banking
Center Properties, wherever added to this Lease, beyond September 30, 2104, or
for any portion of the Leased Premises within any other Property, whenever added
to this Lease, beyond September 30, 2054.
 
(b)           The first Renewal Term shall commence at the expiration of the
Initial Term, and each subsequent Renewal Term shall commence at the expiration
of the prior Renewal Term.  Tenant shall exercise its options to renew, if at
all, by delivering notice of such election to Landlord not later than twelve
(12) months prior to the expiration of the Initial Term or the expiration of the
then `current Renewal Term, as the case may be.  IN ORDER TO PREVENT TENANT’S
INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL
FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE
SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.

 
18

--------------------------------------------------------------------------------

 

(c)           The Annual Basic Rent to be paid by Tenant for the Leased Premises
at a Property during a Renewal Term (any such premises, the “Renewal Premises”)
shall equal the Fair Market Rental Value of such Renewal Premises during such
Renewal Term as determined by the parties or, in the absence of their agreement,
determined by appraisal as expressed below; provided that the Annual Basic Rent
payable during a Renewal Term for Non-FMRV Renewal Space at all Properties that
contain Renewal Premises, computed on an aggregate basis, shall not be greater
than the amount determined by multiplying (i) the aggregate Net Rentable Area of
the Non-FMRV Renewal Space by (ii) the Annual Basic Rent Factor for the
applicable Renewal Term as set forth on Schedule 1 hereto (the amount so
determined, the “Maximum Renewal Term Basic Rent”).  If the aggregate Fair
Market Rental Values of the Non-FMRV Renewal Space at all Properties
(collectively, the “Aggregate FMRV Rent”) exceeds the Maximum Renewal Term Basic
Rent, the Fair Market Rental Values of the Non-FMRV Renewal Space at each
Property shall be proportionately reduced by multiplying each such Fair Market
Rental Values by a fraction, expressed as a decimal, the numerator of which is
the Maximum Renewal Term Basic Rent and the denominator of which is the
Aggregate FMRV Rent, so that the Annual Basic Rent for the Non-FMRV Renewal
Space shall, in the aggregate, equal the Maximum Renewal Term Basic Rent.  With
respect to FMRV Space that is part of Renewal Premises, the Annual Basic Rent
shall always be the Fair Market Rental Value of such FMRV Space.  An
illustration of how Annual Basic Rent is determined during a Renewal Term is
attached as Schedule 5 hereto.
 
(d)           Within thirty (30) days following the Renewal Option Notice Date,
Landlord shall deliver to Tenant, a proposal setting forth Landlord’s
determination of the Fair Market Rental Value for the Renewal Premises during
the applicable Renewal Term.  For thirty (30) days thereafter, Landlord and
Tenant shall negotiate in good faith to reach agreement as to the Fair Market
Rental Value for the Renewal Premises.  Tenant’s leasing of the Renewal Premises
shall be upon the same terms and conditions as set forth in this Lease, except
(i) the Annual Basic Rent during the Renewal Term shall be determined as
specified in Sections 1.4(c) and (e) and (ii) the leasehold improvements for the
space in question will be provided in their existing condition, on an “AS-IS”
basis at the time the Renewal Term commences.  Once established, the Annual
Basic Rent for the applicable Renewal Term will remain fixed for each five (5)
year Renewal Term, and be paid monthly in advance.

 
19

--------------------------------------------------------------------------------

 

(e)           If Landlord and Tenant are unable to reach a definitive agreement
as to the Fair Market Rental Value applicable to Renewal Premises within sixty
(60) days following the Renewal Option Notice Date, the Fair Market Rental Value
will be submitted for resolution in accordance with the provisions of this
Section 1.4(e).  Within seventy-five (75) days following the Renewal Option
Notice Date (or, if later, within fifteen (15) days following the date on which
either Landlord or Tenant notifies the other party in writing that such
notifying party desires to have the Annual Basic Rent for a Renewal Term
determined by appraisal), Landlord and Tenant shall each select and engage an
Appraiser to determine the Fair Market Rental Value of the Renewal Premises.  If
either party fails to select and engage an Appraiser within such time, if such
failure continues for more than five (5) business days following such party’s
receipt of written notice that states in all capital letters (or other prominent
display) that such party has failed to select an Arbitrator as required under
the Lease and will be deemed to have waived certain rights granted to it under
the Lease unless it selects an Arbitrator within five (5) business days, the
Fair Market Rental Value will be determined by the Appraiser engaged by the
other party.  Each Appraiser shall prepare an appraisal report and submit it to
both Landlord and Tenant within thirty (30) days following the date on which the
last Appraiser was selected.  If the higher of the two appraisals of Fair Market
Rental Value does not exceed one hundred five percent (105%) of the lower of the
two appraisals of Fair Market Rental Value, then the average of the two (2)
appraisals shall be the Fair Market Rental Value for the Renewal Premises.  If
the higher of the two appraisals of Fair Market Rental Value exceeds 105% of the
lower of the two appraisals of Fair Market Rental Value, then within seven (7)
days after receipt by Landlord and Tenant of both appraisal reports, the
Appraisers selected by Landlord and Tenant shall agree on a third Appraiser to
determine Fair Market Rental Value.  The third Appraiser shall not perform a
third appraisal, but shall, within ten (10) days after his or her designation,
select one (1) of the two (2) appraisals already performed, whichever of the two
appraisals the third Appraiser determines to be closest to Fair Market Rental
Value, as the controlling determination of the Fair Market Rental Value.  The
decision of the third Appraiser shall be conclusive, and, subject to the
limitations expressed in Section 1.4(c), shall be the Fair Market Rental Value
for the Renewal Premises for the Renewal Term.  Each party shall pay the costs
of its Appraiser and one-half of the cost of the third Appraiser.  The
instructions to the Appraisers with respect to the determination of the Fair
Market Rental Value applicable to such space will be to determine the Fair
Market Rental Value for such space as of the relevant Renewal Term, assuming
that such space will be leased on an “AS-IS” basis.  Within thirty (30) days
following the determination of the Fair Market Rental Value, Tenant shall elect
one (1) of the following options:  (A) to revoke the exercise of the subject
Renewal Option, in which event, the Term of this Lease for the Leased Premises
to which the notice of revocation applies shall automatically, and without
further action of Landlord or Tenant, expire on the later of (1) the expiration
of the then existing Term or (2) the last day of the calendar month that is six
(6) months following the month in which Tenant’s notice of revocation was given
to Landlord or (B) to renew the Lease at the rate to be determined in accordance
with this Section 1.4(e) after the Fair Market Rental Value has been determined
by appraisal.  If Tenant fails to exercise any of the foregoing options within
the thirty (30) day period, Tenant shall be deemed to have elected option
(A).  If Tenant has elected option (B), Tenant thereby shall have irrevocably
exercised its right to renew the Term and Tenant may not thereafter withdraw the
exercise of the Renewal Option; in such event the renewal of this Lease (as to
the Renewal Premises) shall be upon the same terms and conditions of this Lease,
except (i) the Annual Basic Rent during the Renewal Term shall be determined in
accordance with the foregoing provisions and (ii) the leasehold improvements for
the space in question will be provided in their existing condition, on an
“AS-IS” basis at the time the Renewal Term commences.  If the Annual Basic Rent
for a Renewal Term has not been determined prior to the commencement of such
Renewal Term, Tenant shall pay to Landlord as of the commencement of the Renewal
Term the same Annual Basic Rent as Tenant was paying immediately prior to the
commencement of the Renewal Term, subject to adjustment upon final
determination.  Once established, the Annual Basic Rent for the Renewal Term
will remain fixed for each five (5) year Renewal Term, and be paid monthly in
advance.
 
(f)           Notwithstanding anything to the contrary contained in this Section
1.4, subject to the provisions of Section 1.4(a) above, Tenant’s failure to give
the required renewal notice with respect to the Leased Premises within a
Property in conformity with the requirements of Section 1.4(b) shall render the
upcoming and all subsequent Renewal Options for such Leased Premises, if there
be any, null and void.

 
20

--------------------------------------------------------------------------------

 
 
1.5           Use.  Each of the Leased Premises may be used and occupied by
Tenant (and its permitted assignees and subtenants) only for banking and related
uses and general business office purposes and such other lawful purposes as are
consistent with banking and general office uses being made from time to time by
tenants of the Building.  In addition and without limitation of the foregoing,
Tenant may maintain (for use by Tenant and its employees, customers, and
invitees):  (a) conference and/or meeting facilities, (b) libraries, (c)
non-retail coffee bars, (d) support staff facilities (including word processing
and copy facilities), (e) lunchrooms and kitchen facilities for use by Tenant
and its employees and invitees, including vending machines and microwave ovens
for use by Tenant and its employees and invitees, subject, however, to Legal
Requirements, (f) storage space incidental to banking and general business
office purposes only, (g) bank and storage vaults, (h) cash vault, (i) telephone
call centers, (j) retail banking facilities and (k) as to each Property, any
lawful purpose for which such Property was used on the Commencement
Date.  Notwithstanding the foregoing, throughout the Term, Tenant shall not use,
or permit the use of, the Leased Premises (or any part thereof) for any
Prohibited Uses.  Tenant is not obligated to maintain occupancy in all or any
portion of the Leased Premises.  For purposes of this Section 1.5, the term
“banking” shall be deemed to include all traditional banking activities as well
as the sale of insurance and annuities of all types, trust services, investment
and financial advice, and the sale of securities.  If Tenant receives notice of
any material directive, order, citation or of any violation of any Legal
Requirement or any insurance requirement, Tenant shall endeavor to promptly
notify Landlord in writing of such alleged violation and furnish Landlord with a
copy of such notice.
 
1.6           Survival.  Any claim, cause of action, liability or obligation
arising during the Term of this Lease in favor of a party hereto and against or
obligating the other party hereto shall (to the extent not theretofore fully
performed) survive the expiration or any earlier termination of this Lease.
 
ARTICLE II
RENTAL AND OPERATING EXPENSES
 
2.1           Rental Payments.
 
(a)           Beginning on the Commencement Date, Tenant shall pay Annual Basic
Rent, Excess Basic Rent, if any, Exchange Space Rent, if any, and Additional
Rent with respect to the Leased Premises, all as applicable and as required by
and in conformity with the provisions of this Lease.  Annual Basic Rent and
Exchange Space Rent, if any, shall be due and payable in equal monthly
installments on the first day of each calendar month during the Term, in
advance.  Tenant’s Operating Expense Share and Tenant’s Tax Share shall be due
and payable in accordance with Sections 2.2 and 2.3.  Unless otherwise specified
herein, Excess Basic Rent and Above Standard Services Rent shall be payable
twenty (20) days following Landlord’s submission to Tenant of an invoice
therefor.
 
(b)           Beginning on the Commencement Date, and continuing throughout the
Term of this Lease, Tenant shall pay Annual Basic Rent and Exchange Space Rent,
if any, to Landlord.  The Annual Basic Rent payment made by Tenant on the
Commencement Date shall equal Five Hundred Fifty-Eight Thousand & 00/100 Dollars
($558,000) plus the amount set forth on Schedule 1 hereto.  Thereafter, Annual
Basic Rent shall be as set forth on Schedule 1 hereto.  Annual Basic Rent shall
be adjusted from time to time each time there is a change in the Annual Basic
Rent Factor or in Tenant’s Occupancy Percentage for a Property.  From and after
the expiration of the Initial Term through the expiration of the Renewal Term(s)
(to the extent Tenant renews and extends this Lease pursuant to Section 1.4
hereof), Tenant shall pay Annual Basic Rent at the rate determined in accordance
with the provisions of Section 1.4.

 
21

--------------------------------------------------------------------------------

 

(c)           Intentionally Omitted.
 
(d)           Throughout the Initial Term of this Lease, but not thereafter,
Tenant shall pay Excess Basic Rent, if any, to Landlord to the extent that the
same is due and payable pursuant to Section 10.5.  Excess Basic Rent, if any,
shall be paid annually, in arrears, for each Lease Year during the Initial
Term.  Within ninety (90) days following the expiration of each Lease Year
during the Initial Term, Landlord shall advise Tenant in writing of the Excess
Basic Rent, if any, payable by Tenant for the prior Lease Year and provide
Tenant with a detailed calculation of the same.
 
(e)           If the Term commences for any portion of the Leased Premises on a
day other than the first day of a calendar month, or if the Term for any portion
of the Leased Premises expires on other than the last day of a calendar month,
then all installments of Rent that are payable on a monthly basis with respect
to such portion of the Leased Premises shall be prorated for the month in which
such Term commences or terminates, as the case may be, and the installment or
installments so prorated for the month in which such Term commences or
terminates, as the case may be, shall be paid in advance.  Said installments for
such prorated month or months shall be calculated by multiplying the monthly
installment for the affected portion of the Leased Premises by a fraction, the
numerator of which shall be the number of days such Rent accrues during said
commencement or expiration month, as the case may be, and the denominator of
which shall be the actual number of days in the month.  If the Term commences
for any portion of the Leased Premises, or if the Term expires on other than the
first day of a calendar year, then all Rent payable on an annual basis shall be
prorated for such commencement or expiration year, as the case may be, by
multiplying such Rent by a fraction, the numerator of which shall be the number
of days of the Term during the commencement or expiration year, as the case may
be, and the denominator of which shall be the actual number of days in such
commencement or expiration year.  In such event, the foregoing calculation shall
be made as soon as is reasonably possible.  Landlord and Tenant hereby agree
that the provisions of this Section 2.1(e) shall survive the expiration or
termination of this Lease.
 
(f)           Tenant agrees to pay all Rent as shall become due from and payable
by Tenant to Landlord under this Lease at the times and in the manner provided
in this Lease, without abatement (except as specifically provided in this
Lease), demand, offset (except as specifically provided in this Lease) or
counterclaim, at Landlord’s address as provided herein (or such other address in
the continental United States as may be designated in writing by Landlord from
time to time).  Tenant shall have the right, at its option, to pay Rent by means
of electronic funds transfer to such account and depository institution as
Landlord shall specify from time to time upon Tenant’s request.  All Rent owed
by Tenant to Landlord under this Lease shall bear interest from the date due
thereof until payment is received by Landlord at the Applicable Rate; provided
that Landlord shall not be entitled to receive interest during the first thirty
(30) days following the payment due date on any overdue amount for which
Landlord receives a late charge as provided in Section 2.1(g).  All sums owed by
Landlord to Tenant pursuant to this Lease shall bear interest from the date due
thereof until payment is received by Tenant at the Applicable Rate.  Any
payments made by Landlord or Tenant to the other hereunder shall not be deemed a
waiver by such party of any rights against the other party.

 
22

--------------------------------------------------------------------------------

 

(g)           Tenant recognizes that late payment of any Rent will result in
administrative and other expense to Landlord.  Therefore, other remedies for
nonpayment of Rent notwithstanding, (i) in the event any installment of Annual
Basic Rent is not received by Landlord on or before the fifth (5th) day of the
month for which it is due, and such amount shall remain unpaid for more than
five (5) days after Tenant’s receipt of written notice that such amount is past
due, then Tenant shall pay to Landlord a late charge equal to two and one half
(2½%) percent of the past due installment of Annual Basic Rent, and (ii) in the
event any payment of Excess Basic Rent, if any, or Additional Rent is not
received by Landlord within five (5) days after Tenant’s receipt of written
notice that such amount is past due, then Tenant shall pay to Landlord an
additional charge in an amount equal to the lesser of Two Thousand Five Hundred
Dollars ($2,500.00) or one percent (1%) of the overdue amount.  Any notice of
overdue payment for which Tenant shall be subject to a late charge shall state,
in all capital letters (or other prominent display), that Tenant’s failure to
remit payment by the appointed date shall result in the imposition of a late
charge.  Landlord may not send any such notice of overdue payment to Tenant
prior to the fifth (5th) day following the date such payment is due, and if any
such premature notice is sent, it shall be deemed to have been sent on the fifth
(5th) day following the date such payment was due. Notwithstanding the
foregoing, Tenant shall not be obligated to pay a late charge on installments of
Rent to the extent properly abated or set-off by Tenant pursuant to an express
right to do so as set forth in this Lease or to the extent that Tenant’s payment
is deficient by an amount that is less than or equal to one (1%) percent of the
total amount due; provided that Tenant shall remit the amount of the deficiency
promptly upon and, in any extent, within five (5) business days following
Tenant’s receipt of written notice from Landlord that the same is past due.  All
additional charges described herein are not intended as a penalty, but are
intended to liquidate the damages so occasioned to Landlord and to reimburse
Landlord for Landlord’s additional costs in processing such late payment, which
amounts shall be added to the Rent then due.
 
(h)           Rent received by Landlord shall be applied by Landlord in the
following order:  (i) Annual Basic Rent, (ii) Tenant’s Operating Expense Share,
(iii) Tenant’s Tax Share, (iv) Excess Basic Rent, if any, (v) Above Standard
Services Rent and (vi) to any remaining items of Rent that are due and
unpaid.  Subject to the foregoing limitations, Tenant may, by written notice to
Landlord with any Rent payment, direct how Rent is to be allocated among one or
more Properties.
 
(i)           In those instances for which the right of offset is expressly
provided, Tenant shall be entitled to offset against Rent next coming due any
amounts that are owed or payable by Landlord to Tenant under or pursuant to the
terms of this Lease as expressed in Article XIII.

 
23

--------------------------------------------------------------------------------

 

2.2           Operating Expenses.
 
(a)           During each month of the Term of this Lease, on the same date that
Annual Basic Rent is due, Tenant shall pay to Landlord, as Additional Rent, an
amount equal to one-twelfth (1/12) of the annual cost of Tenant’s Occupancy
Percentage of the Operating Expenses for the Properties as hereinafter provided
(the amount so payable by Tenant, “Tenant’s Operating Expense Share”).  Tenant
agrees the amount of Operating Expenses may be estimated by Landlord for the
upcoming calendar year.  Landlord reserves the right to reasonably re-estimate
Operating Expenses (and Tenant’s monthly installments of Tenant’s Operating
Expense Share on account thereof) up to one (1) time each calendar year;
provided that any re-estimation made during the course of any calendar year for
purposes of adjusting Tenant’s monthly installments falling due during the same
calendar year shall be made on not less than ninety (90) days’ prior notice to
Tenant, which notice shall include documentation that evidences and supports, in
reasonable detail, the basis and need for Landlord’s re-estimation of Operating
Expenses.  Any overpayment or underpayment of Tenant’s Operating Expense Share
shall be reconciled after the period for which estimated payments have been made
by Tenant as expressed in Section 2.2(f).
 
(b)           “Operating Expenses,” for each calendar year, shall mean all
expenses and costs of every kind and nature (other than as set forth in Section
2.2(c)) that have accrued for a particular calendar year, as reasonably
allocated by Landlord and, except as otherwise expressly provided herein,
computed in accordance with GAAP, on an accrual basis and incurred in connection
with the servicing, repairing, maintenance and operation of the Properties
during each calendar year, including the expenses and costs set forth in items
(i) through (xiii) below:
 
(i)           wages and salaries, including taxes, insurance and benefits, of
all persons engaged in operations, on-site property management, maintenance or
access control, as reasonably allocated by Landlord (excluding, however,
executive personnel of Landlord, senior to the property manager, and personnel
to the extent engaged in the development and/or leasing of the Properties);
 
(ii)           replacement costs, whether acquired or leased, of tools and
equipment and all costs of materials and supplies, to the extent used in
operations, maintenance and access control, as reasonably allocated by Landlord;
 
(iii)         cost of all utilities, including electricity, water, gas, steam
and sewer charges, except to the extent, if any, that the cost thereof is
separately metered and billed to Tenant or any other occupants of the Properties
or recovered by Landlord (or for which Landlord is entitled to reimbursement,
even if not actually collected by Landlord) from Tenant or any other occupants
of the Properties as Above Standard Services Rent or otherwise;
 
(iv)         cost of repairing, maintaining and cleaning the Common Areas of the
Properties and the furniture and furnishings therein;
 
(v)          cost of all maintenance and service agreements and the equipment
therein, including access control service, window cleaning, mechanical,
electrical and plumbing service contracts, including elevator maintenance,
janitorial service, security, landscaping maintenance, garbage and waste
disposal;
 
(vi)         cost of repairs and general maintenance (excluding repairs,
alterations and general maintenance to the extent covered by proceeds of
condemnation or insurance);
 
 
24

--------------------------------------------------------------------------------

 

(vii)        the cost, amortized over the useful life of the asset in accordance
with GAAP, with interest at Landlord’s then prevailing borrowing rate, of all
repairs and replacements of a capital nature, structural and non-structural,
ordinary and extraordinary, foreseen and unforeseen, made by Landlord to any
Building or the Common Areas (excluding Floor Common Area on floors not leased
in whole or in part by Tenant), all to the extent necessary to operate, repair
and maintain the Properties in conformity with the requirements of this Lease
and in accordance with the accepted principles of sound management practices
(and in conformance with GAAP) as applied to the operation, repair and
maintenance of Comparable Buildings, but excluding (aa) costs to expand the Net
Rentable Area of any Property, (bb) except as otherwise expressly required by
this Lease, costs to upgrade or improve the general character or quality of any
Property or (cc) for any Property when Tenant’s Occupancy Percentage is greater
than thirty-five percent (35%), costs to replace (and not repair or maintain)
any major equipment or system unless approved by Tenant in a final Budget;
 
(viii)       the cost of all insurance premiums (a) required to be obtained by
Landlord pursuant to this Lease or (b) customarily obtained by the owners of
Comparable Buildings, including the cost of casualty and liability insurance,
rental loss insurance for the Property, insurance on Landlord’s personal
property located in and used in connection with the operation of the Property
and insurance covering losses resulting from perils and acts of terrorism on
terms specified in Article VI or as otherwise specified from time to time by
Landlord;
 
(ix)          fair market management fees to the property manager for the
Property and fair market rentals for a reasonably sized management office (if
located in the Property); provided that in no event shall Operating Expenses
include any costs attributable to a Building leasing office, and any space used
for leasing and management functions shall be reasonably allocated between
leasing and management functions for purposes of the pass-through of rental of
the on-site management office;
 
(x)           costs of Remedial Work to the Common Areas (excluding Floor Common
Areas on floors not leased in whole or in part by Tenant); provided that
Landlord shall not be permitted to include any such costs as Operating Expenses
unless (A) Landlord’s failure to perform the Remedial Work constitutes a
violation of Legal Requirements, (B) Landlord is required to perform the
Remedial Work by any notice of violation, order, decree, permit, rule or
regulation issued by any Governmental Authority or (C) Landlord’s failure to
perform the Remedial Work would, in Landlord’s reasonable opinion, endanger the
health, safety or welfare of any person on or about the Properties;
 
(xi)          HVAC service for the Common Areas (excluding Floor Common Areas on
floors not leased in whole or in part by Tenant) as reasonably determined by
Landlord using a consistently applied method of allocation;
 
(xii)         the cost of operating, repairing, maintaining and cleaning the
Parking Areas; and
 
 
25

--------------------------------------------------------------------------------

 

(xiii)       the cost of rental (a) under any ground or underlying lease or
leases existing on the Commencement Date for all or any portion of any Property
and (b) under any ground or other underlying lease or leases hereafter entered
into by Landlord for Parking Areas and other Common Area facilities that are
made available for Tenant’s use and are, in fact, used by Tenant, but only for
so long as Tenant continues such use.
 
For purposes of this Section 2.2(b), the phrase “as reasonably allocated by
Landlord” shall mean as allocated by Landlord on a reasonable and consistent
basis based upon time, square footage or other comparative measure that fairly
reflects the Property’s appropriate share of such costs and in a manner that
does not result in a profit to Landlord or result in a disproportionate burden
to Tenant.
 
(c)           Anything in the foregoing provisions hereof to the contrary
notwithstanding, Operating Expenses shall not include the following:
 
(i)           repairs or other work occasioned by fire, windstorm or other
casualty, the costs of which are reimbursed to Landlord by insurers (or would
have been so reimbursed to Landlord if Landlord had been in full compliance with
the insurance provisions of this Lease) or by Governmental Authorities in
eminent domain or by others; provided that in the event of a loss, the amount of
the loss not reimbursed (including the amount of applicable deductibles) shall
be includable in Operating Expenses;
 
(ii)           marketing costs, leasing commissions, broker fees, legal fees,
costs and disbursements and other expenses incurred in connection with
negotiations or disputes with tenants and prospective tenants, or other
occupants of the Properties and all other legal fees, whether or not in
connection with the foregoing;
 
(iii)         costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants or other occupants of the Properties or vacant
space in the Buildings (including any allowances or inducements made to the
tenants and prospective tenants or other occupants or any costs for Remedial
Work or compliance with Legal Requirements for such tenants or such space);
 
(iv)         except to the extent that the same are expressly provided in
Section 2.2(b), costs incurred by Landlord for alterations and replacements and
other costs incurred of a capital nature, including capital improvements,
capital repairs, capital equipment and capital tools that are considered capital
expenditures under GAAP;
 
(v)          amortization (except as set forth in Section 2.2(b)(vii)) and
depreciation;
 
(vi)         expenses in connection with providing Above Standard Services or
similar services or benefits that are not Building Standard Services to Tenant
or to any other occupants of the Properties;
 
(vii)        costs incurred due to the violation by Landlord or any tenant or
other person (other than Tenant, its agents, employees or contractors) of the
terms and conditions of any lease or other agreement pertaining to the
Properties or of any Legal Requirement;
 
 
26

--------------------------------------------------------------------------------

 

(viii)       fines or penalties incurred due to the Properties being in
violation of Legal Requirements;
 
(ix)         costs incurred due to acts of any tenant causing an increase in the
rate of insurance on the Building or its contents;
 
(x)          overhead and profit increment and other fees (including management
fees or rental for a management office) paid to Landlord or subsidiaries or
affiliates of Landlord or its partners for services on or to the Property, to
the extent that the costs of such services exceed competitive costs for such
services rendered by persons or entities of similar skill, competence and
experience, other than Affiliates of Landlord;
 
(xi)         property management fees at any Property in excess of two and
one-half percent (2.5%) of Gross Revenues for such Property; except that for all
Tenant Managed Properties, all property management fees shall be excluded from
Operating Expenses, and, in lieu thereof, (A) Tenant shall be solely responsible
for paying the property management fees due the Tenant Designated Submanager and
(B) Tenant shall pay Landlord a property management fee equal to one percent
(1%) of Gross Revenue for such Tenant Managed Property that is paid by Tenant
minus one and one-half percent (1.5%) of Gross Revenue, if any, for such Tenant
Managed Property that is paid by non-Tenant sources;
 
(xii)        principal, points, fees and interest on any debt;
 
(xiii)       rental under any ground or underlying lease or leases hereafter
entered into by Landlord, except for rentals under leases for Parking Areas or
other Common Area facilities that are made available for Tenant’s use and are,
in fact, used by Tenant;
 
(xiv)       Landlord’s general overhead and administration expenses;
 
(xv)        any compensation paid to clerks, attendants or other persons in
commercial concessions operated for profit by Landlord;
 
(xvi)       any cost or expense to the extent Landlord is entitled to payment or
reimbursement from any tenant (including Tenant), insurer or other person (other
than through payment of its proportionate share of Operating Expenses) or for
which any tenant (including Tenant) pays third persons;
 
(xvii)      costs incurred in installing, operating and maintaining any
specialty facility such as an observatory, broadcasting facilities (other than
the Building’s music system, life support and security system), and to the
extent not available to Tenant (or, if available to Tenant, Tenant nevertheless
elects not to (and does not) utilize the same), the costs of any luncheon club,
athletic or recreational club or facility, net of revenues generated thereby;
 
(xviii)     Intentionally Omitted;
 
 
27

--------------------------------------------------------------------------------

 

(xix)       any fines, penalties, legal judgments or settlements or causes of
action by or against Landlord; and
 
(xx)        Real Estate Taxes and any fines, penalties or interest payable in
connection therewith.
 
(d)           Landlord shall use its reasonable efforts to make payments on
account of Operating Expenses in a time and manner to obtain the appropriate
discounts or rebates available.  Landlord shall operate the Properties in an
efficient manner and exercise reasonable efforts to minimize Operating Expenses
consistent with maintaining services at a level consistent with Comparable
Buildings.  In addition, with respect to janitorial services for the Leased
Premises only, Tenant shall have the right, upon sixty (60) days written notice
to Landlord, to separately contract for such services.  If Tenant makes such
election, Operating Expenses shall exclude the cost of providing janitorial
services to other tenants and occupants of the Building and all other portions
of the Property (except for Common Areas) during the period of time that Tenant
separately contracts for its own janitorial services, and the calculation of
Tenant’s Operating Expense Share shall be adjusted so that Tenant receives the
benefit of an appropriate credit for its payment of janitorial expenses
allocable to its Leased Premises.
 
(e)           In the event any Property is not one hundred percent (100%)
occupied during any year, appropriate adjustments shall be made (on a consistent
basis from Lease Year to Lease Year) to those components of Operating Expenses
which vary with Building occupancy, so as to calculate Operating Expenses as
though the Building had been one hundred percent (100%) occupied in such
year.  The average percentage of Building occupancy during any Lease Year shall
be determined (on a Property by Property basis) as a fraction, the numerator of
which is the sum of the Net Rentable Area of total leased space in the Building
at the Property on the first day of each month during such year divided by
twelve (12) and the denominator of which is the Net Rentable Area of the
Building at the Property.  The foregoing notwithstanding, Landlord shall not (i)
recover from Tenant more than Tenant’s Occupancy Percentage of the grossed-up
Operating Expenses for a Property or (ii) recover from Tenant and other tenants
of any Property an amount in excess of one hundred percent (100%) of the total
Operating Expenses paid or incurred by Landlord with respect to such Property.
 
(f)           Within one hundred twenty (120) days after the end of each
calendar year during the Term or as soon thereafter as possible in the exercise
of reasonable diligence, Landlord shall provide Tenant a statement (the
“Operating Expense Statement”) prepared by Landlord showing Operating Expenses
for such calendar year broken down by component expenses, in reasonable detail,
and calculating Tenant’s Operating Expense Share for the applicable year and the
prior year.  The Operating Expense Statement shall be certified by Landlord’s
group controller or other officer knowledgeable of the facts certified to
therein that, to the best of his or her knowledge, the Operating Expense
Statement has been prepared in accordance with the definitions and provisions
pertaining to Operating Expenses contained in this Lease.  In the event that an
Operating Expense Statement indicates that Tenant owes Landlord additional
amounts on account of Tenant’s Operating Expense Share for said calendar year,
Tenant shall pay the amount due within thirty (30) days after delivery of the
Operating Expense Statement.  Notwithstanding any other provision of this Lease,
Landlord shall be estopped from amending, and hereby waives the right to amend,
any Operating Expense Statement not amended by Landlord within three (3) years
after the end of the calendar year to which said Operating Expense Statement
applies, nor shall Landlord have the right through any other procedures or
mechanism to collect any Operating Expense not included on the pertinent
Operating Expense Statement after the third anniversary of the last day of the
calendar year to which said Operating Expense Statement applies, unless before
said third anniversary Landlord has delivered to Tenant a revised  Operating
Expense Statement reflecting such revised Operating Expense (with a reasonably
detailed explanation of the reasons for any such revision) and made a written
demand for payment of said Operating Expense.
 
 
28

--------------------------------------------------------------------------------

 

(g)           Any Operating Expense Statement or other notice from Landlord
pursuant to this Section 2.2 shall be subject to Tenant’s rights of review and
audit set forth in Section 2.4.  Pending the resolution of any dispute, however,
Tenant shall make payments in accordance with said Operating Expense Statement
or other notice.
 
2.3           Real Estate Taxes.
 
(a)           Tenant shall pay to Landlord, as Additional Rent, an amount equal
to Tenant’s Occupancy Percentage of Real Estate Taxes for each Property that
become due and payable during the Term of this Lease as hereinafter
provided.  Landlord shall deliver to Tenant a copy of each Real Estate Tax
invoice received by Landlord, together with a written statement (“Tax
Statement”) setting forth (i) the amount of the Real Estate Taxes set forth on
the invoice, (ii) the Property for which such Real Estate Taxes relate and (iii)
Tenant’s Occupancy Percentage of such Real Estate Taxes, prorated on a per diem
basis if only a part of the period for which such Real Estate Taxes relate falls
within the Term of this Lease and, with respect to Real Estate Taxes for which a
discount is available for early payment, discounted to reflect the greatest
possible discount available to Landlord for such early payment, regardless of
when such taxes are actually paid and regardless of whether Landlord actually
obtains a discount for early payment (the amount so payable by Tenant with
respect to each such invoice and in the aggregate, as applicable, “Tenant’s Tax
Share”).  Tenant shall pay Tenant’s Tax Share to Landlord within thirty (30)
days following Tenant’s receipt of the Tax Statement evidencing same.
 
(b)           “Real Estate Taxes” shall mean all real estate taxes, assessments
and other governmental levies and charges, general and special, ordinary or
extraordinary, of any kind and nature (including any interest on such
assessments whenever the same are permitted to be paid in installments) which
may presently or hereafter be imposed, levied, assessed or confirmed by any
lawful taxing authorities which may become due and payable out of or for, or
which may become a lien or charge upon or against the whole, or any part, of the
Properties, including taxes imposed on (i) the gross rents or gross receipts
(but not the net income) of the Properties and (ii) personal property in the
Properties owned by Landlord and used in connection with the Properties, but
only to the extent that the same would be payable if the Properties were the
only property of Landlord.  If at any time during the Term the present system of
ad valorem taxation of real property is changed or supplemented so that in lieu
of or in addition to the ad valorem tax on real property there shall be assessed
on Landlord or the Properties any tax of any nature that is imposed in whole or
in part, in substitution for, addition to, or in lieu of any tax that would
otherwise constitute a Real Estate Tax, such tax shall be included within the
term “Real Estate Taxes,” but only to the extent that the same would be payable
if the Properties were the only property of Landlord.  Such taxes may include a
capital levy or other tax on the gross rents or gross receipts (but not the net
income) of the Properties or similar tax, assessment, levy or charge measured by
or based, in whole or in part, upon any such gross rents or gross
receipts.  There shall be excluded from Real Estate Taxes (i) any realty
transfer or similar taxes imposed on Landlord, (ii) taxes and assessments
attributable to the personal property of other tenants, (iii) federal, state and
local taxes on income, (iv) death taxes, (v) franchise taxes and (vi) any taxes
(but not including ad valorem property taxes) imposed or measured on or by the
net income of Landlord from the operation of the Property or imposed in
connection with any change of ownership of the Property.  In no event shall Real
Estate Taxes be included on the amount, if any, by which the value of leasehold
improvements of any other tenant of the Building hereafter made (or leasehold
improvements already existing and separately charged as an expense to be paid by
such tenant) exceed the value of leasehold improvements generally found in the
Building.  In the case of Real Estate Taxes that may be paid in installments,
only the amount of each installment accruing during a calendar year shall be
included in Real Estate Taxes during each calendar year.
 
 
29

--------------------------------------------------------------------------------

 

(c)           At Tenant’s request so long as Tenant’s Occupancy Percentage at a
Property is at least thirty-five percent (35%), Landlord shall contest or appeal
the validity or amount of Real Estate Taxes for such Property by appropriate
proceedings.  Landlord may also contest or appeal the validity or amount of Real
Estate Taxes for any Property on Landlord’s own initiative.  Tenant shall pay as
Additional Rent Tenant’s Occupancy Percentage of Landlord’s reasonable, out of
pocket expenses incurred in any such appeal.  Real Estate Taxes with respect to
a Property that is the subject of an appeal filed by or on behalf of Landlord
shall be paid on the basis of the amount reflected in the tax bill and shall not
be adjusted until the final determination of the appeal.  Within thirty (30)
days following such final determination, Landlord will refund to Tenant, or
Tenant shall pay to Landlord, as applicable, the difference, if any, between
Tenant’s Tax Share payments previously made by Tenant and the finally determined
amount of Tenant’s Tax Share.
 
(d)           Any Tax Statement or other notice from Landlord pursuant to this
Section 2.3 shall be subject to Tenant’s rights of review and audit set forth in
Section 2.4.  Pending the resolution of any dispute, however, Tenant shall make
payments in accordance with said Tax Statement or other notice.

 
30

--------------------------------------------------------------------------------

 

2.4           Budget; Audit Rights.
 
(a)           On or before June 1 of each calendar year during the Term of this
Lease, Landlord shall deliver to Tenant for Tenant’s review and comment, a
written estimate in reasonable detail of the projected budget for Operating
Expenses and Real Estate Taxes for each Property for the next succeeding
calendar year (the “Budget”).  The Budget shall show (i) the estimated amount of
Operating Expenses, Tenant’s Operating Expense Share, Real Estate Taxes and
Tenant’s Tax Share for each Property, for the next succeeding calendar year,
(ii) the estimated amount for each major category of expense that is expected to
be included in Operating Expenses for each Property during the next succeeding
calendar year, including on a Property by Property basis, any items that
constitute capital expenditures in accordance with this Lease and the amount
thereof to be amortized during such calendar year, (iii) the estimated rates to
be charged by Landlord for Above Standard Services for each Property for which
Tenant has requested the same during the next succeeding calendar year and (iv)
the actual amounts for all such items for the prior calendar year.  It is
understood and agreed by Landlord and Tenant that the Operating Expenses and
Real Estate Taxes in the Budget shall be estimated on a reasonable good faith
basis taking into consideration, among other things, the actual Operating
Expenses and Real Estate Taxes for the then current calendar year, a good faith
estimate of the rate of cost increases during the then current calendar year,
the actual known prospective increases to each item in the Budget and a good
faith estimate for contingencies for the next succeeding calendar year.  Tenant
may disapprove a portion of a proposed Budget only if such portion of the Budget
fails to reflect the reasonable and necessary Operating Expenses and Real Estate
Taxes to operate, repair and maintain the Properties in conformity with the
requirements of this Lease and in accordance with the accepted principles of
sound management practices as applied to the operation, repair and maintenance
of Comparable Buildings; provided that for any Property when Tenant’s Occupancy
Percentage is greater than thirty-five percent (35%), (i) Tenant may disapprove
Landlord’s decision to replace (and not repair or maintain) any major equipment
or system unless Landlord establishes, by certification of a qualified engineer
for whom Tenant has no reasonable objection, that the equipment or system in
question is beyond its useful life and that continued repair or maintenance (and
not replacement) is not commercially practicable and (ii) Tenant may require
Landlord to replace (and not repair or maintain) any major equipment or system
if Tenant establishes, by certification of a qualified engineer for whom
Landlord has no reasonable objection, that the equipment or system in question
is beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable.  If Tenant disapproves a portion
of a proposed Budget, Tenant shall so notify Landlord in writing, which
notification shall state, in reasonable detail, the item or items of the
proposed Budget disapproved by Tenant and the basis for such
disapproval.  Landlord and Tenant shall negotiate in good faith to resolve any
differences concerning any proposed Budget.  Landlord shall deliver to Tenant
the proposed final Budget for the next succeeding calendar year and the
calculation of Tenant’s Occupancy Percentage thereof on or before July 15 of
each calendar year; provided that if Tenant fails to approve a proposed Budget
on or before July 1 of a preceding calendar year, and if the parties have been
unsuccessful in their efforts to resolve any disagreements, either Landlord or
Tenant may at any time thereafter submit the Budget for the next calendar year
(or any portion thereof) to dispute resolution in accordance with the provisions
of Article XII of this Lease, and, in such event, Landlord shall deliver the
final Budget to Tenant within thirty (30) days following the completion of the
dispute resolution process.  Notwithstanding the foregoing, (i) if the dispute
resolution process regarding the Budget is not completed by January 1 of the
calendar year to which such proposed Budget relates, then (A) the costs set
forth on the proposed Budget shall be used for all items not the subject of a
dispute, and (B) to the extent applicable, the prior year’s budgeted costs shall
be used for all items of a proposed Budget that are the subject of a dispute and
(ii) in the event that the actual Operating Expenses or Real Estate Taxes
incurred by Landlord during a calendar year exceed Landlord’s estimated
Operating Expenses and Real Estate Taxes (including contingencies) for such year
as set forth on an approved Budget, Landlord may prepare and submit a revised
Budget to Tenant for Tenant’s review and approval (but not more frequently than
once during any calendar year).  Upon completion of the dispute resolution
process, the new year’s Budget shall be correspondingly adjusted and Tenant’s
monthly payment of Tenant’s Operating Expense Share shall likewise be
adjusted.  If Landlord determines during the course of a calendar year that a
Building is in need of capital repairs, replacements or improvements that are
not included in the approved Budget for such Building for such calendar year,
Landlord shall so advise Tenant, and Tenant shall review and approve or
disapprove the proposed capital repair, replacement or improvement in conformity
with the procedures outlined in this Section 2.4(a) as if such repair,
replacement or improvement were originally included by Landlord as part of the
budget process described above.

 
31

--------------------------------------------------------------------------------

 

(b)           Tenant, at Tenant’s sole cost and expense, shall have the right,
to be exercised by notice given to Landlord within three (3) years after receipt
of an Operating Expense Statement, Tax Statement or other invoice, to audit
and/or inspect that portion of Landlord’s books and records pertaining to such
Operating Expenses, Real Estate Taxes or other components of Additional Rent, as
applicable, for such calendar year; provided such audit and/or inspection
commences within ninety (90) days after Tenant’s notice to Landlord and
thereafter proceeds reasonably to conclusion, and further provided that Tenant
may audit any single year only once unless Landlord has subsequently made
revisions to any Operating Expense Statement, Tax Statement or other components
of Additional Rent that impact Tenant’s Operating Expense Share, Tenant’s Tax
Share or other Additional Rent payment.  Tenant may conduct such audit and/or
inspection of Landlord’s books with Tenant’s own employees, or through an
accountant or other agent selected by Tenant, or both in combination.  Tenant
shall require any accountant or agent selected by Tenant to conduct or assist in
such audit and/or inspection to execute and deliver to Landlord a
confidentiality agreement substantially in the form attached hereto as Exhibit
C.  Landlord agrees to cooperate in good faith with Tenant in the conduct of any
such audit and/or inspection, and to make Landlord’s books and records of and
relating to Operating Expenses, Real Estate Taxes or other components of
Additional Rent, as applicable, available to Tenant or Tenant’s agents at one
(1) single location.  If Tenant’s audit and/or inspection shows that Landlord’s
calculation of Tenant’s Operating Expense Share, Tenant’s Tax Share or other
components of Additional Rent for the audited/inspected calendar year or years
(which shall in no event be prior to the two (2) calendar years immediately
preceding the most recently completed calendar year) was overstated by more than
four percent (4%) with respect to any Property, then Landlord shall pay, within
thirty (30) days after Tenant’s request, Tenant’s actual reasonable
audit/inspection out-of-pocket fees applicable to the audit/inspection of said
calendar year statements for such Property.  Upon completion of the audit and/or
inspection, if the calculation of Tenant’s Operating Expense Share, Tenant’s Tax
Share or other components of Additional Rent indicates that Tenant overpaid Rent
for any audited calendar year, Landlord shall pay Tenant (in the form of a
credit against Rent next due or, upon expiration of this Lease, in the form of
Landlord’s check within thirty (30) days after the completion of such audit
and/or inspection) an amount equal to such overpayment.  In the event of any
such audit or inspection, Landlord shall cause the books and records to be made
available during such normal business hours as are prescribed by Landlord at
Landlord’s headquarters or main office, which shall be located in the
continental United States.  In any case, should Landlord disagree with the
results of Tenant’s audit, Landlord and Tenant shall refer the matter to a
mutually acceptable independent certified public accountant, who shall work in
good faith with Landlord and Tenant to resolve the discrepancy.  The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party and shall be shared pro rata to the extent each
party is unsuccessful as determined by such independent certified public
accountant, whose decision shall be final and binding.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
 
3.1           Building Standard and Above Standard Services.  During the Term,
Landlord shall furnish the following services to Tenant:
 
(a)           Building Standard Services.  Landlord shall furnish the following
services to Tenant during the Term (“Building Standard Services”), all of which
shall comply with and shall be subject to Legal Requirements and, except as
expressly provided to the contrary in this Section 3.1(a) or in any Lease
Supplement, shall be equal to or exceed services customarily provided for
Comparable Buildings:
 
(i)           At all times, hot (i.e., thermostat set in the range of 105° to
110° Fahrenheit for comfort and energy conservation purposes but with the
capability to produce hot water for specified purposes at 140° Fahrenheit if
requested by Tenant) and cold domestic water in all restrooms, drinking
fountains, kitchen and pantry areas within the Leased Premises and all common
use restrooms, kitchen and pantry areas at locations provided for general use;
 
(ii)           During Building Operating Hours, HVAC sufficient to maintain
temperatures that are reasonably required for comfortable use and occupancy of
all portions of the Leased Premises designed for occupancy by persons; provided
that Landlord shall have the right, but not the obligation, at Landlord’s sole
cost and expense, to install and operate such utility submeters as Landlord
deems necessary to measure utility demand and usage within and outside the
Leased Premises (and, in such event, (A) Tenant shall pay Tenant’s allocable
share of any such submetered costs as Additional Rent at Landlord’s actual cost
of providing the same, without mark-up and reflecting the largest possible
bulk-purchase or other discounts available to Landlord from the utility provider
and (B) all such submetered utility costs shall be excluded from Operating
Expenses as provided in Section 2.2(b)(iii));
 
(iii)         Electric lighting service for all Common Areas, including the
Parking Areas, in conformity with the practices for each Property on the
Commencement Date as set forth in the applicable Lease Supplement;
 
(iv)         Janitorial service to the Leased Premises in conformity with the
janitorial specifications for each Property as set forth in the applicable Lease
Supplement;
 
(v)          Access control services for the Properties and the Buildings
providing Tenant and its employees access to the Leased Premises and the Common
Areas at all times; provided that Tenant shall have the right, at Tenant’s sole
cost and expense, to install and operate such additional access control systems
as it shall determine desirable for the purpose of limiting access to or within
the Leased Premises, so long as any additional access control systems installed
by Tenant are monitored and maintained by Tenant at Tenant’s sole expense;

 
33

--------------------------------------------------------------------------------

 

(vi)         At all times, dedicated electrical capacity, transformed to a panel
box located in the core of each floor of the Leased Premises or to the location
of the panel boxes servicing the Leased Premises on the Commencement Date, in an
amount not less than the dedicated capacity available to the Leased Premises on
the Commencement Date; provided that Landlord shall have the right, but not the
obligation, at Landlord’s sole cost and expense, to install and operate such
utility submeters as Landlord deems necessary to measure utility demand and
usage within and outside the Leased Premises (and, in such event, (A) Tenant
shall pay Tenant’s allocable share of any such submetered costs as Additional
Rent at Landlord’s actual cost of providing the same, without mark-up and
reflecting the largest possible bulk-purchase or other discounts available to
Landlord from the utility provider and (B) all such submetered utility costs
shall be excluded from Operating Expenses as provided in Section 2.2(b)(iii));
 
(vii)        Security for the Projects, Buildings and Common Areas, including
any Parking Areas, substantially similar to the security services existing
immediately prior to the Commencement Date; provided that Tenant is solely
responsible for compliance with all Legal Requirements in effect from time to
time pertaining to banking security systems, devices, services, equipment and
procedures for the Leased Premises and that Landlord shall have no
responsibility or liability therefor; further provided that at Major Properties,
for so long as Tenant’s Occupancy Percentage at such Major Property is fifty
percent (50%) or greater, Tenant shall have the right, at Tenant’s election, to
assume responsibility for and provide security for such Major Properties and the
Buildings and Common Areas thereat, including any Parking Areas.  The security
services provided by Tenant shall be at a level substantially similar to the
level of security services existing at the Major Property immediately prior to
the Commencement Date or, if greater, at a level then commensurate with
Comparable Buildings.  The cost of providing security at such Major Properties
shall be paid (or reimbursed to Tenant) by Landlord as an Operating Expense,
except that if Tenant desires security services in excess of those commensurate
with the prevailing standard as provided above, Tenant shall bear the cost for
such additional security as Above Standard Services Rent.
 
(viii)       All bulb replacement in all Common Areas and Building Standard bulb
replacement in the Leased Premises, it being understood that replacement of all
fluorescent, incandescent, halogen and other types of bulbs in all fixtures
existing in the Leased Premises as of the Commencement Date shall be deemed to
be Building Standard and that Landlord shall not be obligated to replace any
bulbs in Tenant’s furniture or furnishings in the Leased Premises;
 
(ix)          At all times, elevator cab passenger service to the Leased
Premises, subject to temporary cessation for ordinary repair and maintenance
(but as to each floor of the Leased Premises, such temporary cessation for
ordinary repair and maintenance shall not occur simultaneously for all passenger
cabs serving such floor), and to security measures or other means of controlling
access imposed by Landlord after Building Operating Hours, on Holidays and
during times when life safety systems override normal building operating
systems;
 
(x)           Maintenance and cleaning of the Properties, Building and Common
Areas, including the Common Areas on each floor of the Building on which any
part of the Leased Premises are situated, the Parking Areas and all exterior
landscaped areas in and around the Property;

 
34

--------------------------------------------------------------------------------

 

(xi)         During Building Operating Hours, shared access to and use of, in
common with Landlord and other tenants of the Building, a loading dock facility
for the Building (if and to the extent that such facility exists on the
Commencement Date), subject to such reasonable rules and regulations as are
promulgated by Landlord from time to time pursuant to Section 4.4;
 
(xii)        At all times, sanitary sewer service to the Leased Premises and
Common Areas facilities; and
 
(xiii)       Trash removal from the Property at designated locations.
 
All costs incurred by Landlord in connection with providing Building Standard
Services shall be included in Operating Expenses.
 
The foregoing provisions of this Section 3.1(a) notwithstanding, the enumeration
of particular building services is not a representation or agreement by Landlord
that each Building Standard Service is available in specific quantities or
amounts, or to particular standards or specifications at each
Property.  Landlord and Tenant acknowledge that Tenant owned and operated each
of the Properties prior to the Commencement Date and Tenant is fully aware of
the capabilities and limitations of the Building systems.  Nothing herein shall
be deemed to be a covenant or agreement of Landlord, or a representation or
warranty of Landlord, express or implied, that Landlord shall improve the level
of service provided by existing Property systems.  With respect to the Building
Standard Services referenced in Section 3.1(a)(i), (ii), (v) and (ix), Landlord
shall furnish such services in such quantities and at such levels that are at
least equal to the quantities and levels being furnished at each Property
immediately prior to the Commencement Date, with Tenant acknowledging and
agreeing that Landlord shall not be required to provide during the Term greater
quantities or higher levels of service than is capable of being provided with
the machinery, equipment and systems that existed immediately prior to the
Commencement Date and that Landlord has no obligation to replace or improve such
machinery, equipment or systems other than in the ordinary course as may be
consistent with sound building management practices or as required by Section
5.5.
 
(b)           If Tenant requires electrical energy for use in the Leased
Premises in excess of the capacities described in Section 3.1(a)(vi), and if
electric energy for such additional requirements is available to Landlord,
Landlord shall, upon Tenant’s request and at Tenant’s sole cost and expense,
furnish and install such additional wires, risers, conduits, feeders,
switchboards and circuit panels as reasonably may be required to supply such
additional requirements of Tenant.  If any portions of the Leased Premises or
any of Tenant’s electrical equipment requires HVAC service in excess of Building
Standard HVAC service, the same shall be installed, or the installation
supervised by Landlord, on Tenant’s behalf, and Tenant shall pay all design,
installation, submetering, repair, maintenance, replacement and operating costs
relating thereto, unless such HVAC service is used in common with other tenants
of the Building, in which event such costs shall be reasonably allocated by
Landlord among Tenant and such other tenants.  The location and specifications
of any such supplemental HVAC units shall be subject to Landlord’s prior written
approval, which approval may not be unreasonably withheld or delayed.  In
connection with the operation of any supplemental HVAC units serving the Leased
Premises, to the extent a particular Property shall have available chilled water
capacity, during Building Operating Hours Tenant may use such available chilled
water for said supplemental HVAC units, and Landlord shall not charge Tenant for
such service.  If Tenant shall require chilled water service in amounts not
otherwise available or during other than Building Operating Hours, Tenant shall
pay Landlord for the cost of providing such services as Above Standard Services
Rent.
 
 
35

--------------------------------------------------------------------------------

 

(c)           If and to the extent requested by Tenant from time to time and to
the extent the same are reasonably available, Landlord shall provide Tenant with
services in excess of Building Standard Services as described in Section 3.1(a)
(“Above Standard Services”).  All of the costs incurred by Landlord in
connection with providing any special Tenant services shall be paid by Tenant as
Above Standard Services Rent, including costs that would not have been incurred
but for Tenant’s request for Above Standard Services.  Landlord’s charges for
Above Standard Services shall be established and revised from time to time by
Landlord on a Property by Property basis; provided that at no time shall
Landlord’s charges for Above Standard Services exceed Landlord’s actual
out-of-pocket costs, nor shall Landlord (i) include any overhead or profit in
the calculation of Above Standard Services costs or (ii) charge Tenant at a
higher rate for Above Standard Services than Landlord charges any other tenant
of a Building for comparable services.  All amounts collected by Landlord from
Tenant and any other party to provide Above Standard Services or similar
services shall be used to reduce Operating Expenses to the extent that the cost
of providing the same were included in the calculation of Operating Expenses.
 
(d)           Landlord shall furnish Tenant at least twenty four (24) hours
prior written notice of any non-emergency suspension or interruption in the
Building Standard Services scheduled by Landlord for routine repairs or
maintenance; provided that if such suspension or interruption will render the
Building Common Areas or the Leased Premises inaccessible, without electric
power, without cold domestic water or sanitary sewer service or otherwise
untenantable in the ordinary course, Landlord shall endeavor to provide Tenant
with not less than ninety (90) days’ prior notice thereof.
 
(e)           To the extent the services described in this Section 3.1 require
electricity, water or other utility services supplied by public utilities,
Landlord shall not be deemed to be in breach of Landlord’s covenants hereunder
because of the failure of a public utility to supply the required services so
long as Landlord uses reasonable efforts to cause the applicable public
utilities to furnish the same.  Except as expressly provided in Section 3.1,
failure by Landlord to furnish the services described in this Section 3.1, or
any cessation thereof for reasons beyond Landlord’s control, shall not render
Landlord liable for damages to either person or property, nor be construed as an
eviction of Tenant, nor work an abatement of Rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof.  In addition to the foregoing
and except as otherwise provided below, should any of the equipment or
machinery, for any cause, fail to operate or function properly, Tenant shall
have no claim for a rebate of Rent or for damages on account of any interruption
in services occasioned thereby or resulting therefrom so long as Landlord uses
reasonable efforts to promptly repair said equipment or machinery and to restore
said services.

 
36

--------------------------------------------------------------------------------

 

(f)           Notwithstanding the foregoing, in the event Landlord fails to
provide any of the services Landlord is obligated to provide under this Lease,
and if such failure adversely impacts Tenant’s use or enjoyment of the Leased
Premises or any portion thereof (and Tenant actually ceases to use the affected
area for business operations), and if such failure of Landlord to provide
services continues for more than three (3) consecutive business days after
written notice from Tenant to Landlord and all Notice Parties for any reason
(except due to Force Majeure Events or gross negligence or willful misconduct of
Tenant or Tenant’s agents, employees or contractors) (any such failure, a
“Service Failure”), then all Rent due under this Lease for the affected portion
of the Leased Premises at the affected Property or Properties shall be abated
for the entire duration of the Service Failure.  In addition to Tenant’s
foregoing rights, Tenant shall have the right, but not the obligation, to cure
Services Failure in the manner expressed in Section 7.1(f) and to recover the
reasonable cost thereof from Landlord as expressed in Article XIII.
 
3.2           Keys and Locks.  Tenant currently possesses keys and/or access
cards, as applicable, for each lockset on doors entering the Leased Premises
from public areas for use by its current employees maintaining offices in the
Leased Premises.  Additional keys and/or access cards, including keys and/or
access cards for new employees of Tenant and replacement keys and/or access
cards for lost or damaged keys and/or access cards will be furnished by Landlord
upon an order signed by Tenant and at Tenant’s sole cost and expense.  Tenant
shall be permitted to install additional locks or other access control devices
in the Leased Premises provided Tenant furnishes Landlord with a duplicate set
of keys or a master key and/or access cards to all such locks other than those
locks securing Security Areas.  Upon termination of this Lease, Tenant shall
surrender to Landlord all keys and/or access cards to any locks on doors
entering or within the Leased Premises, and shall provide Landlord with the
combination of all locks for safes, safe cabinets and vault doors, if any,
within the Leased Premises; provided that if Tenant terminates this Lease with
respect to less than all of the Leased Premises at a Property and, at the time
of such termination, the Leased Premises was served by an access control or
other security system installed by Tenant in lieu of or in addition to the
access control or security systems serving the Building generally, Tenant shall
have no obligation to cause the terminated portion of the Leased Premises to
continue to be served by any such supplemental access control or security
systems.
 
3.3           Graphics and Building Directory.
 
(a)           On any full floor of the Leased Premises, and at each location
within any Property where Tenant maintains such signage as of the Commencement
Date, Tenant may, using Tenant’s standard corporate signage and graphics (as
Tenant may change its standard corporate signage and graphics from time to time)
install and maintain on or adjacent to entrances to the Leased Premises Tenant’s
name, numerals and/or logo designating the appropriate suite numbers and
departments occupying such floor.
 
(b)           If the lobby of any Building contained a building directory on the
Commencement Date, or if Landlord elects to install or construct a building
directory in the lobby of the Building at any time, then such building directory
board shall contain a listing of Tenant’s name and such other information as
Tenant shall reasonably require (including, at Tenant’s option, the names of all
of Tenant’s businesses, related entities, assignees, sublessees, and senior
management), and Tenant shall be entitled to Tenant’s Occupancy Percentage, from
time-to-time, of the space contained in such directory, which listings shall be
installed by Landlord at Tenant’s expense.
 
 
37

--------------------------------------------------------------------------------

 
 
3.4           Building Identity; Signage; Exclusivity.
 
(a)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least five percent
(5%) of the Net Rentable Area of a Property, or shall continue to operate a
retail bank at such location, neither the Building name (if such Building is
named for the herein named Tenant as of the Commencement Date), nor Tenant’s
exterior building signage (at all Properties) may be changed by Landlord without
Tenant’s consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  If a Property is named for the herein named Tenant as of the
Commencement Date and during the Term hereof Tenant’s corporate name, identity
or logo is changed; provided that the herein named Tenant, or its Affiliates,
shall remain in possession of not less than five percent (5%) of the net
Rentable Area of a Property, or shall continue to operate a retail bank at such
location, Tenant shall have the right, upon ninety (90) days prior written
notice to Landlord, to change the name of the Building (and/or any Building
signage containing such prior name or logo) to include the herein named Tenant’s
new corporate name, identity, or logo; provided that Tenant shall pay for all
signage costs and all of Landlord’s other out-of-pocket costs associated with
the removal of the old, and installation of the new, signage, and further
provided that such new signage shall satisfy all applicable Legal Requirements
and shall have been approved in advance by Landlord, such approval not to be
unreasonably withheld or delayed.  In addition, at any time during or after the
Term of this Lease Tenant shall have the right, in its sole and absolute
discretion, upon ninety (90) days prior written notice to Landlord, to require
Landlord to change the name of any Property so as to remove Tenant’s identity
therefrom; provided that Tenant shall pay for the cost of removing Tenant’s name
from all Building signage.  Tenant shall repair any damage to the interior or
exterior of the Buildings caused by Tenant’s installation, maintenance, use,
relocation or removal of signage; provided that Tenant shall not be obligated to
repair any damage to the interior or exterior of the Building caused by the
removal of signage so long as Tenant, at Tenant’s sole cost and expense, patches
any holes or covers over (by sign blanks of similar size, shape and general
appearance) such signage areas on the facades of the Buildings and on and in the
other interior and exterior Common Areas.
 
(b)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of office space or shall
continue to operate a retail bank at such location (i) Landlord may not remove
or alter any Tenant signage or graphics existent on the Commencement Date (other
than interior signage or graphics on floors no longer leased, in whole or in
part, by Tenant), (ii) the Project shall not be named for any other Building
tenant, (iii) no other Building tenant shall have the right, without Tenant’s
consent, which Tenant may grant or withhold in Tenant’s sole discretion, to
erect signage on the roof of the Building or at or around the top level of the
exterior of the Building, (iv) no other Building tenant, other than retail
tenants and tenants occupying one or more whole floors within the Building,
shall be permitted any exterior monument, pole or building-mounted signage and
(v) all “For Sale” and “For Lease” signage and advertising shall indicate, if
such be the case, that Tenant is not vacating and will remain an occupant at the
Building or, if Tenant is vacating the Building, such signage and advertising
shall identify the date on which Tenant is anticipated to vacate the Building;
provided that Landlord shall not post any signage or make any advertisement
indicating that Tenant intends to cease retail banking operations at a Property
unless and until Tenant shall have made any required public announcements or
given any required notices to depositors regarding such event.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least thirty-five
percent (35%) of the Net Rentable Area of a Property, or shall continue to
operate a retail bank at such location, Landlord will not allow any portion of
the Property (other than the portion of the Property then leased to Tenant) to
be used for any retail banking or savings and loan, without Tenant’s prior
written consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  For purposes of this Agreement, banking and savings and loan shall
mean any retail banking use or purpose, which shall include receiving deposits
or making loans to the general public, whether done by a state bank, national
bank, savings and loan association, trust company, credit union, mortgage broker
or company, or other entity, whether by walk-up, drive-in teller facility or
otherwise.  If Landlord shall intend to lease space to any other bank or savings
and loan for the operation of a retail banking or savings and loan at a time
when the herein named Tenant, or its Affiliates, shall occupy less than
thirty-five percent (35%) of the Net Rentable Area of a Property, and shall not
operate a retail banking facility at the Building, Landlord shall advise Tenant
of Landlord’s intentions, and Tenant shall have the right, exercisable by notice
in writing to Landlord within twenty (20) days following Landlord’s notice to
Tenant, to re-lease and re-occupy the retail banking location at the Building at
the Rent last payable in respect of such Leased Premises, failing which Landlord
may proceed with Landlord’s lease as proposed.
 
(d)           During the term of this Lease, Tenant shall have the right, at
Tenant’s expense, to erect and maintain such exterior building signage
displaying the corporate name, identity or logo of the herein named Tenant, or
its Affiliates, as Tenant may from time to time desire, including monument
signage at up to two (2) corners of the Land, and, in such event, Tenant will
have the exclusive right to place signage on any such monuments so erected by
Tenant, subject to Landlord’s approval, which approval shall not be unreasonably
withheld or delayed.  In connection with its installation, repair, maintenance
and removal of any exterior or monument signage, Tenant, at Tenant’s sole cost
and expense, shall comply with all Legal Requirements.
 
(e)           Tenant’s retail banking exclusivity rights as described above at
Section 3.4(c) also includes the exclusive right to place ATMs in the Building,
including all exterior areas of the Building and the Land.  Tenant shall have
the right, for no additional Rent, to place not more than five (5) ATMs at
locations outside of the Leased Premises in and about the Common Areas of the
Building and the Land.  There is no restriction on the number of ATMs that
Tenant can maintain within the Leased Premises, including any Drive-Through
Banking Facilities.  However, except for any ATMs existing as of the
Commencement Date, the plans and specifications, and specific locations, for any
ATMs located outside the Leased Premises are subject to Landlord’s prior written
consent, which consent will not be unreasonably withheld or delayed.  Tenant, at
its expense, shall install, maintain, operate and repair such ATMs in compliance
with all Legal Requirements.  At the expiration or earlier termination of this
Lease, Tenant, at its expense, shall remove the ATMs in accordance with Section
5.3.
 
(f)           Tenant’s exterior and monument signage existing as of the
Commencement Date is hereby deemed to be approved by Landlord.  Any changes to
the existing exterior and/or monument signage by Tenant (including changes to
the location, size, shape, color, and content of the exterior and/or monument
signage) shall be subject to approval by Landlord, which approval may not be
unreasonably withheld or delayed.  Landlord agrees that Tenant shall have the
right to change such signage in the event of a change in Tenant’s name, trade
name or logo; provided that such new signage shall satisfy all applicable Legal
Requirements and shall have been approved in advance by Landlord, such approval
not to be unreasonably withheld or delayed.

 
39

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything to the contrary contained in this Lease,
the rights granted to Tenant pursuant to Sections 3.3 and 3.4 shall be subject
and subordinate to the rights of any Building tenants whose leases are in effect
as of the Commencement Date.  For example purposes only, and not as a means of
limitation, if an existing tenant’s lease (as in effect on the Commencement
Date) requires such existing tenant’s approval for a change in the name of the
Building, then Tenant may not cause the name of the Building to change without
such existing tenant’s approval.  As another example, if an existing tenant’s
lease (as in effect on the Commencement Date) provides for such existing tenant
to place its name on exterior and/or monument signage, then any exercise of such
existing tenant’s rights shall not be deemed to be a violation of Tenant’s
rights under this Lease.
 
3.5           Communications Equipment.
 
(a)           Subject to the provisions of this Section 3.5, Tenant shall have
the non-exclusive right, at its sole cost and expense and for Tenant’s use, to
install, maintain and operate upon the roof of the Building one (1) or a
reasonable and necessary additional number of transmitters and/or receiver
antennas or dishes approved by Landlord, which approval shall not be
unreasonably withheld or delayed (collectively, the “Communications Equipment”)
for use by Tenant in the conduct of its business; provided that such
Communications Equipment may not materially compromise the aesthetics or
appearance of the Building nor shall Landlord be required to incur any expense
in accommodating the Communications Equipment.  The Communications Equipment
must be (i) designed, installed and operated in compliance with all Legal
Requirements, and (ii) installed and operated so as not to adversely affect or
impact structural, mechanical, electrical, elevator, or other systems serving
the Building or customary telephone service for the Building and so as not to
cause injury to persons or property, and without limitation of the foregoing, so
as not to void or impair any applicable roof warranty.  Upon the expiration or
termination of this Lease, Tenant shall remove the Communications Equipment and
repair any damage to the Building caused by the installation, maintenance, use
or removal of the Communications Equipment.
 
(b)           Landlord hereby grants to Tenant the right to install (at Tenant’s
sole cost and expense) any additional equipment required to operate the
Communications Equipment and to connect the Communications Equipment to Tenant’s
other machinery and equipment located in the Leased Premises (e.g., conduits and
cables) in the shafts, ducts, chases and utility closets located in the core of
the building (“Additional Equipment”), which Additional Equipment shall be
deemed a part of the Communications Equipment for all purposes of this Section
3.5; provided that (i) the use of such space in the Building core by Tenant
(except customary chases for cabling) may not materially adversely affect the
marketability of the remaining space on any floor of the Building, and (ii) to
the extent any such Additional Equipment occupies space (other than space in
customary chases for the Building) that would have otherwise been Net Rentable
Area on a floor of the Building, such space shall be included within the Net
Rentable Area of the Leased Premises and Tenant shall be obligated to pay Annual
Basic Rent and Additional Rent with respect to such space as if such space was
included in the Leased Premises.  Tenant’s use of such space in the Building
core shall be subject to the provisions of this Lease relating to Tenant’s use
of Common Areas of the Building.
 
 
40

--------------------------------------------------------------------------------

 
 
 (c)           Subject to the Building Rules and other reasonable rules relating
to Building security and safety that may be promulgated by Landlord pertaining
to access by tenants to the roof of the Building and provided Tenant does not
unreasonably disturb any other tenants of the Building, Tenant and Tenant’s
contractors shall have reasonable access to the Communications Equipment and the
Additional Equipment for purposes of operating, servicing, repairing or
otherwise maintaining said equipment.
 
(d)           Nothing contained in this Section 3.5 shall be deemed to prohibit
or restrict any other individual or entity, including Landlord or any other
tenant of the Building, from installing communications equipment on the roof of
the Building or to use the roof for any other purpose.
 
(e)           In connection with its installation, repair, maintenance and
removal of any Communications Equipment and Additional Equipment, Tenant, at
Tenant’s sole cost and expense, shall comply with all applicable Building Rules
and Legal Requirements and repair any damage to the Building caused by such
installation, repair, maintenance or removal.  In the event that the placement
of Tenant’s Communications Equipment or Additional Equipment interferes with
Landlord’s performance of any repair or maintenance to the Common Areas,
including the roofs of the Buildings, any costs incurred by Landlord to
temporarily or permanently relocate and reinstall Tenant’s Communications
Equipment or Additional Equipment shall be included in the cost of such repair
or maintenance as a Operating Expense.
 
(f)           Tenant’s Communications Equipment and Additional Equipment
existing as of the Commencement Date are hereby deemed to be approved by
Landlord.  Any changes to the existing Communications Equipment and/or
Additional Equipment by Tenant shall first be approved by Landlord, which
approval will not be unreasonably withheld or delayed.
 
(g)           If Landlord shall place on the roof of any Building communications
equipment of its own, or shall grant to any third party the right to locate and
maintain any such equipment, all such equipment shall be located, designed and
operated so as not to interfere with signals to and from Tenant’s Communications
Equipment and Additional Equipment, the installation of which, in accordance
with this Section 3.5, predates the installation of such other
equipment.  Similarly, any Communications Equipment and Additional Equipment
hereafter installed by Tenant shall be located and designed so as not to
interfere with signals to and from such other equipment belonging to Landlord or
to third parties, that may have previously been installed.  The party
responsible for the communications equipment which interferes with equipment
previously installed by others shall be required, at its or their expense, to
take all measures necessary to eliminate the source of interference caused by
such party’s equipment.
 
 
41

--------------------------------------------------------------------------------

 

3.6           Building Management.  The Properties shall be managed by Landlord;
provided that for so long as Tenant’s Occupancy Percentage at a Property shall
be equal to or greater than ninety (90%), after consultation with Landlord to
review Landlord’s property management qualifications and pricing, Tenant may in
its sole discretion elect, on a Property by Property basis, to cause such
Property to be submanaged by a qualified property submanager designated by
Tenant (any such submanager, a “Tenant Designated Submanager”), who shall
provide on-site and supervisory property management services for Landlord,
Tenant and any third party tenants and other occupants at such Property (any
Property with a Tenant Designated Submanager, a “Tenant Managed Property”).  At
all Properties that are not Tenant Managed Properties, Landlord shall provide
on-site and supervisory property management services either through an Affiliate
of Landlord or through a qualified third party property submanager designated by
Landlord (any such Landlord Affiliate or submanager, a “Landlord Designated
Submanager”).  Landlord shall be and remain responsible for disbursement of
Operating Expense and Real Estate Tax payments at all Properties, including
Tenant Managed Properties.  Notwithstanding the foregoing, (a) Landlord shall
not select a Landlord Designated Submanager for whom Tenant has a reasonable
objection, (b) Tenant shall not select a Tenant Designated Submanager for whom
Landlord has a reasonable objection, (c) if a Landlord Designated Submanager
persistently fails to perform its property management duties in a timely,
complete and professional manner that is consistent with the highest level of
property management services provided at Comparable Buildings, Tenant may cause
such non-performing Landlord Designated Submanager to be replaced by a Tenant
Designated Submanager, in which event, at Tenant’s election, the Property or
Properties at which such replacement occurs shall become Tenant Managed Property
and (d) if a Tenant Designated Submanager persistently fails to perform its
property management duties in a timely, complete and professional manner that is
consistent with the highest level of property management services provided at
Comparable Buildings, Landlord may cause such non-performing Tenant Designated
Submanager to be replaced by a Landlord Designated Submanager, in which event,
at Landlord’s election, the Property or Properties at which such replacement
occurs shall no longer be Tenant Managed Properties.  Any disputes between
Landlord and Tenant with respect to property management matters arising under
this Section 3.6 shall be subject to resolution as provided in Article XII and
XIII.
 
ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS
 
4.1           Care of Leased Premises.  Upon the expiration or any earlier
termination of this Lease, Tenant shall surrender the Leased Premises to
Landlord in the same condition in which such Leased Premises existed on the
Commencement Date, except for ordinary wear and tear and any casualty or
condemnation damage not required to be repaired or restored by Tenant pursuant
to the terms of this Lease and subject to the provisions of Section 5.3
hereafter.  Upon such expiration or termination of this Lease, Landlord shall
have the right to re-enter and resume possession of the Leased Premises
immediately.
 
 
42

--------------------------------------------------------------------------------

 

4.2           Access of Landlord to Leased Premises.  Subject to the provisions
of this Section 4.2, Landlord and its contractors, agents or representatives may
enter into and upon any part of the Leased Premises during reasonable hours as
may be necessary to clean the same, make repairs, alterations or additions
thereto or otherwise perform Landlord’s obligations under this Lease, and, upon
reasonable prior notice to Tenant, for the purpose of showing the same to
existing or prospective purchasers or lenders.  At any time during the last
twelve (12) months of the Term (including any Renewal Terms that Tenant has
exercised) and promptly upon Landlord’s receipt of notice from Tenant of
Tenant’s intent to terminate this Lease with respect to or otherwise vacate a
Leased Premises as herein provided, Landlord may, upon reasonable prior notice
to Tenant, enter the Leased Premises to show the same to prospective
tenants.  With respect to any of the aforementioned entries by Landlord into and
upon any part of the Leased Premises other than for emergencies or routine
repairs or routine janitorial service, Tenant shall be entitled to have a
representative accompany Landlord.  Tenant shall not be entitled to any
abatement or reduction of Rent by reason of any such entry by
Landlord.  Landlord shall not interfere with the operation of Tenant’s business
during any such entry and Landlord shall use reasonable efforts to make any
routine repairs requiring access to the Leased Premises after Building Operating
Hours.  Notwithstanding any of the foregoing, unless otherwise instructed by
Tenant in writing, Landlord shall not enter areas designated by Tenant as high
security areas (the “Security Areas”) unless an emergency situation exists.  All
access by Landlord or any invitee of Landlord shall be subject to applicable
federal banking regulations.  If the telecommunications demarcation point for
the Building is located within the Leased Premises, then Landlord may, at
Landlord’s option, at Landlord’s sole expense, relocate such telecommunications
demarcation point to a location outside of the Leased Premises, and make all
necessary modifications to maintain Tenant’s then existing telecommunications
service to the Leased Premises.  If the telecommunications demarcation point for
the Building is located within the Leased Premises and if such location of the
telecommunications demarcation point for the Building at any time in the future
is deemed by Tenant to interfere with Tenant’s desired reconfiguration of its
use of or improvements in the Leased Premises, then Landlord shall, at
Landlord’s sole expense, relocate such telecommunications demarcation point to a
location outside of the Leased Premises, and make all necessary modifications to
maintain Tenant’s then existing telecommunications service to the Leased
Premises, within a reasonable time after Tenant’s written request.  If the
telecommunications demarcation point for the Building is located within the
Leased Premises, then until Landlord relocates such telecommunications
demarcation point to a location outside of the Leased Premises, Tenant shall
allow Landlord and other tenants of the Building reasonable access to the
telecommunications demarcation point as required to connect telecommunication
lines thereto, but each and any such access shall be subject to reasonable
advance notice (not less than one (1) full business day, except in the case of
emergencies), and shall be supervised by security personnel acceptable to
Tenant, Landlord shall be solely responsible for the cost of such security
personnel, and Landlord shall reimburse Tenant, upon demand, for any and all
additional costs incurred by Tenant because of such access.  In no event shall
Landlord or any tenant of the Building other than Tenant be entitled to connect
to, use, or in any way affect the operation of Tenant’s telecommunications
equipment in the Leased Premises.
 
4.3           Nuisance.  Tenant shall conduct its business and use reasonable
efforts to control its agents, employees, invitees, contractors and visitors in
such a manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or Landlord in its operation of
the Property.  Landlord shall operate the Properties and use reasonable efforts
to control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably disturb Tenant in its occupancy of the Leased Premises.
 
 
43

--------------------------------------------------------------------------------

 

4.4           Laws and Regulations; Rules of Building.  Tenant shall comply
with, and shall use its reasonable efforts to cause its employees, agents,
visitors and invitees to comply with, all Legal Requirements relating to the use
or occupancy of the Leased Premises, and with the rules of the Buildings
reasonably adopted and altered by Landlord from time to time for the safety,
protection, care and cleanliness of the Leased Premises, the Buildings and the
Properties, the operation thereof, the preservation of good order therein and
the comfort of the tenants of the Building and their agents, employees and
invitees, consistent with Comparable Buildings, which rules and regulations
shall be binding upon Tenant upon Tenant’s receipt of notice of the adoption or
alteration of such rules and regulations (the “Building Rules”).  In the event
of a conflict between the provisions of this Lease and the Building Rules, the
provisions of this Lease shall control.  Landlord shall use its reasonable
efforts to cause all tenants of the Buildings to comply with the Building Rules
to the extent that failure to so comply will materially affect Tenant’s use or
enjoyment of the Leased Premises.  Landlord shall not enforce the Building Rules
with respect to Tenant in a manner that is more restrictive than Landlord’s
enforcement of the Building Rules as to any other tenants of the
Building.  Landlord shall not enforce Tenant’s compliance with Legal
Requirements unless (a) Landlord’s failure to do so constitutes a violation of
Legal Requirements by Landlord or makes Landlord liable for Tenant’s continuing
violation, (b) Landlord is required to do so by any notice of violation, order,
decree, permit, rule or regulation issued by any Governmental Authority or (c)
Landlord’s failure to do so would, in Landlord’s reasonable opinion, endanger
the health, safety or welfare of any person on or about the Leased Premises or
the Properties.
 
4.5           Legal Use and Violations of Insurance Coverage.  Tenant shall not
occupy or use the Leased Premises, or permit any portion of the Leased Premises
to be occupied or used, for any business or purpose that (a) is unlawful, (b)
creates noxious or offensive odors emanating from the Leased Premises, or (c)
does anything that would in any way increase the rate of fire insurance coverage
on the Properties or its contents unless Tenant pays for the cost of such
increased insurance premium.  Tenant shall not cause or permit any Hazardous
Materials to be used, generated, treated, installed, stored or disposed of in,
on, under or about the Leased Premises, except to the extent consistent with the
customary and reasonable business practice of entities conducting businesses
similar to the business being conducted by Tenant in the Leased Premises;
provided (i) such Hazardous Materials do not endanger the health of any person
on or about the Leased Premises or the Properties and (ii) Tenant complies with
all Legal Requirements applicable to such Hazardous Materials.  It is hereby
agreed that possession and use of copy machines and machines used to
electronically accept or produce written data which utilize small amounts of
chemicals which may be included in the definition of Hazardous Materials shall
be considered “customary and reasonable business practices” within the meaning
of the previous sentence.  Landlord shall meet all of its obligations under this
Lease so as to keep in force all certificates of occupancy for the Properties
generally and Tenant, if and to the extent required by Legal Requirements, shall
meet all of its obligations under this Lease so as to keep in force certificates
of occupancy for the Leased Premises.  Landlord shall comply with, and not
violate, all applicable Legal Requirements to the extent relating to the
Properties generally and any other Legal Requirements applicable to Landlord to
the extent necessary to perform Landlord’s obligations under this Lease (except
to the extent that such Legal Requirement relates to a tenant’s obligations
under its lease, in which case Landlord shall exercise reasonable efforts to
cause compliance by such tenant), and Tenant, at its sole cost and expense,
shall comply with, and not violate, all applicable all Legal Requirements to the
extent relating to the Leased Premises.  Landlord shall not enforce Tenant’s
compliance with Legal Requirements unless (a) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (b) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (c) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.
 
 
44

--------------------------------------------------------------------------------

 
 
4.6          Environmental Laws.
 
(a)           Tenant has conveyed the Properties to Landlord, and Landlord has
accepted and acquired ownership of the Properties, pursuant to the Purchase
Agreement.  As more fully therein expressed, Tenant has previously provided
Landlord with various environmental reports and studies prepared by consultants
and Landlord has acquired such further reports as Landlord determined necessary
with respect to the Leased Premises, including new or updated Phase I and, where
applicable, Phase II environmental reports (collectively, with the reports and
studies from Tenant, “Environmental Information”).  The Environmental
Information is identified in summary fashion on Schedule 3 hereto.
 
(b)           Landlord hereby agrees to and does indemnify, defend, and hold
harmless, Tenant and Tenant’s shareholders, officers, directors and their
respective successors and assigns from and against any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating in any way to, or arising from (i) any matters reported in the
Environmental Information (the “Environmental Matters”) as they relate to the
Properties, (excluding the Leased Premises), or (ii) Hazardous Materials
introduced on, in or under the Buildings or the Properties solely by Landlord,
its agents, employees or contractors after the Commencement Date; provided that
the foregoing indemnity shall specifically exclude any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating exclusively to or arising from Hazardous Materials introduced on, in or
under the Properties after the Commencement Date solely by the acts of any party
other than Landlord and Landlord’s agents, employees and contractors.
 
(c)           Tenant shall be solely responsible for and shall undertake all
Remedial Work required by any Governmental Authority or as necessary to comply
with, and not violate, Legal Requirements arising from (i) Hazardous Materials
on or in the Leased Premises (including the Environmental Matters to the extent
on or in the Leased Premises); or (ii) Hazardous Materials introduced on, in or
under the Buildings or the Properties solely by Tenant, its agents, employees,
invitees or contractors after the Commencement Date.  Landlord shall not enforce
Tenant’s performance of Remedial Work unless (i) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (ii) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (iii) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.
 
(d)           Tenant hereby agrees to and does indemnify, defend, and hold
harmless, Landlord and Landlord’s shareholders, officers, trustees and their
respective successors and assigns from and against any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys fees
and court costs), liens, or liabilities caused by or directly or indirectly
relating in any way to, or arising from (i) Hazardous Materials on or in the
Leased Premises (including the Environmental Matters) and (ii) arising from
Hazardous Materials introduced on, in or under the Buildings, or the Properties
solely by Tenant, its agents, employees, invitees or contractors after the
Commencement Date.
 
 
45

--------------------------------------------------------------------------------

 
 
4.7          Prohibited Uses.
 
(a)           Throughout the Term, Landlord shall not use, or permit the use of,
the Properties (or any part thereof) for any Prohibited Uses.  The term
“Prohibited Uses” shall mean (i) any use that emits an obnoxious odor, noise or
sound that can be heard or smelled outside of the premises; (ii) any use in
violation of zoning regulations or any other governmental restrictions
applicable to the Property; (iii) any operation primarily used as a warehouse or
storage facility, assembling or manufacturing, distilling, refining, rendering,
processing, smelting, agricultural or mining operations; (iv) any mobile home
park or sales, trailer court, labor camp, junk yard or stockyard; (v) any
central laundry, dry cleaning plant or laundromat; provided this prohibition
shall not be applicable to on-site services oriented only to pickup and delivery
by consumers; (vi) any automobile, truck, trailer or recreational vehicle sales,
leasing, display, repair or body shop; (vii) any living quarters, sleeping
apartments, hotel or lodging rooms; (viii) veterinary hospitals, animal raising
or breeding facilities, animal boarding facilities or pet shops; (ix) mortuaries
or funeral homes; (x) any establishment that sells, rents or exhibits
pornographic materials; (xi) massage parlors or any form of sexually oriented
business (including novelty merchandise sales); (xii) bars, taverns or brew
pubs; (xiii) flea markets, amusement or video arcades, computer game rooms, pool
or billiard halls, bingo halls, dance halls, discos or night clubs; (xiv) sales
of paraphernalia for use with illicit drugs; (xv) carnivals, amusement parks or
circuses; (xvi) pawn shops, auction houses, second hand stores, consignment
shops, army/navy surplus stores or gun shops; (xvii) gambling facilities or
sports betting parlor; (xviii) churches, synagogues or other places of worship;
(xix) assembly halls or meeting facilities; (xx) technical or vocational schools
or any other operation primarily engaged in education or training activities;
(xxi) medical clinics, abortion clinics, medical laboratories or screening
facilities; (xxii) any agency (public or private) providing health, welfare,
social or human services, or (xxiii) tattoo parlors, fortune telling or
spiritual readings; (xxiv) facilities that collect donated goods and products;
(xxv) bowling alleys, skating rinks, archery or gun ranges, and (xxvi) postal
facilities, tax collectors, tag agencies, jails or detention centers,
courthouses or any other form of agency dealing with civil authority, (xxvii)
fitness centers (unless consented to by the party entitled to object to the
Prohibited Use) and (xxviii) any use that, by its nature (even if such use is
legally permissible), would result in parking or traffic flow on the Property
being materially adversely affected or that will attract a volume, frequency or
type of visitor or employee to the Building that is not consistent with the
standards of Comparable Buildings or that would impose an excessive demand on or
use of the facilities or services of the Building.  Notwithstanding the
foregoing, the term “Prohibited Uses” shall not include as to a Property (but
only as to the party conducting such use for so long as such party continues
such use at such Property) any use lawfully conducted by Tenant or a third party
occupant of space within the Property on the Commencement Date.
 
(b)           Throughout the Term, Landlord shall not, without Tenant’s prior
consent, further develop the Property in a manner that would result in (i) an
increase in the amount of any Additional Rent payable by Tenant hereunder or
(ii) parking or traffic flow to the Building being materially adversely affected
or that will attract a volume, frequency or type of visitor or employee to the
Building that is not consistent with the standards of Comparable Buildings or
that would impose an excessive demand on or use of the facilities or services of
the Building.
 
 
46

--------------------------------------------------------------------------------

 
 
ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS
 
5.1           Leasehold Improvements.  Subject to the provisions of this Lease,
Tenant hereby accepts the Leased Premises, including any and all existing
leasehold improvements, in their “AS-IS” condition, and acknowledges that,
subject to the provisions of Section 5.5, Landlord has no obligation to
construct additional leasehold improvements in the Leased Premises or to provide
any money, work, labor, material, fixture, decoration or equipment with respect
to the Leased Premises.
 
5.2           Alterations.  Except as provided below, Tenant shall not make or
allow to be made any alterations or physical additions in or to the Leased
Premises, without first obtaining the written consent of Landlord to the plans
and specifications and contractors therefor, which consent shall not be
unreasonably withheld or delayed.  Any such alterations or additions shall be
made in compliance with Legal Requirements.   Notwithstanding the foregoing,
Tenant shall have the right to make alterations and physical additions to the
Leased Premises costing less than the Alterations Threshold Amount, or which are
of such a nature as not to require a building permit, without Landlord’s consent
provided:  (i) Tenant notifies Landlord in writing and furnishes Landlord with
plans and specifications and the names of the contractors for all such
alterations or additions at least seven (7) days prior to undertaking them, (ii)
Tenant provides Landlord with as-built plans and specifications related to such
alterations or additions upon completion of same, (iii) such alterations or
additions are not visible from the exterior of the Leased Premises or the
Building, (iv) the modifications are in compliance with all Legal Requirements,
(v) such additions and alterations do not adversely affect the mechanical,
electrical, plumbing, life safety, or structural integrity of the Building and
(vi) Tenant coordinates its activities with the Building’s property manager.  In
no event shall Tenant be obligated to pay any charge to Landlord or any agent of
Landlord for (i) supervision of any alterations or physical additions in or to
the Leased Premises made by Tenant or (ii) review or approval of plans or
specifications for or in connection with any alterations or physical additions
in or to the Leased Premises made or proposed by Tenant (other than
reimbursement of any actual, out-of-pocket costs reasonably incurred by Landlord
to verify that Tenant’s plans do not adversely affect the mechanical,
electrical, plumbing, life safety or structural integrity of the Building as
expressed in clause (v) above).
 
5.3           Non-Removable Improvements.  The term “Non-Removable Improvements”
shall mean each and all of the following to the extent owned by Tenant or its
Affiliates: all mechanical equipment above the ceiling, the ceiling system, the
ceiling tile, light fixtures (other than chandeliers; provided Tenant replaces
the ceiling tile and leaves a connection for a replacement chandelier or
Building Standard fixture), permanent walls, wall coverings, doors, door
hardware, floor coverings (other than area rugs), all electrical and plumbing
systems located within the Leased Premises, and blinds, all life safety and
other Building systems, all cafeterias and commissaries, including all fixtures,
equipment and appliances used in connection therewith; all gymnasiums, fitness
or exercise centers, including all equipment, fixtures and furnishings therein,
and at all properties that include retail banking facilities, all vaults, vault
doors, pneumatic tubing then existing at drive-through facilities, teller
counters and under-counter steel.  All Non-Removable Improvements are and shall
remain the property of Landlord.  Tenant shall be permitted (but not obligated)
to remove any other improvements to the Leased Premises (together “Tenant’s
Business Equipment,” whether or not installed so as to be fixtures under
applicable law), including trade fixtures, equipment, furniture, furnishings,
supplies, records, documents, cash, coin, and other items of moveable personal
property relating to the operation of Tenant’s business, including all safe
deposit boxes (but not the nests or frames thereof), safes, Tenant
identification signage, ATMs connected to or located within the Buildings or
situated as freestanding structures on the Property and ATM equipment,
telecommunication equipment, security systems and equipment, satellite dishes
and antennas, computers, computer terminals and computer equipment, any office
equipment (whether leased or owned) located in the Buildings, framed artwork not
permanently affixed to the Property, and Tenant’s furniture, trade fixtures, and
equipment installed in the Leased Premises by Tenant at its cost and expense;
provided Tenant repairs any damage to the Leased Premises or other parts of the
Building caused by the removal of the foregoing items.
 
 
47

--------------------------------------------------------------------------------

 
 
5.4           Mechanics Liens.  Tenant shall have no authority or power, express
or implied, to create or cause to be created any mechanic’s, materialmen’s or
other lien, charge or encumbrance of any kind against any Leased
Premises.  Should any mechanic’s, materialmen’s or other lien, charge or
encumbrance of any kind be filed against any Leased Premises by reason of
Tenant’s acts or omissions or because of a claim against Tenant, Tenant shall
cause the same to be cancelled or discharged of record by bond or otherwise
within sixty (60) days after notice to Tenant by Landlord, or within thirty (30)
days after notice to Tenant by Landlord if at the time of such notice Landlord
anticipates a sale or refinancing of any Leased Premises will be closed within
sixty (60) days after said notice (and if Landlord includes that fact in
Landlord’s notice to Tenant).  If Tenant shall fail to cancel or discharge said
lien or liens within the time provided pursuant to this Section 5.4, Landlord
may, at its sole option, cancel or discharge the same, and upon Landlord’s
demand, Tenant shall promptly reimburse Landlord for all reasonable costs
incurred in canceling or discharging such liens.  Except to the extent that such
costs, losses, or liabilities are caused by Landlord’s actions, Tenant shall
indemnify and hold Landlord harmless from and against all costs (including
reasonable attorneys’ fees and costs of suit), losses, liabilities, or causes of
action arising out of or relating to any alterations, additions or improvements
made by Tenant to the Leased Premises, including any mechanic’s or materialman’s
liens asserted in connection therewith.  Landlord and Tenant expressly agree and
acknowledge that no interest of Landlord in the Leased Premises or the Property
shall be subject to any lien for improvements made by Tenant in or for the
Leased Premises, and that Landlord shall not be liable for any lien for any
improvements made by Tenant, such liability being expressly prohibited by the
terms of this Lease.  Landlord may file in the public records of the County in
which the Building is located, a public notice containing a true and correct
copy of this paragraph, and Tenant hereby agrees to inform all contractors and
materialmen performing work in or for or supplying materials to the Leased
Premises of the existence of the prohibition contained in this paragraph.
 
 
48

--------------------------------------------------------------------------------

 

5.5           Repairs by Landlord.  Landlord will make, as an Operating Expense
(to the extent allowable), all repairs to, and perform necessary maintenance,
repair, refurbishing and replacement work to the Properties, and all parts
thereof, in such manner as is in keeping with Comparable Buildings, including
the: (a) structural elements of the Buildings, (b) mechanical (including HVAC),
electrical, the plumbing and fire/life safety systems serving the Buildings in
general, (c) Common Areas including the Parking Areas , (d) roofs of the
Buildings, (e) exterior windows of the Buildings and (f) elevators serving the
Buildings.  Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible.  Except in emergency
situations as reasonably determined by Landlord, Landlord shall provide Tenant
with prior notice of any entry into the Leased Premises required to effectuate
the repairs for which Landlord is responsible and shall exercise reasonable
efforts to perform any such entry into the Leased Premises in a manner that is
reasonably designed to minimize interference with the operation of Tenant’s
business in the Leased Premises.  If Landlord should fail or refuse to make such
repairs, refurbishings or replacements or perform said maintenance with
reasonable promptness after written notice from Tenant, then Tenant may, at its
option, but without any obligation to do so, upon written notice to Landlord,
cure such failure as expressed in Section 7.1(f) and recover the reasonable cost
thereof from Landlord as expressed in Article XIII.
 
5.6           Repairs by Tenant.  Tenant shall, at its sole cost and expense,
promptly perform all maintenance, repairs, refurbishing and replacement work to
the Leased Premises that are not Landlord’s express responsibility under this
Lease, and shall keep the Leased Premises in good condition and repair,
reasonable wear and tear excepted.  Tenant’s repair obligations include repairs
to: (a) floor covering, (b) interior partitions, (c) doors, (d) the interior
side of demising walls, (e) electronic, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant and
located in the Leased Premises or other portions of the Building, (f)
supplemental air conditioning units, private showers and kitchens, including hot
water heaters, plumbing and similar facilities serving Tenant exclusively, and
(g) alterations performed by contractors retained by Tenant, including related
HVAC balancing.  All Tenant’s work shall be performed in accordance with the
rules and procedures described in Section 5.2 hereof.  Upon termination of this
Lease, Tenant will surrender and deliver the Leased Premises to Landlord in the
same condition in which the Leased Premises existed on the Commencement Date,
subject, however, to (i) the provisions of Article VI hereof, (ii) the
alterations permitted pursuant to this Lease, (iii) the provisions of  Section
5.3, and (iv) except for ordinary wear and tear.  If Tenant should fail or
refuse to make such repairs, refurbishings or replacements or perform said
maintenance as and when reasonably required, Landlord may, at its option, but
without any obligation to do so, cure such failure or refusal and Landlord’s
costs shall be reimburseable by Tenant as additional rent, by Tenant,
immediately upon invoicing by Landlord.  Notwithstanding the foregoing, Landlord
agrees to perform, as Above Standard Services, Tenant’s repair and maintenance
obligations with respect to the Leased Premises.  Tenant shall notify Landlord
of the need for any such repair and maintenance and Landlord shall endeavor to
respond timely to each such request.
 
5.7           Demising Work.  Any Demising Work required to be performed by
Tenant: shall, in each instance, be completed as follows:
 
 (a)           Tenant shall prepare and submit to Landlord for Landlord’s
approval a preliminary space plan (the “Preliminary Space Plan”) in connection
with Tenant’s proposed separation of the Leased Premises from the Surrendered
Premises.  Landlord’s approval shall not be unreasonably withheld or delayed and
shall be given or withheld, or Landlord shall advise Tenant whether Landlord
requires additional information in order to evaluate Tenant’s request, within
ten (10) days following Tenant’s delivery to Landlord of the Preliminary Space
Plan.  If Landlord objects to the Preliminary Space Plan (or any revision
thereof), Tenant shall deliver a revised Preliminary Space Plan to Landlord and
the procedure will be repeated, if necessary, until a final space plan is
approved.  Landlord’s approval of each revised Preliminary Space Plan shall be
given or withheld within ten (10) days following Landlord’s receipt thereof from
Tenant.  The final approved space plan is hereinafter referred to as the “Final
Space Plan”.  Landlord and Tenant shall work with one another reasonably and in
good faith to resolve any differences concerning the Preliminary Space Plan and
the Final Space Plan (or the Preliminary Drawings or Final Drawings hereafter
referenced in Section 5.7(b) immediately below), failing which any disagreements
shall be resolved in accordance with Article XII hereof.
 
 
49

--------------------------------------------------------------------------------

 
 
 (b)           From the Final Space Plan, Tenant shall prepare and submit to
Landlord for Landlord’s approval (which approval shall not be unreasonably
withheld or delayed, and which shall be given or withheld, or Landlord shall
advise Tenant whether Landlord requires additional information in order to
evaluate Tenant’s request, within ten (10) days) following Tenant’s delivery to
Landlord of, one-eighth inch (1/8”) architectural, mechanical, electrical,
lighting, plumbing and (if reasonably requested by Landlord) floor load working
drawings together with specifications necessary to complete all of the proposed
improvements shown on the Final Space Plan (collectively, the “Preliminary
Drawings”). If Landlord objects to the Preliminary Drawings (or any revision
thereof), Tenant shall deliver revised Preliminary Drawings to Landlord and the
procedure will be repeated, if necessary, until final drawings are
approved.  The final approved drawings are hereinafter referred to as the “Final
Drawings”.
 
 (c)           Tenant will cause the Demising Work to be constructed in
substantial accordance with the Final Drawings.  Landlord shall be deemed to
have waived Tenant’s performance of any Demising Work not shown on the Final
Drawings except to the extent required to satisfy Legal
Requirements.  Landlord’s review of Space Plans and Drawings under Sections
5.7(a) and (b) above is for Landlord’s purposes only, and not a representation
or warranty that the work to be performed pursuant thereto meets all Legal
Requirements.
 
 (d)           In connection with the Demising Work, Tenant shall file all
drawings, plans and specifications, pay all fees and obtain all permits and
applications from any authorities having jurisdiction and perform all Demising
Work in compliance the requirements of such permits and applications; and Tenant
shall promptly obtain, if required, a permanent certificate of occupancy and all
other approvals required of Tenant to use and occupy the Leased Premises.
 
 (e)           Tenant shall have the right to select the general contractor and
subcontractors for the Demising Work; provided that Tenant shall not use a
contractor or subcontractor as to which Landlord shall reasonably object within
ten (10) days following Tenant’s notice to Landlord of the identity of such
contractor(s) and subcontractor(s) as Tenant has selected.
 
 (f)           The parties shall cooperate with each other in good faith and
coordinate the scheduling of the Demising Work in an effort to complete the same
in a timely manner.  Landlord and Tenant shall be commercially reasonable in
agreeing to non-material reconfigurations of the boundaries of the Leased
Premises to facilitate Tenant’s construction of demising walls for the Leased
Premises.
 
 (g)           All of the Demising Work shall be done, on a Property by Property
basis, in compliance with Building Standards at Tenant’s expense, including
building permit and other fees, architectural and engineering expenses and other
expenses relating thereto.  Tenant may request Landlord’s review of Preliminary
Space Plans or Preliminary Drawings before Tenant’s notification to Landlord of
Tenant’s election to remove Surrendered Premises from the Leased Premises to
facilitate Tenant’s understanding of the potential approximate costs associated
therewith.
 
 
50

--------------------------------------------------------------------------------

 
 
 (h)           Any other provision of this Lease to the contrary
notwithstanding, if as a result of performing Demising Work required as a result
of Tenant’s surrender of Purchase Agreement Vacate Space to Landlord, Tenant
adds One Thousand Five Hundred (1,500) square feet or less of Purchase Agreement
Vacate Space to the Net Rentable Area of the Leased Premises at a Property as
herein provided (any space so added, the “PAVS Expansion Premises”), Tenant
shall have the right and option, exercisable from time to time by written notice
to Landlord prior to the expiration of the Vacate Period (as defined in the
Purchase Agreement), to terminate this Lease with respect to Leased Premises at
such Property or at any other Property containing, in the aggregate, the same or
fewer square feet of Net Rentable Area as the Net Rentable Area of the PAVS
Expansion Premises (any space so terminated, the “PAVS Contraction Premises”);
provided that (i) Tenant shall only be permitted to create PAVS Contraction
Premises at a Property to the extent the same is reasonably necessary for Tenant
to perform Demising Work required as a result of Tenant’s surrender of Purchase
Agreement Vacate Space to Landlord at such Property, (ii) Tenant may not
terminate this Lease with respect to PAVS Contraction Premises containing, in
the aggregate, more than One Thousand Five Hundred (1,500) square feet of Net
Rentable Area at any Property and (iii) the aggregate Net Rentable Area of the
PAVS Expansion Premises at all Properties shall be equal to or greater than
aggregate Net Rentable Area of the PAVS Contraction Premises at all Properties.
 
5.8           Art.  Landlord acknowledges that Tenant stores and/or displays
within the Buildings, multiple works of art, including paintings, textiles,
sculptures, and other forms of artwork (the “Art”) that are an integral part of
the Bank of America Art Collection.  The Art may be located within areas leased
by and under control of Tenant, or in Common Areas, including lobbies or other
public spaces within the Buildings or outdoor plaza areas.
 
 (a)           The Art that is located within the Properties as of the date
hereof is listed in the attached Schedule 4 hereto.  Tenant may hereafter locate
additional pieces of Art within the Buildings and/or Leased Premises, and any of
such Art shall also be considered part of the Bank of America Art Collection,
unless it cannot be removed from the Building without damaging the Art  Tenant
shall have the right at any time during the Term of the lease and for a period
of 60 days following the Term of the lease, as to any such Building, to remove
any of the Art at Tenant’s sole cost and expense.  In the event any Art is
removed from either Leased Premises or Common Areas, Tenant shall repair any
damage caused by its removal.  To the extent Art is removed from the Common
Areas, Tenant shall notify Landlord in writing not less than 30 days prior to
the anticipated removal date that the Art shall be removed.  Tenant agrees to
indemnify Landlord against any claims made by the artist or putative right
holder pursuant to VARA arising out of Tenant’s removal or subsequent treatment
of the Art, and such indemnity shall survive the termination or expiration of
this Lease.
 
 (b)           Landlord agrees that (i) Landlord shall not remove any Art from
any Common Areas or public spaces of the Buildings during the Term hereof or
within a period of sixty (60) days following the Term hereof, and Landlord
acknowledges that any such removal in violation of this paragraph may cause
damage to the Art, for which Landlord shall bear sole responsibility; and (ii)
Landlord’s removal of any Art during the Term or thereafter shall not be within
the scope of Tenant’s VARA indemnification.
 
 
51

--------------------------------------------------------------------------------

 
 
 (c)           Tenant shall have the right at any time or from time to time, to
erect plaques or markers, subject to Landlord’s approval (not to be unreasonably
withheld) identifying the Art as commissioned by Bank of America or on loan from
the Bank of America Art Collection.  To the extent Tenant elects not to remove
any Art at the termination of the Lease, Landlord agrees that any plaques or
markers installed by Tenant identifying the Art as commissioned by Bank of
America or on loan from the Bank of America Art Collection shall remain in place
for so long as the Art is displayed within the Building or Common Areas.
 
ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE
 
6.1          Condemnation.
 
(a)           If all or a portion of a Building or the Leased Premises as would
render the continuance of Tenant’s business from such Leased Premises
impracticable (as reasonably determined by Tenant) is permanently taken or
condemned for any public purpose, this Lease, at the option of Tenant upon the
giving of notice to Landlord within twenty (20) days from the date of such
condemnation or taking shall forthwith cease and terminate as to such Leased
Premises as provided in Section 6.1(c) below.
 
(b)           If all or substantially all of the Property, or so much thereof as
to cause the remainder not to be economically feasible to operate, as reasonably
determined by Landlord, should be permanently taken or condemned for any public
purpose and Landlord terminates all similarly affected leases in the Building
that Landlord has the right to terminate, then Landlord shall have the option of
terminating this Lease as to the affected Leased Premises by notice to Tenant
within ten (10) days from the date of such condemnation or taking.
 
(c)           If this Lease is terminated as to such particular Leased Premises
as provided in Sections 6.1(a) or (b) above, this Lease shall cease and expire
as to such Leased Premises as if the date of transfer of possession of the
Leased Premises, the Property, or any portion thereof, was the expiration date
of this Lease as to such Leased Premises.
 
(d)           If this Lease is not terminated by either Landlord or Tenant as
aforesaid, Tenant shall pay all Rent up to the date of transfer of possession of
such portion of the Leased Premises so taken or condemned and this Lease shall
thereupon cease and terminate with respect to such portion of the Leased
Premises so taken or condemned as if the date of transfer of possession of the
Leased Premises was the expiration date of the Term relating to such portion of
the Leased Premises.  Thereafter, the Annual Basic Rent, and Tenant’s Operating
Expense Share and Tenant’s Tax Share shall be calculated based on the Net
Rentable Area of the Leased Premises not so taken or condemned.  If any such
condemnation or taking occurs and this Lease is not so terminated, Landlord
shall, within sixty (60) days after the date any portion of the Property is
damaged, or the use of any portion of the Property by Tenant and Tenant’s
employees and invitees is impeded, because of such condemnation, commence to
repair the Property (excluding Tenant’s Business Equipment), so that the
remaining portion of the Property, as the case may be, shall constitute a
complete architectural unit, reasonably fit for Tenant’s occupancy and business
as reasonably determined by Tenant and Landlord.  If Landlord fails to cause
such restoration to be substantially completed within one (1) year after the
date Landlord commences such restoration work for any reason other than a delay
caused by an act or omission of Tenant, then Tenant shall have the right to
terminate this Lease by notifying Landlord in writing of such termination within
thirty (30) days after the date that is one (1) year after the date Landlord
commences such restoration work.  The one (1) year period described in the
preceding sentence shall be automatically extended for each day of delays caused
by Force Majeure Events.
 
 
52

--------------------------------------------------------------------------------

 
 
(e)           In the event of any condemnation or taking of all or a portion of
the Leased Premises, and in the event of any condemnation or taking of all or a
portion of the Parking Areas or the Property which taking materially adversely
affects the value of or Tenant’s use or enjoyment of the Leased Premises,
Tenant, at Tenant’s expense may, jointly with Landlord, appear, claim, prove and
recover, in proceedings relative to such taking, (i) the value of any fixtures,
furniture, furnishings, leasehold improvements and other personal property that
were condemned but which under the terms of this Lease Tenant is permitted to
remove at the end of the Term, (ii) the unamortized cost of any leasehold
improvements that are not so removable by Tenant at the end of the Term and that
were installed at Tenant’s expense, (iii) the loss of Tenant’s business as the
result of such condemnation and (iv) relocation and moving expenses.
 
(f)           If any taking or condemnation for any public purpose of the Leased
Premises or any portion thereof occurs for one hundred eighty (180) days or less
and the portion of the Leased Premises not so taken is in Tenant’s reasonable
judgment sufficient to allow the conduct of Tenant’s business in the Leased
Premises to substantially the same extent and quantity as before the taking (and
Tenant, in fact, ceases its use of the Leased Premises for business purposes),
then it shall be deemed a temporary taking and this Lease shall continue in full
force and effect except that Annual Basic Rent, Tenant’s Operating Expense Share
and Tenant’s Tax Share shall be calculated based on the Net Rentable Area of the
Leased Premises not so taken, for the period of time that the Leased Premises
are so taken as of the date of transfer of possession of the Leased Premises and
Landlord shall be under no obligation to make any repairs or alterations.
 
6.2           Damages from Certain Causes.  Except as provided in Section 3.1
and Section 6.6, and subject to Landlord’s obligations to restore, repair and
maintain as specifically provided in this Lease, Landlord shall not be liable or
responsible to Tenant for any loss or damage to any property or person
occasioned by theft, fire, act of God, public enemy, riot, strike, insurrection,
war, requisition or order of governmental body or authority, court order or
injunction, or any other cause beyond Landlord’s control.
 
 
53

--------------------------------------------------------------------------------

 

6.3          Casualty Clause.
 
(a)           If at any time during the Term of this Lease, the Leased Premises,
the Common Areas, including the Parking Areas, the Buildings or any systems or
equipment serving the Leased Premises, the Common Areas or the Buildings
(collectively, the “Damaged Property”) is damaged by fire, earthquake, flood or
by any other casualty of any kind or nature (a “Casualty”) then, except as
hereinafter provided, Landlord shall proceed to rebuild or restore the Damaged
Property at Landlord’s sole cost and expense; provided that, in no event, shall
Damaged Property include, nor shall Landlord or Tenant have any obligation to
rebuild or restore, any of Tenant’s furniture, furnishings, equipment, trade
fixtures or other property owned by Tenant.  If, in the reasonable opinion of
Landlord’s architect as evidenced by a written letter of certification delivered
to Tenant not more than forty-five (45) days following the Casualty, the Damaged
Property cannot be repaired so as to make the Leased Premises and the Parking
Areas tenantable within two hundred seventy (270) days from the date of notice
of Landlord’s architect’s opinion, then Tenant shall have the right to terminate
this Lease as to such property by notifying Landlord in writing of such
termination within thirty (30) days of receipt of Landlord’s architect’s
opinion.  Any failure by Tenant to deliver such termination notice to Landlord
by such thirtieth (30th) day shall constitute a waiver of Tenant’s right to
terminate this Lease pursuant to this Section 6.3(a) as a result of such
Casualty.
 
(b)           Landlord may elect to terminate this Lease as to an affected
property on account of a Casualty by delivering written notice to Tenant within
forty-five (45) days after a Qualified Damage; provided that Landlord also
terminates all other similarly affected tenant leases that Landlord has a right
to terminate as a result of such Casualty.  As used herein, a “Qualified Damage”
shall mean any one or more of the following:
 
 (i)           There shall be damage to an extent greater than fifty percent
(50%) of the replacement cost of the Building above the foundation, and such
damage or destruction shall be caused by a risk covered by insurance maintained
or required to be maintained (whether or not actually maintained) by Landlord
pursuant to this Lease (i.e., an “insurable risk”).
 
 (ii)           There shall be damage, resulting from a risk other than an
insurable risk, to an extent greater than twenty-five percent (25%) of the
replacement cost of the Building above the foundation.
 
 (iii)           Necessary repairs to the Damaged Property cannot be completed,
in the reasonable opinion of Landlord’s architect, within two hundred seventy
(270) days after the occurrence of such damage, which opinion Landlord shall
cause its architect to deliver to Tenant not more than thirty (30) days after
the Casualty.
 
(c)           Notwithstanding any language herein to the contrary, if at the
time of any substantial damage to the Leased Premises from a Casualty, less than
one (1) year remains in the Term, then (i) Landlord shall have the right, in its
sole option, to elect not to rebuild or restore the Damaged Property, such right
to be exercised, if at all, by written notice to Tenant within thirty (30) days
after the date of such Casualty, and (ii) Tenant shall have the right, in its
sole option, to terminate this Lease, such right to be exercised, if at all,
within thirty (30) days after the date of such Casualty or within thirty (30)
days after Tenant’s receipt of Landlord’s notice pursuant to Section 6.3(c)(i) .
 
 
54

--------------------------------------------------------------------------------

 

(d)           If Landlord is herein required to repair and restore the Property,
and Tenant shall have had, but shall not have exercised, a right of termination
as provided at Section 6.3(a), Landlord shall use commercially reasonable
efforts to commence such repair and restoration within sixty (60) days following
the Casualty.  Landlord’s architect shall determine the date that Landlord
commences the repair and restoration of the Property and shall notify Tenant of
such determination within thirty (30) days thereof.  Notwithstanding any
language herein to the contrary, if Landlord undertakes but fails to repair and
restore the Damaged Property within the later of (i) one (1) year after the date
determined by Landlord’s architect to be the date Landlord commenced the
restoration and repair work or (ii) the date identified in Landlord’s
architect’s opinion given pursuant to Section 6.3(a) as the date by which
Landlord’s architect believed the repair and restoration to the Damaged Property
would be completed (the later such date, the “Outside Completion Date”), for any
reason other than a delay caused by an act or omission of the Tenant, then
subject to the final sentence of this paragraph, Tenant may terminate this Lease
by delivering written notice to Landlord within thirty (30) days after the
Outside Completion Date, but before the repairs and restoration to the Damaged
Property have been completed.  If Tenant fails to deliver such notice within
such thirty (30) day period, Tenant shall have waived its right to terminate
this Lease on account of the time required to repair such casualty.  The Outside
Completion Date shall be automatically extended for each day of delays caused by
Force Majeure Events (but in no event shall such Outside Completion Date be
extended for more than sixty (60) days by Force Majeure Events).
 
6.4           Property Insurance.  Landlord shall maintain standard fire and
extended coverage insurance, plus, if elected by Landlord, coverage for acts of
terrorism, for each Property, including for the Buildings, Common Areas,
including Parking Areas, Leased Premises and other tenantable areas and on the
improvements and betterments contained therein (excluding Tenant’s and any other
tenant’s furniture, furnishings, equipment, trade fixtures or other property),
in an amount not less than eighty percent (80%) of the full replacement cost
thereof above the foundation.  Upon the request of Tenant, a copy of a duly
executed certificate of insurance reflecting Landlord’s maintenance of the
insurance required under this Section 6.4 shall be delivered to Tenant.  Said
insurance shall be maintained with a reputable insurance company selected by
Landlord and qualified and licensed to do business in the State in which the
Property is located and having a current Best’s Rating of A+ or better.  All
payments for losses thereunder shall be made solely to Landlord.
 
6.5           Liability Insurance.  Landlord and Tenant shall each maintain a
policy or policies of comprehensive general liability insurance with the
premiums thereon fully paid on or before the due dates, issued by and binding
upon a reputable insurance company qualified and licensed to do business in the
State in which the Property is located, with a current Best’s Rating of A+ or
better.  Such insurance shall afford minimum protection (which may be effected
by primary and/or excess coverage) of not less than Three Million Dollars
($3,000,000.00) for bodily injury or death in any one (1) accident or occurrence
and against property damage.  Notwithstanding anything to the contrary, so long
as Tenant satisfies the Self-Insurance Net Worth Test, Tenant may self insure in
order to meet any insurance requirements in this Lease.  In the event Tenant
fails, in whole or in part, to carry insurance that complies with the
requirements of this Section 6.5, Tenant shall be deemed to self-insure to the
extent of such noncompliance.
 
 
55

--------------------------------------------------------------------------------

 

6.6           Hold Harmless.  Landlord shall not be liable to Tenant, or to
Tenant’s agents, servants, employees, contractors, customers or invitees, for
any damage to person or property to the extent caused by any negligent act or
omission of Tenant, or its agents, servants or employees, and Tenant agrees to
and does hereby indemnify, defend and hold harmless, Landlord and Landlord’s
shareholders, officers and trustees, and its and their respective successors and
assigns, from and against any and all claims, demands, causes of action, fines,
penalties, costs, expenses (including reasonable attorneys’ fees and court
costs), liens or liabilities to the extent caused by (i) any negligent act or
omission of Tenant, or its agents, servants or employees or (ii) any claim for
which Tenant was obligated to obtain insurance, but elected to self-insure as
permitted by Section 6.5.  Tenant shall not be liable to Landlord, or to
Landlord’s agents, servants, employees, contractors, customers or invitees, for
any damage to person or property to the extent caused by any negligent act or
omission of Landlord, or its agents, servants or employees and Landlord agrees
to and does indemnify, defend and hold harmless Tenant and Tenant’s
shareholders, officers and directors, and its and their respective successors
and assigns, from and against any and all claims, demands, causes or action,
fines, penalties, costs, expenses (including reasonable attorneys fees and
costs), liens or liabilities to the extent caused by any negligent act or
omission of Landlord, or its agents, servants or employees.
 
6.7           WAIVER OF RECOVERY.  ANYTHING IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, LANDLORD AND TENANT EACH HEREBY WAIVES ANY AND ALL RIGHTS OF
RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION, AGAINST THE OTHER, AND ITS AGENTS,
SERVANTS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, FOR ANY LOSS
OR DAMAGE THAT MAY OCCUR TO THE LEASED PREMISES, THE PROPERTY OR ANY
IMPROVEMENTS THERETO OR THEREON, OR ANY PROPERTY OF SUCH PARTY THEREIN OR
THEREON, BY REASON OF FIRE, THE ELEMENTS, OR ANY OTHER CAUSE THAT IS INSURED
AGAINST (OR IS INSURABLE, WHETHER OR NOT ACTUALLY INSURED) UNDER THE TERMS OF
STANDARD FIRE AND EXTENDED COVERAGE INSURANCE POLICIES IN THE STATE IN WHICH THE
PROPERTY IS LOCATED, REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE
UNDER SUCH INSURANCE POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF
THE OTHER PARTY HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS,
SERVANTS OR EMPLOYEES, AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF
SUBROGATION AGAINST SUCH OTHER PARTY ON ACCOUNT THEREOF.
 
ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
 
7.1          Default and Remedies.
 
(a)          The occurrence of any of the following shall constitute an Event of
Default (“Event of Default”) under this Lease on the part of Tenant:
 
(i)           Failure to pay any payment of Rent when due (including Annual
Basic Rent, Excess Basic Rent, if any, Tenant’s Operating Expense Share,
Tenant’s Tax Share and Above Standard Services Rent) and such failure to pay
continues for a period of ten (10) days after written notice thereof from
Landlord to Tenant; provided that Landlord shall not be obligated to send
written notice of a failure to pay more than two (2) times in any consecutive
twelve (12) month period, or
 
 
56

--------------------------------------------------------------------------------

 

(ii)           At any time that Tenant does not satisfy the Net Worth Test,
failure of Tenant to maintain any policy of insurance that Tenant is required by
the terms of this Lease to maintain and such failure continues for a period of
ten (10) business days after written notice from Landlord to Tenant of such
failure, which notice shall (A) specify the insurance policy which Tenant has
failed to maintain and the provision of this Lease which requires Tenant to
maintain such insurance, and (B) state, in all capital letters and in a
prominent place, that the continuance of such failure to maintain insurance for
ten (10) business days after Tenant’s receipt of such written notice will
constitute an Event of Default under Section 7.1(a) of the Lease, or
 
(iii)           Tenant breaches or fails to comply with any term, provision,
condition or covenant of this Lease, other than as described in Section
7.1(a)(i) and (ii), and such breach or failure continues for thirty (30) days
after written notice from Landlord to Tenant of such breach or failure to comply
(or, if such breach or failure is curable but reasonably cannot be cured within
thirty (30) days, Tenant does not commence to cure such breach or failure
promptly within such thirty (30) day period and continuously and diligently
thereafter pursue such cure and remedy until such breach or failure is remedied;
provided that there shall be a maximum period of one hundred eighty (180) days
after Landlord’s written notice to cure or remedy such default, except that such
maximum cure period shall extended as appropriate for delays caused by Force
Majeure Events.
 
(b)          Upon the occurrence of an Event of Default, subject to Section
7.1(e) below, Landlord shall have the option to do and perform any one or more
of the following in addition to, and not in limitation of, any other remedy or
right permitted it by law or in equity or by this Lease:
 
(i)           Landlord may immediately or at any time thereafter, collect all
overdue Rent and other charges payable to Landlord, together with Landlord’s
legal fees and costs of enforcement, with interest at the Applicable Rate from
the date such sums were originally due until the date paid in full.
 
(ii)           Landlord may immediately or at any time thereafter re-enter the
Leased Premises and correct or repair any condition which shall constitute a
failure on Tenant’s part to keep, observe, perform, satisfy, or abide by any
term, condition, covenant, agreement, or obligation of this Lease or of the
Building Rules now in effect or hereafter adopted or of any notice given Tenant
by Landlord pursuant to the terms of this Lease, and Tenant shall fully
reimburse and compensate Landlord on demand.
 
(iii)           Subject to the limitations expressed in Section 7.1(e),
Landlord, with or without terminating this Lease, may immediately or at any time
thereafter demand in writing that Tenant vacate the Leased Premises and
thereupon Tenant shall immediately vacate the Leased Premises and remove
therefrom all property thereon (other than Non-Removable Improvements) belonging
to or placed in the Leased Premises by, at the direction of, or with consent of
Tenant, whereupon Landlord shall have the right to re-enter and take possession
of the Leased Premises.  Any such demand, re-entry and taking possession of the
Leased Premises by Landlord shall not of itself constitute an acceptance by
Landlord of a surrender of this Lease or of the Leased Premises by Tenant and
shall not of itself constitute a termination of this Lease by Landlord.
 
 
57

--------------------------------------------------------------------------------

 
 
(iv)           Subject to the limitations expressed in Section 7.1(e), Landlord
may immediately or at any time thereafter, re-enter the Leased Premises, and if
persons or any of Tenant’s property are then in the Leased Premises, then, upon
prior written notice to Tenant, Landlord may remove therefrom Tenant and all
property belonging to or placed on the Leased Premises by, at the direction of,
or with consent of Tenant, all at Tenant’s expense.  Any such re-entry and
removal by Landlord shall not of itself constitute an acceptance by Landlord of
a surrender of this Lease or of the Leased Premises by Tenant and shall not of
itself constitute a termination of this Lease by Landlord.
 
(v)           Subject to the limitations expressed in Section 7.1(e), Landlord,
without terminating this Lease, may immediately or at anytime thereafter relet
the Leased Premises or any part thereof, for such time or times, at such rental
or rentals and upon such other terms and conditions as Landlord deems
reasonable, and Landlord may make any alterations or repairs to the Leased
Premises that are necessary or proper to facilitate such reletting as office
space; and Tenant shall pay all costs of such reletting, including the cost of
any such alterations and repairs to the Leased Premises and reasonable
attorneys’ fees actually incurred; and Tenant shall continue to pay all Rent due
under this Lease up to and including the date of beginning of payment of rent by
any subsequent tenant of part or all of the Leased Premises, and thereafter
Tenant shall pay monthly during the remainder of the Term the amount, if any, by
which the Rent and other charges reserved in this Lease exceed the rent and
other charges collected from any such subsequent tenant or tenants (net of the
costs Landlord incurred to re-enter and relet the Leased Premises), but Tenant
shall not be entitled to receive any excess of any such rents collected over the
Rent reserved herein.  Landlord hereby agrees to use its commercially reasonable
efforts to relet the Leased Premises to mitigate or otherwise reduce the damages
for which Tenant may be liable hereunder, but only to the extent required under
applicable law in the state in which the Building is located; provided that in
no event shall Landlord’s leasing or attempted leasing of other space in the
Building instead of the Leased Premises, in and of itself, violate the
provisions of the preceding sentence.  Any such reletting may be for such rent,
for such time, and upon such terms as the Landlord, in the Landlord’s good faith
discretion, shall determine to be commercially reasonable.  Landlord shall be
deemed to have exercised commercially reasonable efforts to relet the Leased
Premises so long as Landlord or Landlord’s agents employ marketing methods and
procedures substantially similar to marketing methods and procedures used by
Landlord or Landlord’s agents to market and lease vacant space in other
buildings, which are similar in nature and quality to the Building, owned by
Landlord or an affiliate of Landlord.
 
(vi)           Subject to the limitations expressed in Section 7.1(e), Landlord
may immediately or at any time thereafter terminate this Lease, and this Lease
shall be deemed to have been terminated upon notice to Tenant of such
termination; upon such termination Landlord shall elect to either recover from
Tenant (A) all damages Landlord may suffer by reason of such termination
including all arrearages in rentals, costs, charges, additional rentals, and
reimbursements, the cost (including court costs and reasonable attorneys’ fees)
of recovering possession of the Leased Premises, the actual or estimated (as
reasonably estimated by Landlord) cost of any alteration of or repair of the
Leased Premises that is necessary or proper to prepare the same for reletting as
office space, or (B) all arrearages in rentals, plus an amount equal to the
excess, if any, of the present value discounted at the Prime Rate of the total
amount of all Rent to be paid by Tenant for the remainder of the Term, over the
present value (discounted at the same rate) of the fair market rental value of
the Leased Premises for the remainder of the Term.
 
 
58

--------------------------------------------------------------------------------

 
 
(c)           If Landlord re-enters the Leased Premises or terminates this Lease
pursuant to any of the provisions of this Lease, Tenant hereby waives all claims
for damages that may be caused by such re-entry or termination by Landlord
pursuant to the provisions of this Lease.  Tenant shall and does hereby
indemnify and hold Landlord harmless from any loss, cost (including court costs
and attorneys’ fees), or damages suffered by Landlord by reason of such re-entry
or termination unless caused by Landlord’s gross negligence.
 
(d)           The exercise by Landlord of any one or more of the rights and
remedies provided in this Lease shall not prevent the subsequent exercise by
Landlord of any one or more of the other rights and remedies herein
provided.  Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Landlord, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity.
 
(e)           Notwithstanding the provisions set forth in Sections 7.1(b)(iii)
through (vi), Landlord may not:
 
 (i)           terminate this Lease as to any Property or Properties unless
either (A) Tenant shall have failed to pay, without the contractual right to
abate or offset as herein otherwise provided, Rent for such Property or
Properties in an amount equal to or greater than the amount of three (3) months’
Annual Basic Rent then due and payable with respect to such Property or
Properties, and such failure to pay continues for a period of ten (10) days
following Tenant’s receipt of written notice thereof from Landlord, which notice
shall state in all capital letters (or other prominent display) that this Lease
may be terminated as to such Property or Properties if Tenant fails to promptly
pay all overdue Rent for such Properties or Properties, or (B) Tenant shall fail
to comply with any final order relating to such Property or Properties rendered
pursuant to the dispute resolution procedures outlined in Article XII within the
time periods set forth in such order, or, if no time periods are set forth
therein, then within such time period as is reasonably necessary to promptly and
diligently comply with such order, but not to exceed sixty (60) days, subject to
appropriate extensions for delays caused by Force Majeure Events, and such
failure to comply continues for a period of thirty (30) days following Tenant’s
receipt of written notice thereof from Landlord, which notice shall state in all
capital letters (or other prominent display) that this Lease may be terminated
as to such Property or Properties if Tenant fails to promptly comply with the
requirements of such order; or
 
 (ii)           terminate this Lease in its entirety unless Tenant shall have
failed to pay, without the contractual right to abate or offset as herein
otherwise provided, Rent in an amount equal to or greater than the amount of
three (3) months’ Annual Basic Rent then due and payable with respect to all
Properties under this Lease, and such failure to pay continues for a period of
ten (10) days following Tenant’s receipt of written notice thereof from
Landlord, which notice shall state in all capital letters (or other prominent
display) that this Lease may be terminated if Tenant fails to promptly pay all
overdue Rent.
 
 
59

--------------------------------------------------------------------------------

 
 
(f)           If Landlord should fail to perform or observe any covenant, term,
provision or condition of this Lease and such default should continue beyond a
period of ten (10) days as to a monetary default or thirty (30) days (or such
longer period as is reasonably necessary to remedy such default; provided
Landlord shall continuously and diligently pursue such remedy at all times until
such default is cured) as to a non-monetary default, after in each instance
written notice thereof is given by Tenant to Landlord (and a copy of said notice
is sent simultaneously therewith to the Notice Parties) (“Landlord Default”),
then, in any such event Tenant shall have the right, (i) to cure or attempt to
cure the Landlord Default (upon twenty-four (24) hours’ notice in the event of
an emergency, notwithstanding the foregoing provisions of this Section 7.1(f)),
and Landlord shall reimburse Tenant for all reasonable sums expended in so
curing the Landlord Default or (ii) to commence such actions at law or in equity
to which Tenant may be entitled.  The exercise by Tenant of any one or more of
the rights and remedies provided in this Lease shall not prevent the subsequent
exercise by Tenant of any one or more of the other rights and remedies herein
provided.  Except as otherwise provided in this Lease, remedies provided for in
this Lease are cumulative and may, at the election of Tenant, be exercised
alternatively, successively, or in any other manner and are in addition to any
other rights provided for or allowed by law or in equity, including the right to
claim that Tenant has been constructively evicted.
 
(g)           Notwithstanding the provisions of Section 7.1(e) hereof, if
Landlord should fail to maintain any policy of insurance which Landlord is
required by the terms of this Lease to maintain and such failure continues for a
period of ten (10) business days after written notice from Tenant to Landlord
and all Notice Parties of such failure, which notice shall (A) specify the
insurance policy which Landlord has failed to maintain and the provision of this
Lease which requires Landlord to maintain such insurance.  Tenant’s sole and
exclusive recourse and remedy for Landlord’s failure to maintain any such policy
of insurance shall be limited to the limited offset right provided in Section
13.1.
 
7.2           Insolvency or Bankruptcy.  The appointment of a receiver to take
possession of all or substantially all of the assets of Tenant, or any general
assignment by Tenant for the benefit of creditors, or any action taken by Tenant
under any insolvency, bankruptcy, or reorganization act, or an involuntary
proceeding against Tenant that is not dismissed or bonded against within one
hundred twenty (120) days after the filing thereof, shall at Landlord’s option,
constitute a breach of this Lease by Tenant.  Upon the happening of any such
event or at any time during the duration of such event, this Lease shall
terminate five (5) days after notice of termination from Landlord to Tenant.  In
no event shall this Lease be assigned or assignable by voluntary or involuntary
bankruptcy or a proceeding in lieu thereof and in no event shall this Lease or
any rights or privileges hereunder be an asset of Tenant under any bankruptcy,
insolvency, or reorganization proceedings.
 
7.3           Negation of Lien for Rent.  Landlord hereby expressly waives and
negates any and all contractual liens and security interests, statutory liens
and security interests or constitutional liens and security interests arising by
operation of law to which Landlord might now or hereafter be entitled on all
property of Tenant now or hereafter placed in or upon the Leased Premises,
except for judgment liens, if any.
 
 
60

--------------------------------------------------------------------------------

 
 
7.4           Attorney’s Fees.  If either party is in default beyond any
applicable grace or notice period in the performance of any of the terms of this
Lease and the other party employs an attorney in connection therewith, the
non-prevailing party agrees to pay the prevailing party’s reasonable attorneys’
and paralegals’ fees and costs, at all levels, before, during and after trial,
and on appeal.
 
7.5           No Waiver of Rights.  No failure or delay of Landlord or Tenant in
any one instance to exercise any remedy or power given it herein or to insist
upon strict compliance by Tenant or Landlord of any obligation imposed on it
herein in any other instance and no custom or practice of either party hereto at
variance with any term hereof shall constitute a waiver or a modification of the
terms hereof by such party in any one instance or any right it has herein to
demand strict compliance with the terms hereof by the other party in any other
instance.  No express waiver shall affect any condition, covenant, rule, or
regulation other than the one specified in such waiver and then only for the
time and in the manner specified in such waiver.  No person has or shall have
any authority to waive any provision of this Lease unless such waiver is
expressly made in writing and signed by an authorized officer of Landlord or
Tenant.  No endorsement or statement on any check or letter accompanying any
check or payment as Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Rent or pursue any other remedy provided in this Lease.
 
7.6           Holding Over.
 
 (a)           Except as provided in Section 7.6(b), in the event of holding
over by Tenant after expiration or termination of this Lease without the written
consent of Landlord, Tenant shall pay for the entire holdover period as
liquidated damages, solely for such holding over, one hundred fifty percent
(150%) of the Annual Basic Rent that would have been payable if the Lease had
not so terminated or expired plus one hundred fifty percent (150%) of all Rent
other than Annual Basic Rent (including Tenant’s Operating Expense Share and
Tenant’s Tax Share) that would have been payable if this Lease had not so
terminated or expired.  Nothing in this Section 7.6(a) shall be construed as
granting Tenant a right to retain possession of the Leased Premises, or as
limiting Landlord’s right to recover possession of the Leased Premises, after
the expiration or termination of this Lease as to such Leased Premises.
 
 (b)           Notwithstanding the provisions of Section 7.6(a), Tenant shall be
permitted to holdover in the Leased Premises, or a portion thereof, for a period
of time not to exceed sixty (60) days after the expiration of the Term (whether
the Initial Term or the Term as renewed) if and only if: (1) Landlord has not
already leased the portion of the Leased Premises in which Tenant is holding
over, and (2) Tenant gives Landlord written notice of such intent to holdover
within thirty (30) days prior to the expiration of the Term; such written notice
shall specify the length of time Tenant intends to holdover and the portion of
the Leased Premises in which Tenant intends to holdover.  If Tenant elects to
holdover pursuant to the preceding sentence, such holdover will be on an AS-IS
basis except that the Annual Basic Rent shall be one-hundred twenty-five percent
(125%) of the Annual Basic Rent applicable to such Leased Premises immediately
prior to such holdover.
 
 
61

--------------------------------------------------------------------------------

 
 
7.7           Subordination.  Landlord represents and warrants to Tenant that as
of the Commencement Date, there is no ground lease or other superior lease
presently encumbering the Leased Premised, and no mortgage or deed of trust lien
presently encumbering the Leased Premises.  Landlord will provide to Tenant,
within thirty (30) days following the recording of a mortgage or deed of trust
encumbering a Property (the holder thereof, or of a ground lease or other
superior lease to which this Lease may hereafter be subject, being hereafter
referred to as an “Interest Holder”), a non-disturbance agreement in the form
attached hereto as Exhibit D or such other form as shall be reasonably
satisfactory to Tenant and such Interest Holder, and such form in any event
shall specifically include provisions that, in the case of a deed of trust or
mortgage, in the event of any foreclosure or other enforcement under the
mortgage or deed of trust, either by judicial proceeding or by power of sale, or
if conveyance or transfer of the Property shall be made in lieu of foreclosure,
or in the case of a lease, in the event of any termination of the lease for any
reason (whether or not because of exercise by lessor of any right or remedy) or
any enforcement of remedies by the lessor thereof (any such foreclosure or
conveyance in lieu of foreclosure, and any such lease termination or enforcement
of lease remedies, being herein referred to as “Enforcement”), then this Lease
shall not be terminated as a result of such Enforcement, whether by operation of
law or otherwise, but rather, notwithstanding such Enforcement, and the fact
that this Lease is subordinate to the deed of trust mortgage or lease (as the
case may be), this Lease shall continue in full force and effect as a binding
lease agreement between Owner and Tenant in accordance with its provisions, and
the rights of Tenant under this Lease shall not be interfered with nor disturbed
by any party owning the Property or any interest therein as a result of
Enforcement, or such party’s successors and assigns (any such owner, and its
successors and assigns, being herein called “Owner”).  However, nothing herein
shall negate the right of Owner to exercise the rights and remedies of Landlord
under this Lease, including the right to terminate this Lease as provided herein
in the event of a default by Tenant under this Lease, and as to any default by
Tenant under this Lease existing at the time of Enforcement, such Enforcement
shall not operate to waive or abate any action initiated by Landlord under this
Lease to terminate the same on account of such default.  Tenant agrees to
subordinate its interest under this Lease to any ground lease, mortgage or deed
of trust lien hereafter placed on the Property; provided that as a condition to
such subordination, the party to whose interest Tenant subordinates its interest
hereunder shall execute and deliver to Tenant a subordination, non-disturbance
and attornment agreement in the form attached as Exhibit D, or in another form
otherwise meeting the requirements of this Section.  Unless and until a
subordination, non-disturbance and attornment agreement is entered into between
Tenant and the applicable party, the holder of any ground or land lease that may
now affect any of the Land or the holder of any mortgage or deed of trust that
may now encumber the Property may elect at any time to cause their interests in
the Land or the Property to be subordinate and junior to Tenant’s interest under
this Lease by filing an instrument in the real property records of the county in
which the Building is located effecting such election and providing Tenant with
notice of such election.
 
 
62

--------------------------------------------------------------------------------

 

7.8           Estoppel Certificate.  At the request of either Landlord or
Tenant, the other party will execute within ten (10) business days from the date
of receipt of the request, from time to time, an estoppel certificate
substantially in the form attached hereto as Exhibit E or in such other form as
may be reasonably requested by the requesting party; provided that any request
submitted by Landlord requesting an estoppel certificate by Tenant shall be
accompanied by an estoppel certificate executed by Landlord indicating whether
or not there are any then existing defaults by Tenant under this Lease, and if
so, describing said defaults.  Tenant and any third party certifying, to the
best of such party’s knowledge and belief, to the facts (if true) described in
such certificate.
 
7.9           Subsequent Documents.  Any provision in this Lease for Tenant or
Landlord to execute estoppel certificates, subordination, non-disturbance or
attornment agreements or other documents pertaining to this Lease, is subject to
the requirements that, except as provided in this Lease or otherwise agreed to,
any such document must involve no diminution of Tenant’s or Landlord’s rights
provided for in this Lease, no additional liability of Tenant or Landlord, and
no cost or expense to Tenant or Landlord; and any estoppel certificate regarding
Lease defaults or breaches shall be limited to the actual knowledge of the
signing representative.
 
7.10         Interest Holder Privileges.  In the event of any Landlord’s
Default, Tenant shall give written notice thereof to Landlord and to any
Interest Holder whose address shall have been furnished to Tenant, such notice
to be delivered to said Interest Holder at the same time notice is delivered to
Landlord.  Tenant shall offer such Interest Holder the same opportunity to cure
the default as Landlord is entitled, and Tenant shall forbear in the exercise of
any rights or remedies in the interim.
 
ARTICLE VIII
SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS
 
8.1           Sublease or Assignment by Tenant.
 
 (a)           Tenant shall not (i) assign, convey or otherwise transfer
(whether voluntarily, by operation of law, or otherwise) this Lease or any
interest hereunder to any party other than to an Affiliate or corporate
successor of Tenant or (ii) allow any lien to be placed upon Landlord’s or
Tenant’s interest hereunder in and to the Leased Premises or the Properties or
the estates or interests created by this Lease.
 
 
63

--------------------------------------------------------------------------------

 

 (b)           Subject to the provisions of this Section 8.1(b), Tenant may, at
any time during the Term, sublease all or a portion of the Leased Premises;
provided that any sublease for a term of longer than five (5) years, other than
a sublease to an Affiliate or corporate successor of Tenant or to one or more of
Tenant’s vendors for the purpose of allowing such vendors to place their
personnel on-site at Tenant’s premises during the duration of the vendor/vendee
relationship, shall be subject to and contingent upon Landlord’s right of
recapture as provided in this Section 8.1(b).  If Tenant desires to sublet all
or any portion of the Leased Premises to a person or entity other than an
Affiliate, corporate successor or Tenant vendor for a term of longer than five
(5) years, Tenant shall notify Landlord in writing at least twenty (20) days
prior to the date on which Tenant desires such sublease to become effective
(hereinafter referred to in this Section 8.1(b) as the “Transfer Notice”) of the
(i) economic terms of the proposed subletting, (ii) the identity of the proposed
sublessee, (iii) the area proposed to be sublet (hereinafter referred to as the
“Sublet Space”), and (iv) the use to be made by such sublessee of such Sublet
Space.  The Transfer Notice shall also state in all capital letters (or other
prominent display), that Landlord shall be deemed to have declined to recapture
the Sublet Space and to have approved the sublease if Landlord fails to respond
within twenty (20) days after receipt thereof.  If Landlord fails to respond to
such Transfer Notice within twenty (20) days after receipt thereof, Landlord
shall be deemed to have approved the proposed sublease as set forth in the
Transfer Notice.  Tenant agrees to use its reasonable efforts to promptly
provide any additional information about a proposed sublease that is reasonably
requested by Landlord.  Tenant shall deliver a copy of any such sublease to
Landlord promptly after its execution.  If Tenant shall fail to consummate the
sublease that was the subject of the Transfer Notice on the same terms as those
set forth in the Transfer Notice within ninety (90) days following the date of
the Transfer Notice, then Tenant shall be obligated to deliver to Landlord a
further Transfer Notice in regard to the proposed sublease, and the process
shall be repeated until the sublease shall be signed within the time and on the
terms required, or Landlord shall elect to recapture the Sublet Space.  If
Landlord elects to recapture the Sublet Space, upon such recapture and Tenant’s
surrender and Landlord’s acceptance of the Sublet Space, (i) Tenant shall be
released from its obligations under this Lease for the remainder of the Term of
this Lease as they relate to the recaptured Sublet Space only, including
Tenant’s obligation to pay Annual Basic Rent and Tenant’s Operating Expense
Share and Tenant’s Tax Share as they relate to the recaptured Sublet Space only,
and (ii) Landlord shall pay all leasing commissions, tenant improvement
allowances and other costs associated with releasing the recaptured Sublet Space
and all costs associated with demising the recaptured Sublet Space for separate
occupancy.  No release of Tenant from its obligations under this Lease as they
relate to Sublet Space recaptured by Landlord as aforesaid shall be deemed an
exercise by Tenant of any Contraction Rights granted to Tenant pursuant to
Article XI.
 
 (c)           Anything in this Lease contained to the contrary notwithstanding,
Tenant shall not have the right to sublease all of any portion of the Leased
Premises to an organization or person enjoying sovereign or diplomatic immunity.
 
 (d)           Each sublessee must fully observe all covenants of this Lease
applicable to the Sublet Space, and no consent by Landlord to a sublease shall
be deemed in any manner to be a consent to a use not permitted under this
Lease.  During the occurrence of an Event of Default by Tenant hereunder,
Landlord may collect subrentals directly from a sublessee of the Sublet Space.
 
 (e)           Notwithstanding the giving by Landlord of its consent or approval
to any subletting, assignment or occupancy as provided in this Section 8.1 or
any language contained in such lease, sublease or assignment to the contrary,
except to the extent this Lease or any obligation or liability of Tenant
hereunder is expressly terminated or released in writing by Landlord, Tenant
shall not be relieved of any of Tenant’s obligations or covenants under this
Lease and Tenant shall remain fully liable hereunder.
 
 (f)           Any attempted assignment, sublease or other transfer by Tenant in
violation of the terms and covenants hereof shall be void and shall be a breach
under Section 7.1(a)(iii), with respect to which, however, no grace period shall
apply.  Any consent or approval by Landlord to a particular assignment, sublease
or other transfer shall not constitute Landlord’s consent or approval to any
other or subsequent assignment, sublease or other transfer, and any proposed
assignment, sublease or other transfer by an assignee, sublessee or transferee
of Tenant or any other assignee, sublessee or transferee shall be subject to the
provisions hereof as if it were a proposed assignment, sublease or other
transfer by Tenant.
 
 
64

--------------------------------------------------------------------------------

 
 
 (g)           Tenant agrees to reimburse Landlord for reasonable legal fees and
costs incurred by Landlord in connection with Landlord’s consideration of any
request by Tenant for a Subtenant Non-Disturbance Agreement in connection with a
Cost Approved Sublease, it being understood that, if the sublease does not
satisfy the criteria for a Cost Approved Sublease, Landlord may grant or
withhold its approval of the Subtenant Non-Disturbance Agreement in Landlord’s
sole discretion.
 
 (h)           If (i) Landlord declines its right of recapture and Tenant
thereafter enters into a sublease that satisfies mutually acceptable criteria
theretofore established by Landlord and Tenant or (ii) Tenant obtains Landlord’s
prior written approval of the particular sublease, including the term, the
subtenant, the subrent, the sublease improvement allowances and other material
economic and non-economic terms of the sublease before Tenant enters into the
sublease with the third party subtenant (a subtenant who is neither an
Affiliate, corporate successor of Tenant nor a Tenant vendor); it being
understood that, if the sublease does not satisfy the mutually approved
criteria, Landlord may grant or withhold its approval of the sublease for
purposes of this cost reimbursement in Landlord’s sole discretion (any such
sublease, a “Cost Approved Sublease”), then Landlord shall reimburse Tenant for
the unamortized balance (computed without interest on a straight line basis over
the basic term of the Cost Approved Sublease, excluding renewals) of the actual,
documented leasing commissions and subtenant improvement expenditures made by
Tenant in connection with delivering the Sublet Space to the subtenant pursuant
to the Cost Approved Sublease, calculated and payable as of the date Tenant
surrenders possession of the subject Sublet Space to Landlord.  If so requested
by Landlord, Tenant shall deliver to Landlord, a statement in reasonable detail
itemizing Tenant’s sublease improvement expenditures to the Sublet Space and
such other and further information and documentation regarding the Cost Approved
Sublease as Landlord shall reasonably request.
 
 (i)           Any provision of the Lease to the contrary notwithstanding, the
rights granted to Tenant pursuant to provisions of Section 1.4 (Options to
Renew), Section 3.4 (Building Identity; Signage; Exclusivity), Article IX
(Purchase and Sale), Article X (Expansion Rights) and Article XI (Contraction
Rights) are personal to the herein named Tenant and any corporate successor or
permitted assignee of this Lease and such rights may not be assigned or
subleased to, or exercised by, any other person or entity, it being understood
that no assignment of this Lease or subletting of all or a portion of the Leased
Premises shall cancel or void any of the aforesaid rights as they pertain to the
herein named Tenant and any corporate successor permitted assignee of this
Lease.  Tenant shall furnish to Landlord copies of any and all subleases
executed by Tenant within ten (10) business days following the date such
sublease is by its terms effective and whether such sublease is a Cost Approved
Sublease and, if so, Tenant’s sublease improvement expenditures incurred in
connection therewith.  All subleases shall by their terms be subject and
subordinate to this Lease as amended from time to time.
 
 (j)           In any instance in which Landlord shall have the right of
recapture but Tenant shall, in violation of Section 8.1(b), sublease Sublet
Space without first offering the same to Landlord, then without limitation of
Landlord’s rights, Landlord shall have the continuing right of recapture
pursuant to Section 8.1(b) upon learning of such sublease and so advising
Tenant; the twenty (20) day response period reserved to Landlord under Section
8.1(b) being deemed tolled until the date Tenant delivers a Transfer Notice in
respect of the Sublet Space and shall run for a period of twenty (20) days
thereafter.  If Tenant shall have subleased the Sublet Space at a profit (after
deduction of Tenant’s reasonable, documented costs of subleasing) and Landlord
thereafter elects to recapture, then Tenant shall be obliged to compensate
Landlord, upon Landlord’s demand, in the full amount of such profit from the
inception of such sublease to the date of recapture.  Except as provided in this
Section 8.1(j), Tenant shall retain any and all profits on subleasing.
 
 
65

--------------------------------------------------------------------------------

 
 
8.2           Assignment by Landlord.  At any time after the Commencement Date,
but subject to the provisions of Section 9.3, Landlord shall have the right to
transfer, assign or convey, in whole or in part, the Properties of which the
Leased Premises are a part, or any portion or portions thereof, and any and all
of its rights under this Lease, and in the event Landlord transfers, assigns, or
conveys its rights and obligations under this Lease, Landlord shall thereby be
released from any future obligations hereunder and Tenant agrees to look solely
to such successor in interest of the Landlord for performance of such future
obligations to the extent such successor in interest has, by written instrument
of which a copy has been delivered to Tenant, assumed all of the liabilities and
obligations of its predecessor in interest under this Lease accruing from and
after the date of such transfer, assignment or conveyance; the foregoing
provision shall not release the transferring Landlord from any obligation or
liability which has not been assumed by such successor in interest of
Landlord.  Except for such release of the prior Landlord, in no event shall any
transfer, assignment or conveyance affect or otherwise impair the rights of
Tenant to accrued self-help, abatement or other rights and remedies of Tenant
hereunder arising out of any breach of an express warranty or representation of
any Landlord contained in this Lease, the failure of any Landlord to perform any
covenant of Landlord under this Lease or otherwise arising out of this
Lease.  Notwithstanding any other provision of this Lease, except as expressly
provided in Sections 9.3, no transfer, assignment or conveyance of interest of
the transferring Landlord in all or any part of the Property or the Land shall
release or reduce, or prejudice Tenant’s rights against the transferring
Landlord with respect to, any liabilities or obligations of Landlord which
accrued, or relate to any period of time, prior to the date of such transfer,
assignment or conveyance.
 

 
66

--------------------------------------------------------------------------------

 

ARTICLE IX
PURCHASE AND SALE
 
9.1           Tenant’s Right of First Refusal to Purchase.  If at any time
during the Initial Term of this Lease, Landlord shall receive a bona fide offer
(a “Third Party Offer”) from a third party (other than a purchaser making a bid
at any sale incidental to the exercise of any remedy provided for in any
mortgage encumbering a Building or a Property, or a proposed transaction with an
Affiliate of Landlord) to purchase a Major Property, which Third Party Offer is
in all respects acceptable to Landlord, and if at the time Landlord receives
such Third Party Offer, no Event of Default has occurred hereunder and shall be
continuing and the herein named Tenant, or its Affiliates, shall remain in
possession of at least thirty-five percent (35%) of the Net Rentable Area of
such Major Property, then Landlord shall notify Tenant of such Third Party
Offer.  If both of the conditions enumerated in the previous sentence shall be
satisfied, Landlord shall notify Tenant of such Third Party Offer and for a
period of twenty (20) days after such notice is sent by Landlord, Tenant shall
have the exclusive right to accept Landlord’s offer to purchase Landlord’s
interest in the Major Property upon the terms and conditions set forth in the
Third Party Offer. Tenant shall exercise such right of first refusal, if at all,
by delivering its written purchase offer to Landlord within said twenty (20)
days after the date of Landlord’s notice. Such purchase shall occur not later
than sixty (60) days following Tenant’s acceptance of Landlord’s offer.  On the
date of such purchase, Landlord shall convey and assign to Tenant, or its
designee, Landlord’s interest in the Major Property in consideration of payment
of the sale price therefor, in accordance and upon compliance with the terms and
conditions of the Third Party Offer, and this Lease shall terminate with respect
to the Leased Premises located in the Major Property conveyed to Tenant.  If
Tenant fails to accept Landlord’s offer within such twenty (20) day period, then
Landlord shall be free to sell the Major Property for a period of nine (9)
months thereafter on the same economic terms and conditions (or on different
terms more favorable to Landlord, as seller) without offering the Major Property
to Tenant.  If Landlord does not convey its interest in the Major Property
within such nine (9) month period, then Tenant’s rights pursuant to this
paragraph shall be reinstated.  In no event shall the right of first refusal
provided in this Section 9.1 apply to any foreclosure of any Property or the
delivery of any deed-in-lieu of foreclosure and such right of first refusal
shall terminate and be of no further force or effect upon and following a
foreclosure or the delivery of a deed-in-lieu of foreclosure.
 
9.2           Right of First Offer on Sale.
 
 (a)           During the Initial Term, with respect to all Properties that are
not Major Properties, and during each and any Renewal Term, with respect to all
Properties for which Tenant shall have renewed the term hereof in accordance
with the provisions of Section 1.4 of this Lease (as applicable, a “ROFO
Eligible Property”), so long as no Event of Default shall have occurred
hereunder and be continuing, and for so long as the herein named Tenant, or its
Affiliates, shall remain in possession of at least thirty-five percent (35%) of
the Net Rentable Area of such ROFO Eligible Property (together, the “ROFO
Eligible Conditions”), Tenant shall have the right of  first offer to purchase
such Properties should Landlord determine to sell such ROFO Eligible Property,
as more fully provided below.  In no event shall the right of first offer
provided in this Section 9.2 apply to any foreclosure of any Property or the
delivery of any deed-in-lieu of foreclosure and such right of first offer shall
terminate and be of no further force or effect upon and following a foreclosure
or the delivery of a deed-in-lieu of foreclosure.
 
 (b)           For so long as the ROFO Eligible Conditions persist, Landlord
shall notice Tenant as to the offer price as well as other economic terms upon
which Landlord wishes to sell the ROFO Eligible Property, specifying the last
date upon which Landlord  will agree to make settlement on such sale.  Tenant
shall have thirty (30) days following Landlord’s delivery of such notice within
which to respond to such notice. If Tenant does not accept Landlord’s offer
within such thirty (30) day period, Tenant’s rights under this Section shall
lapse and Landlord shall thereafter be free to market and sell the ROFO Eligible
Property upon the same economic terms and for the price stated in the offer for
a period of nine (9) months; provided that if Landlord fails to execute a
definitive agreement to sell the ROFO Eligible Property within nine (9) months
following the date of Landlord’s original notice to Tenant or, within such nine
(9) month period, Landlord desires to sell the ROFO Eligible Property for a
purchase price or on  economic conditions that are less than the offer price and
conditions previously identified to Tenant, Landlord shall re-offer the ROFO
Eligible Property to Tenant as set forth above.
 
 
67

--------------------------------------------------------------------------------

 

9.3           Separate Lease.  If Landlord either (a) conveys a Property to a
party that is not an Affiliate of Landlord after complying with the provisions
of Sections 9.1 and 9.2, to the extent that the same are applicable, or (b)
conveys a Property at which Tenant’s Occupancy Percentage is twenty-five percent
(25%) or less to an Affiliate of FSG, if so requested in writing by Landlord,
Tenant, as tenant, shall execute a Separate Lease with the new owner of the
Property, as landlord, which Separate Lease shall relate solely to the conveyed
Property and shall (i) be for the same Term, including Renewal Terms, as would
otherwise pertain under this Lease (any such Separate Lease, a “Continuing Term
Separate Lease”) or, at Tenant’s election and/or Landlord’s election, but, if at
Landlord’s election, subject to disapproval by Tenant in Tenant’s sole
discretion, an initial term of five (5) years, with renewal terms of five (5)
years each through the Expiration Date (any such Separate Lease, a “Five Year
Term Separate Lease”), (ii) be for the same Annual Basic Rent, Excess Basic
Rent, if any, and Additional Rent as would otherwise be payable under this Lease
(regardless of whether the Separate Lease is a Continuing Term Separate Lease or
a Five Year Term Separate Lease) and (iii) otherwise be on all of the same terms
and conditions as set forth in this Lease, except that (A) if the Contraction
Premises are located in a Property that is subject to a Continuing Term Separate
Lease, Tenant shall exercise the Contraction Rights granted to Tenant under
Article XI by entering into a Contraction Assignment (if the Contraction
Premises constitutes all of the Leased Premises at the Property) or a
Contraction Sublease (if the Contraction Premises constitutes a portion, but
less than all, of the Leased Premises at the Property) with FSG or, at FSG’s
election, an Affiliate of FSG and (B) Tenant shall have no Contraction Rights
under Article XI for any Properties subject to Five Year Term Separate
Leases.  Immediately upon the execution of a Separate Lease for a Property by
the new owner of the Property and Tenant, this Lease shall terminate with
respect to such Property and the Separate Lease shall in all aspects be
controlling, except for FSG’s obligation to enter into a Contraction Assignment
or a Contraction Sublease, as applicable, to effectuate Tenant’s exercise of
Contraction Rights for any Property subject to Continuing Term Separate Leases,
which obligation of FSG shall continue so long as Tenant continues to have
Contraction Rights under this Lease.  Notwithstanding the foregoing, in no event
shall Tenant’s right to elect (without Landlord’s approval) a Five Year Term
Separate Lease as provided in this Section 9.3 apply to any foreclosure of any
Property or the delivery of any deed-in-lieu of foreclosure and Tenant’s right
to elect (without Landlord’s approval) a Five Year Term Separate Lease shall
terminate and be of no further force or effect upon and following a foreclosure
or the delivery of a deed-in-lieu of foreclosure.
 
ARTICLE X
EXPANSION RIGHTS
 
10.1           Quarterly Availability Reports.  Landlord shall advise Tenant in
writing (each such writing, a “Quarterly Availability Report”) on or about
February 10, May 10, August 10 and November 10 during each year of the Initial
Term of this Lease of all space then available for leasing in the Properties and
in all other properties then owned by Landlord and all other  wholly-owned
Affiliates of FSG (any such properties not owned by Landlord being hereinafter
referred to as an “Affiliate Owned Property”).  Each Quarterly Availability
Report shall list (a) the location of the Property or Affiliate Owned Property
at which the space is available, (b) the approximate Net Rentable Area of the
available space at each property, (c) the anticipated date of availability and
(d) the approximate base rent and estimated additional rent (and other charges)
to be paid therefor.  Landlord will use commercially reasonable efforts to
provide accurate information in the Quarterly Availability Reports, but Tenant
acknowledges and agrees that Landlord does not and shall not represent or
warrant the accuracy or completeness of the information contained in such
reports or that any space identified as available for leasing in a report shall
be available if, as and when Tenant desires to lease such space.  In no event
shall Landlord have any liability to Tenant for any inaccurate or incomplete
information set forth in a Quarterly Availability Report or shall any failure by
Landlord to timely deliver a Quarterly Availability Report to Tenant constitute
a Landlord Default under this Lease or provide Tenant with any right or remedy
against Landlord or any other person other than an action to specifically
enforce Landlord’s obligations under this Section 10.1.
 
 
68

--------------------------------------------------------------------------------

 
 
10.2         Tenant’s Expansion Notice.
 
 (a)           If Tenant shall desire to lease available space at a Property or
an Affiliate Owned Property, Tenant shall notify Landlord of such interest (any
such notification, a “Tenant’s Expansion Notice”) and identify (a) the Property
or the Affiliate Owned Property in which Tenant desires to lease additional
space, (b) the approximate Net Rentable Area of the expansion space desired by
Tenant, (c) the date by which Tenant desires to occupy the expansion space and
(d) whether Tenant is committing, in advance of receiving the Landlord Expansion
Response, to lease the space identified in the Tenant Expansion Notice if and
when available (any such space, “Pre-Committed Space”) subject to Tenant’s
acceptance of Landlord’s determination of the Fair Market Rental Value of such
Pre-Committed Space.  Tenant Expansion Notices may also include, or be combined
with, Contraction Rights Exercise Notices, as provided in Article XI.
 
 (b)           Tenant acknowledges that Landlord’s Quarterly Availability
Reports shall not identify the Purchase Agreement Vacate Space as available for
leasing until after Tenant vacates and surrenders possession of such space to
Landlord as provided in the Purchase Agreement.  Accordingly, if Tenant desires
to lease Purchase Agreement Vacate Space as Leased Premises hereunder, Tenant
shall notify Landlord in writing within the time period specified in the
Purchase Agreement of the Purchase Agreement Vacate Space that Tenant desires to
lease and whether Tenant desires to add such space to the Leased Premises as
Short Term Expansion Space or Coterminous Expansion Space as herein
provided.  In the event Tenant elects to add all or any portion of the Purchase
Agreement Vacate Space to the Leased Premises as Coterminous Expansion Space,
Landlord and Tenant shall re-calculate and confirm the Termination Rights
available to Tenant under Section 11.5.
 
10.3           Landlord Expansion Response.  Landlord shall, within fifteen (15)
days following Landlord’s receipt of a Tenant Expansion Notice notify Tenant
(any such notification, a “Landlord Expansion Response”) if the space identified
in Tenant’s Expansion Notice is available for leasing and, if so, (a) the
location, approximate Net Rentable Area and configuration of the potential
expansion space, (b) the date by which Landlord anticipates that the potential
expansion spaces will become available and (c) Landlord’s opinion of the Fair
Market Rental Value of the available potential expansion space.  If no potential
expansion space that satisfies Tenant’s criteria is available, the Landlord
Expansion Response shall so state.
 
 
69

--------------------------------------------------------------------------------

 

10.4           Expansion Space Leases.  Subject to the limitations expressed in
Section 10.6, Tenant shall have the right and option (“Expansion Rights”) to
lease all or a portion of the space available for leasing in the Properties and
in Affiliate Owned Properties as either Coterminous Expansion Space or Short
Term Expansion Space, as Tenant may elect, on the terms and conditions set forth
in this Article X; provided that all Expansion Space leased (a) during any
Renewal Term and (b) in any Affiliate Owned Property shall, regardless of
Tenant’s election, be regarded as Short Term Expansion Space.  Tenant shall
exercise an Expansion Right by written reply to a Landlord Expansion Response
(any such timely reply, an “Expansion Space Acceptance”), which shall specify,
with particularity, (a) the location, approximate Net Rentable Area and
configuration of the space described in the Landlord Expansion Response that
Tenant desires to lease, (b) whether Tenant desires to lease such space for a
term that is coterminous with the Term of this Lease (“Coterminous Expansion
Space”) or for a term of five (5) years (“Short Term Expansion Space”) and (c)
whether Tenant agrees with Landlord’s opinion of the Fair  Market Value of the
space that Tenant desires to lease or if Tenant desires to have the same
determined by appraisal as provided in Sections 1.4(d) and (e).  All space for
which Tenant timely exercises an Expansion Right, either as Coterminous
Expansion Space or Short Term Expansion Space, shall be referred to as
“Expansion Space”.
 
 (a)           Purchase Agreement Vacate Space that Tenant elects to add to the
Lease Premises under this Lease as Coterminous Expansion Space shall be added on
the same terms and conditions as apply to all other Leased Premises as then
demised hereunder so that (i) the Annual Basic Rent payable for the Purchase
Agreement Vacate Space shall be the same as the Annual Basic Rent payable for
all other Leased Premises (except Short Term Expansion Space), calculated as the
Net Rentable Area of the Purchase Agreement Vacate Space multiplied by the
Annual Basic Rent Factor and (ii) the Term of this Lease with respect to the
Purchase Agreement Vacate Space shall be coterminous with the Term of this Lease
for all other Leased Premises (except Short Term Expansion Space) in the
Property in which the Purchase Agreement Vacate Space are located, including any
Renewal Terms, as Tenant may elect; provided that such Coterminous Expansion
Space shall not (x) generate Relocation Rights under Section 11.3 if the
Purchase Agreement Vacate Space is added to the Leased Premises hereunder while
Tenant is in possession thereof or within ten (10) business days following the
date on which Tenant surrenders possession of such space to Landlord in
conformity with the requirements of Section 11 of the Purchase Agreement or (y)
constitute Expansion Space for which Tenant shall at any time be obligated to
pay Excess Basic Rent under Section 10.5.
 
 (b)           Coterminous Expansion Space (other than Purchase Agreement Vacate
Space) shall be added as Leased Premises under this Lease on the same terms and
conditions as apply to all other Leased Premises as then demised hereunder so
that (i) the Annual Basic Rent payable for the Coterminous Expansion Space shall
be the same as the Annual Basic Rent payable for all other Leased Premises
(except Short Term Expansion Space), calculated as the Net Rentable Area of the
Coterminous Expansion Space multiplied by the Annual Basic Rent Factor and (ii)
the Term of this Lease with respect to the Coterminous Expansion Space shall be
coterminous with the Term of this Lease for all other Leased Premises (except
Short Term Expansion Space) in the Property in which the Coterminous Expansion
Space are located, including any Renewal Terms, as Tenant may elect.  For each
square foot of Net Rentable Area of Coterminous Expansion Space (other than
Purchase Agreement Vacate Space) added to the Leased Premises by Tenant, Tenant
shall receive and be permitted to exercise Relocation Rights as provided in
Article XI on Contraction Premises containing up to the same Net Rentable Area;
provided that Relocation Rights created by adding any particular Coterminous
Expansion Space may only be exercised, if at all, by Tenant’s delivering a
Contraction Rights Exercise Notice to Landlord  during the eighteen (18) month
period following the date on which such Coterminous Expansion Space was added to
the Leased Premises and Tenant began paying Rent thereon (such period for each
Coterminous Expansion Space, as applicable, the “Relocation Rights Exercise
Period”).
 
 
70

--------------------------------------------------------------------------------

 
 
 (c)           Short Term Expansion Space (including any Purchase Agreement
Vacate Space) shall be added as Leased Premises under this Lease on the same
terms and conditions as apply to all other Leased Premises as then demised
hereunder, except that (i) the Annual Basic Rent payable for the Short Term
Expansion Space shall be the Fair Market Rental Value of the Short Term
Expansion Space, determined by appraisal as provided in Sections 1.4(d) and (e),
(ii) the Term of this Lease with respect to the Short Term Expansion Space shall
be the lesser of (A) five (5) years or (B) the then remaining balance of the
Term for the remainder of the Leased Premises in the Property in which the Short
Term Expansion Space are located, (iii) Tenant shall have the right, exercisable
by written notice to Landlord not less than twelve (12) months prior to the
expiration of the then current Term for the Short Term Expansion Space, to renew
the Term for the Short Term Expansion Space for one or more periods, as Tenant
may elect, each equal to the lesser of (A) five (5) years or (B) the then
remaining balance of the Term for the remainder of the Leased Premises in the
Property in which the Short Term Expansion Space are located, (iv) the Annual
Basic Rent payable in respect of the Short Term Expansion Space during any
renewal Term shall be the Fair Market Rental Value of the Short Term Expansion
Space, determined as of the date of Tenant’s renewal notice by appraisal as
provided in Sections 1.4(d) and (e), (v) Tenant shall not be permitted to
exercise Contraction Rights under this Lease with respect to any Short term
Expansion Space and (vi) Short Term Expansion Premises leased by Tenant under
this Lease shall constitute “Qualifying Expansion Premises” under the URR
Agreement.
 
 (d)           Tenant shall accept all Expansion Space in its “AS - IS”
condition, and Rent for all Expansion Space shall commence on the earlier of (i)
the date Tenant commences business operation in such Expansion Space or (ii)
ninety (90) days following the date on which Landlord delivers such Expansion
Space to Tenant free from the rights of other tenants and occupants.  Tenant
shall pay all costs incident to Tenant’s relocation to, moving into and making
the Expansion Premises ready for Tenant’s use and occupancy, which tenant
improvement work shall be performed by Tenant in conformity with the provisions
of Section 5.2.
 
 (e)           Promptly following Tenant’s timely exercise of an Expansion
Right, Landlord and Tenant shall amend the Lease Supplement for the Property in
which the Expansion Space are located and Exhibit A to this Lease to reflect the
addition of the Expansion Space to the Leased Premises and to confirm the terms
thereof, including the Net Rentable Area of the Expansion Space, the Annual
Basic Rent payable in connection therewith, the Term of Expansion Space, the
change to Tenant’s Occupancy Percentage resulting from the addition of the
Expansion Space and the Fair Market Rental Value of any Coterminous Expansion
Space for purposes of calculating Excess Basic Rent, if any, determined by
appraisal as provided in Sections 1.4(d) and (e).  If the Expansion Space is
located in an Affiliate Owned Property, FSG shall cause the Affiliate that owns
such property to enter into a separate lease for the Expansion Space with Tenant
on the terms and conditions herein set forth and, to the extent applicable,
substantially in the form of this Lease.
 
 (f)           Tenant’s right to lease less than all of the space identified in
the Landlord Expansion Response shall be qualified by the requirement that, if
Tenant desires to lease less than full floor in a Building, any available space
on such partial floor that is not leased by Tenant must have a size and
configuration, as reasonably agreed by Landlord and Tenant, that makes it
readily leaseable to third party tenants.
 
 
71

--------------------------------------------------------------------------------

 
 
10.5           Excess Basic Rent; Recalculation of Termination Rights.  Promptly
following the expiration of the Relocation Rights Exercise Period for each
Coterminous Expansion Space (other than Purchase Agreement Vacate Space),
Landlord shall determine whether Tenant has exercised, in whole or in part, the
Relocation Rights created by adding such Coterminous Expansion Space to the
Leased Premises and, if so, the Net Rentable Area of the Contraction Premises so
terminated.  If the aggregate Net Rentable Area of the Contraction Premises
terminated from this Lease as a result of Tenant’s exercise of the Relocation
Rights created by a particular Coterminous Expansion Space is less than the Net
Rentable Area of such Coterminous Expansion Space (the Net Rentable Area of any
such deficiency, the “Unused Relocation Rights Area”), and if the Fair Market
Rental Value of such Coterminous Expansion Space (determined as provided in
Section 10.4 and calculated on a cost per Net Rentable Area basis) is greater
than the Annual Basic Rent Factor at the time such Coterminous Expansion Space
is added to the Leased Premises (the amount of any such excess, expressed in
cost per Net Rentable Area, the “FMRV Increment”), Tenant shall pay Landlord
additional basic rent (“Excess Basic Rent”) during the Initial Term of this
Lease for such Coterminous Expansion Space, calculated as the Unused Relocation
Rights Area for such Coterminous Expansion Space multiplied by the FMRV
Increment for such Coterminous Expansion Space.  The Excess Basic Rent payable
by Tenant during the Relocation Rights Exercise Period for each Coterminous
Expansion Space shall be payable, lump sum in arrears, at the time Landlord
determines that Excess Basic Rent is payable with respect to such Coterminous
Expansion Space.  Thereafter, and continuing during the remainder of the Initial
Term, Excess Basic Rent shall be payable monthly, in advance, at the same time
that Annual Basic Rent is payable.  Any Excess Basic Rent payable by Tenant
shall be increased by one and one-half percent (1.5%) at the beginning of, as
applicable, the sixth, eleventh and sixteenth Lease Years; provided that the
increase following any period of less than five (5) years shall be pro rata.  In
the event Tenant is required to pay Excess Basic Rent with respect to any
Coterminous Expansion Space as herein provided, effective as of the expiration
of the Relocation Rights Exercise Period for such Coterminous Expansion Space,
Tenant’s aggregate Termination Rights as described in Section 11.5 shall be
increased by an amount equal to the Unused Relocation Rights for such
Coterminous Expansion Rights multiplied by six percent (6%), with such product
multiplied by a fraction, the numerator of which is the number of  Lease Years
remaining when the Relocation Rights Exercise Period for such Coterminous
Expansion Space commenced and the denominator of which is fifteen (15).
 
10.6           Subordination of Expansion Space Rights.  Anything herein
contained to the contrary notwithstanding, Tenant’s Expansion Rights as provided
in this Article X are and shall be subordinate to any rights heretofore or
hereafter granted to any other party with respect to space in any and all
Properties and Affiliate Owned Property.  Landlord and the owners of Affiliate
Owned Property may, at their discretions, lease available space in any and all
Properties and Affiliate Owned Property to any other party on such terms and
conditions as they shall determine, at any time, including after Landlord’s
delivery of a Landlord Expansion Response, but before Landlord’s receipt of an
Expansion Space Acceptance with respect to any Expansion Space.  Landlord and
the owners of Affiliate Owned Property may choose to use any space that is or
about to become vacant within any Property or Affiliate Owned Property for
marketing or property management purposes, without notifying or offering such
space to Tenant, or giving rise to any right of Tenant hereunder.  Nothing
contained in this Article X is intended, nor may anything herein be relied upon
by Tenant, as a representation by Landlord or any other party as to the
availability of expansion space within any Property or Affiliate Owned Property
at any time, and neither Landlord nor the owner of Affiliate Owned Property
shall be obligated to lease any space identified as available on any Landlord
Expansion Response to Tenant unless, at the time Landlord receives an Expansion
Space Acceptance, Landlord or such owner shall not have entered into a letter of
intent or a lease agreement with respect to the Expansion Space that is covered
by the Expansion Space Acceptance.  Notwithstanding the foregoing, Landlord
shall not enter into a lease or letter of intent for any space identified in a
Tenant Expansion Notice as Pre-Committed Space for a period of thirty (30) days
following Landlord’s receipt of the Tenant Expansion Notice identifying such
Pre-Committed Space.
 
 
72

--------------------------------------------------------------------------------

 
 
10.7           Duration.  Tenant’s Expansion Rights under this Article X shall
continue throughout the Term until there are fewer than twelve (12) months then
remaining in the Term and Tenant has not exercised any then available Renewal
Option.  Notwithstanding the foregoing, Landlord shall cause all Separate Leases
to include Expansion Rights upon substantially the same the terms and conditions
as are set forth in this Article X; provided that Expansion Rights in a Separate
Lease shall be limited to leasing available space in the Property subject to
such Separate Lease (and not in any other Property or Affiliate Owned Property)
and Five Year Term Separate Leases shall only grant Tenant the right and option
to lease Short Term Expansion Space.
 
10.8           Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant's exercise of Expansion
Rights under this Article X, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant's Expansion Space Acceptance shall
render any otherwise effective Expansion Space Acceptance ineffective.
 
ARTICLE XI
CONTRACTION RIGHTS
 
11.1           Contraction Rights.  Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right and option (“Contraction Rights”) to
terminate this Lease from time to time with respect to portions of the Leased
Premises (excluding any Short Term Expansion Space) and/or to terminate a
Continuing Term Separate Lease with respect to portions of the premises leased
under such Continuing Term Separate Lease (excluding any Short Term Expansion
Space), as Tenant may elect, either by exercise of Relocation Rights, Early
Termination Rights or Termination Rights on the following terms and conditions.
 
 
73

--------------------------------------------------------------------------------

 

11.2           Contraction Rights Exercise Notice.  Tenant shall exercise a
Contraction Right by written notice to Landlord (any such notice, a “Contraction
Rights Exercise Notice”), which shall specify, with particularity, (a) the
location, approximate Net Rentable Area and configuration of the portions of the
Leased Premises (excluding any Short Term Expansion Space) and/or portions of
the premises leased under Continuing Term Separate Leases (excluding any Short
Term Expansion Space) that Tenant desires to vacate and to terminate this Lease
and/or a Continuing Term Separate Lease with respect to (such space, the
“Contraction Premises”), (b) whether Tenant desires to exercise its Contraction
Rights for the Contraction Premises as a Relocation Right, an Early Termination
Right or a Termination Right or a combination thereof (and, if a combination,
the Net Rentable Areas covered by each such form of Contraction Right), (c) the
approximate date on which Tenant shall vacate and surrender possession of the
Contraction Premises to Landlord, which date shall be no earlier than sixty (60)
days following the date of Tenant’s Contraction Rights Exercise Notice for
Relocation Rights and Termination Rights and no earlier than fifty-six (56)
weeks following the date of Tenant’s Contraction Rights Exercise Notice for
Early Termination Rights (except that a Tenant’s Contraction Rights Exercise
Notice for Early Termination Rights effective as of the last day of the second
Lease Year may be given up to one hundred twenty (120) days prior to the desired
vacation and surrender date), (d) Tenant’s determination of the reduction in
Rent payable under this Lease and/or Continuing Term Separate Leases that will
result from Tenant’s desired surrender of the Contraction Premises and (e) for
Early Termination Rights only, the required Early Termination Fee.  If Tenant’s
Contraction Rights Exercise Notice indicates that Tenant desires to exercise a
Relocation Right and, on the date of the Contraction Rights Exercise Notice,
Tenant does not have available Relocation Rights sufficient to cover the Net
Rentable Area of the Contraction Premises to be terminated by Relocation Rights,
Tenant’s Contraction Rights Exercise Notice shall nevertheless be effective as
to the entire Contraction Premises identified therein and Tenant shall vacate
and surrender possession of such entire Contraction Premises to Landlord, but,
on the Contraction Premises Surrender Date, Tenant’s obligation to pay Rent on
the Contraction Premises shall terminate as provided in Section 11.6 only as to
the number of square feet of Net Rentable Area that Tenant has available
Relocation Rights to cover and Tenant shall continue to pay Rent on (but, after
the Contraction Premises Surrender Date, shall not have any possessory rights
in) the excess portion of the Contraction Premises until the earlier of the date
on which (i) Tenant generates the necessary Relocation Rights by adding
sufficient additional Coterminous Expansion Space to the Leased Premises and
beginning to pay Rent thereon or (ii) Tenant notifies Landlord in writing that
Tenant desires to exercise available Termination Rights on the excess
Contraction Premises.  The approximate Net Rentable Area of the Contraction
Premises shall be as identified by Tenant in Tenant’s Contraction Rights
Exercise Notice, subject to final measurement by Landlord in conformity with the
Measurement Standard.  Tenant may exercise available Contraction Rights on whole
or partial floors at any Property, as Tenant may elect; provided that if Tenant
elects to exercise Contraction Rights on less than full floor in a Building, any
such partial floor Contraction Premises shall have a size and configuration, as
reasonably agreed by Landlord and Tenant, that makes it readily leaseable to
third party tenants.
 
11.3           Relocation Rights.  Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right from time to time to exercise Contraction
Rights by surrendering to Landlord Contraction Premises containing the same or
less Net Rentable Area as the Net Rentable Area of Coterminous Expansion Space
added to the Leased Premises by Tenant (such rights, “Relocation Rights”);
provided that Tenant shall only be permitted to exercise Relocation Rights
during the Relocation Rights Exercise Period for the Coterminous Expansion Space
that created the applicable Relocation Rights.
 
 
74

--------------------------------------------------------------------------------

 

11.4           Early Termination Rights.  Subject to the terms and conditions of
this Article XI, during the Initial Term of this Lease (but not during any
Renewal Terms), Tenant shall have the right from time to time to exercise
Contraction Rights by surrendering to Landlord Contraction Premises containing
up to four hundred thousand (400,000) square feet of Net Rentable Area, in the
aggregate (such rights, “Early Termination Rights”); provided that (a) until the
expiration of the second Lease Year, Tenant may not exercise any Early
Termination Rights and (b) prior to the expiration of the third Lease Year,
Tenant shall only be permitted to exercise Early Termination Rights by sending
Contraction Rights Exercise Notices to Landlord on Contraction Premises
containing Net Rentable Area of up to two hundred thousand (200,000) square feet
of Net Rentable Area, in the aggregate.  Tenant’s Contraction Rights Exercise
Notice for Early Termination Rights shall only be effective if accompanied by a
payment in the amount of the Early Termination Fee for the Contraction Premises
identified in such notice.  In the event that the Contraction Premises Surrender
Date for all or any portion of the Contraction Premises occurs after the
anticipated date of termination as stated in the Contraction Rights Exercise
Notice, promptly following the Contraction Premises Surrender Date for such
Contraction Premises Landlord and Tenant shall re-calculate the Early
Termination Fee for the Contraction Premises using the actual Contraction
Premises Surrender Date, and Tenant shall pay any additional Early Termination
Fee amount to Landlord within twenty (20) days following such determination.
 
11.5           Termination Rights.  Subject to the terms and conditions of this
Article XI, Tenant shall have the right, exercisable at any time after the
expiration of the sixth month of the fourth Lease Year and prior to the
expiration of the Initial Term, to exercise Contraction Rights by surrendering
to Landlord Contraction Premises containing up to Two Hundred Eighty-Two
Thousand Eight Hundred Sixty (282,860) square feet of Net Rentable Area (i.e.,
six percent (6%) of Net Rentable Area of the Leased Premises plus the Exchange
Space on the Commencement Date), in the aggregate (such rights, “Termination
Rights”); provided that (a) until the expiration of the sixth month of the
fourth Lease Year, Tenant may not exercise any Termination Rights and (b) prior
to the expiration of the sixth month of the ninth Lease Year, Tenant shall only
be permitted to exercise Termination Rights by sending Contraction Rights
Exercise Notices to Landlord on Contraction Premises containing Net Rentable
Area of up to One Hundred Forty-One Thousand Four Hundred Thirty (141,430)
square feet of Net Rentable Area (i.e., three percent (3%) of Net Rentable Area
of the Leased Premises plus the Exchange Space on the Commencement Date), in the
aggregate.
 
11.6           Contraction Premises Rent.  Annual Basic Rent, Excess Basic Rent,
if any, and Additional Rent for the Contraction Premises shall continue to be
due and payable until the later of (a) sixty (60) days following the date of
Tenant's Contraction Rights Exercise Notice for such Contraction Premises for
Relocation Rights and Termination Rights and fifty-six (56) months following the
date of Tenant’s Contraction Rights Exercise Notice for Early Termination Rights
(except that a Tenant’s Contraction Rights Exercise Notice for Early Termination
Rights effective as of the last day of the second Lease Year may be given up to
one hundred twenty (120) days prior to the desired vacation and surrender date)
or (b) the date on which Tenant shall vacate and surrender possession of the
Contraction Premises to Landlord as provided in Section 4.1 (the later such
date, the "Contraction Premises Surrender Date").  Tenant shall bear all costs
and expenses incident to vacating and surrendering the Contraction Premises in
the condition required by this Article XI.  Promptly following the Contraction
Premises Surrender Date, Landlord and Tenant shall amend the Lease Supplement
for the Property in which the Contraction Premises are located and Exhibit A to
this Lease to reflect the termination of the Contraction Premises from the
Leased Premises and to confirm the terms thereof, including the reduction in the
Net Rentable Area of the Leased Premises, the reduction in Annual Basic Rent and
the change to Tenant’s Occupancy Percentage at the Contraction Premises.
 
 
75

--------------------------------------------------------------------------------

 
 
11.7          Surrender; Contraction Premises Demising Work.  Tenant shall
remove all of Tenant’s personal property from the Contraction Premises on or
before the Contraction Premises Surrender Date.  In the event Tenant fails to
remove its personal property from the Contraction Premises by such date,
Landlord shall have the right to remove and dispose of the same at Tenant’s
expense.  Tenant shall deliver the Contraction Premises to Landlord in the
condition as it was required to be maintained by Tenant under this Lease,
reasonable wear and tear and Demising Work, if any, excepted, and subject to the
provisions of Section 5.3 and Article VI.  Any failure by Tenant to vacate and
surrender possession of the Contraction Premises in conformity with the
requirements of this Article XI prior to expiration of the Contraction Premises
Surrender Date shall entitle Landlord to exercise the rights and remedies
expressed in Section 7.6.  As expeditiously as possible following the
Contraction Premises Surrender Date, Tenant shall perform, at Tenant's sole cost
and expense, any Demising Work required at the Property in which the Contraction
Premises are located as provided in Section 5.7. If Tenant fails to
expeditiously commence and complete any Demising Work or if Landlord needs to
accelerate completion of all or a portion of the Demising Work at a Property to
accommodate Landlord’s leasing of space to third party tenants, Landlord shall
have the right, but not the obligation, to complete, at Tenant’s sole cost and
expense, all or a portion of the unfinished Demising Work.
 
11.8          Duration.  Any Contraction Rights under this Article XI, including
Relocation Rights, Early Termination Rights and Termination Rights, that remain
unexercised on the last day of the Initial Term shall automatically, and without
further action of Landlord or Tenant, become null and void, and Tenant shall
have no Contraction Rights during any Renewal Term.  Relocation Rights created
by adding any particular Coterminous Expansion Space may only be exercised, if
at all, during the Relocation Rights Exercise Period for such Coterminous
Expansion Space.
 
11.9          Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant's exercise of Contraction
Rights under this Article XI, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant's Contraction Rights Exercise Notice
shall render any otherwise effective Contraction Rights Exercise Notice
ineffective.
 
ARTICLE XII
DISPUTE RESOLUTION
 
12.1         Approval Procedure; Dispute Resolution.
 
 (a)           When the approval or consent by either Landlord or Tenant is
required hereunder and such approval or consent may not be expressly withheld in
such party’s sole discretion, the parties shall proceed as follows:
 
(i)           The party requesting the approval or consent (the “Requesting
Party”) shall submit a written request for approval or consent together with
such information and supporting documentation as is reasonably required to
evaluate the request to the other party (the “Responding Party”).
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)           Unless a specific time period for the Responding Party’s response
is provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or documentation to be submitted by the
Requesting Party.  If the Responding Party fails to timely provide any of the
above responses, the approval or consent shall be deemed to be given as
requested.
 
(iii)           If the Responding Party requests additional information and/or
documentation, then within five (5) days after the Requesting Party delivers
same to the Responding Party, the Responding Party shall again respond as set
forth in clause (ii) above.  If the Responding Party fails to timely respond as
set forth in clause (ii) above, the approval or consent shall be deemed to be
given as requested.
 
(iv)           All approvals, denials, and requests for additional documentation
or information, when given, shall be in writing.
 
12.2          Dispute Resolution.  The parties hereby agree to attempt to
resolve all disputes and controversies arising out of or in connection with this
Lease or its interpretation, performance or breach, promptly, equitably and in a
good faith manner, through discussions and negotiations, but failing same, the
parties shall proceed as follows:
 
 (a)           Upon the occurrence of any controversy or dispute arising out of
or relating to this Lease, or its interpretation, performance or breaches, which
the parties have not been able to resolve in the ordinary course through
discussions and negotiations within a period of thirty (30) days after the
dispute or disagreement arises, each party shall appoint a senior officer of its
management, fully authorized to settle the dispute or disagreement, to meet at a
mutually agreed time and place not later than twenty (20) days after such
appointment, to resolve such dispute or disagreement.  Should a resolution of
such dispute or disagreement not be obtained within fifteen (15) days after a
meeting of such senior officers for such purpose, either party may then, by
written notice to the other, submit the controversy or dispute to arbitration
in, on an alternating basis, Philadelphia, Pennsylvania or Charlotte, North
Carolina (or in such other cities as Landlord and Tenant shall elect, on an
alternating basis).  The arbitration shall be conducted under the auspices of
JAMS or its successor.  The arbitration shall be initiated by a party by sending
notice (the “Arbitration Notice”) of a demand to arbitrate by registered or
certified mail to the other party, and to JAMS.  The Arbitration Notice shall
contain a description of the subject matter of the arbitration, the dispute with
respect thereto, the amount involved, if any, and the remedy or determination
sought.  If the dispute or disagreement involves a Binding ADR Dispute, Landlord
and Tenant shall submit the matter to binding arbitration.  If the dispute or
disagreement involves a “Major Dispute” the parties may, but shall not be
required to submit the matter to non-binding arbitration.
 
 
77

--------------------------------------------------------------------------------

 
 
 (b)           If the dispute or controversy involves the granting, withholding
or conditioning of consent or approval of a matter described in Sections 2.4
(Budget), 3.1(b) (Supplemental HVAC), 3.4 (Signage), 3.5 (Communications
Equipment), 5.2 (Alterations), 5.7 (Demising Work), 5.8 (Art) and 8.1
(Subletting) hereof (collectively, the “Approval Matters”) or if the dispute or
controversy not involving an Approval Matter involves a total cost to either
party of One Million Dollars ($1,000,000.00) or less (a “Binding ADR Dispute”),
and if the parties shall be unsuccessful in their efforts to negotiate a
mutually satisfactory resolution of their dispute or disagreement, the parties
shall submit the matter to binding arbitration, and JAMS shall provide to the
parties a list of three (3) arbitrators, and each party may strike one.  The
remaining arbitrator shall serve as the arbitrator for the dispute.  The
arbitrator so selected shall furnish Landlord and Tenant with a written decision
within thirty (30) days after his or her selection.  The parties agree to
arbitrate any Binding ADR Dispute pursuant to JAMS’ Streamlined Arbitration
Rules as amended from time to time, and as modified to the extent practicable to
give effect to the agreement of the parties as stated above in this Section
12.2(b).  Binding ADR Disputes shall not be conducted in person unless either
Landlord or Tenant shall request an in-person arbitration.  The decision of the
arbitrator in a Binding Dispute shall be final and shall be binding upon the
parties, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
 
 (c)           If the dispute or controversy not involving an Approval Matter
involves more than a total cost to either party of more than One Million Dollars
($1,000,000.00) under this Lease (“Major Dispute”), and if the parties elect to
arbitrate, then JAMS shall provide a list of six (6) available arbitrators from
which each party shall select one (1) arbitrator, and a third arbitrator shall
be selected by the two (2) arbitrators so selected.  The third arbitrator shall
be a neutral arbitrator who has not acted for either party (or is Affiliate)
within the five (5) years preceding initiation of the arbitration.  The
arbitrators, so selected, shall schedule the arbitration within sixty (60) days
following the selection of the third arbitrator, and shall render their decision
within sixty (60) days after the arbitration is concluded.  If the parties agree
to arbitrate any Major Dispute, they shall do so pursuant to JAMS’ Comprehensive
Arbitration Rules, as amended from time to time, and as modified to the extent
practicable to give effect to the agreement of the parties as stated above in
this Section 12.2(c).  In the instance of a Major Dispute, (A) the decision of
the arbitrators shall not be final or binding, (B) either party shall have the
right to file suit de novo in a court of competent jurisdiction, and (C) any and
all statements, admissions, or other representations made during the arbitration
by either party shall be deemed privileged, confidential and inadmissible for
any and all purposes in any such subsequent litigation.
 
 (d)           Notwithstanding the foregoing, this Article XII shall not apply
to any disputes, controversies or breaches relating solely to the non-payment of
Rent or, unless agreed to by the parties, a Major Dispute.
 
12.3         Conduct of the Arbitration.  Arbitration proceedings hereunder
shall be subject to the following additional provisions:
 
 (a)           The hearing shall be conducted on a confidential basis without
continuance or adjournment;
 
 
78

--------------------------------------------------------------------------------

 
 
 (b)           Any offer made or the details of any negotiation of the dispute
subject to arbitration prior to arbitration shall not be admissible;
 
 (c)           Each party shall be entitled to all rights and privileges granted
by the arbitrators to the other party;
 
 (d)           In the arbitration of any Major Dispute, each party shall be
entitled to compel the attendance of witnesses or production of documents, and
for this purpose, the arbitrators shall have the power to issue subpoenas in
accordance with the law of the State of North Carolina;
 
 (e)           In the arbitration of any Major Dispute, each party shall have
the right (upon leave of the arbitrators) to take depositions and obtain other
discovery of the scope and in the manner which the arbitrators deem reasonably
necessary to the preparation and presentation of the party’s case;
 
 (f)           The arbitrators shall have the power to impose on any party such
terms, conditions, consequences, liabilities, sanctions and penalties as the
deem necessary or appropriate (which shall be conclusive, final and enforceable
as the award on the merits) to compel or induce compliance with discovery and
the appearance of, or production of documents in the custody or, any officer,
director, agent or employee of a party any Affiliate of such party;
 
 (g)           Arbitrators may not award indirect, consequential or punitive
damages or issue injunctive relief, and shall have no power to deviate from the
provisions of this Lease.
 
 (h)           Neither party shall be in default under this Lease with respect
to any provision hereof during the time period commencing as of the initial
notice of desire to arbitrate and ending on the date of resolution by the
arbitrators in the case of binding arbitration and ending on the date of a
final, unappealable decision of the court in all other circumstances; provided
that during said period of arbitration and/or litigation each party shall
continue to perform all duties and obligations required to be performed by such
party under this Lease and, with respect to the issue under dispute resolution,
shall maintain the status quo.
 
12.4         Alternative Means of Arbitration with AAA.  In the event that JAMS
or any successor shall no longer exist or if JAMS or any successor fails to
refuses to, or is legally precluded from, accepting submission of such dispute,
then the dispute shall be resolved by binding arbitration before the AAA under
the AAA’s commercial arbitration rules then in effect.
 
 
79

--------------------------------------------------------------------------------

 

12.5          Mediation; Litigation.  Unless the parties mutually agree to
arbitrate a Major Dispute, prior to either party commencing litigation, the
parties shall attempt to mediate such dispute.  Accordingly, except as provided
in Sections 12.2(d) or 13.1, no civil action with respect to any dispute or
disagreement arising out of or relating to this Lease shall be commenced until
the matter has been submitted to JAMS, or its successor, for mediation.  Either
party may commence mediation by providing to JAMS and the other party a written
request for mediation, setting forth the subject of the dispute and the relief
requested.  The parties shall cooperate with JAMS and with one another in
selecting a mediator from JAMS’ panel of mediators, and in scheduling the
mediation proceedings.  The parties agree that they will participate in the
mediation in good faith, and that they will share equally in its costs.  All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator and any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
litigation or other proceeding involving the parties; provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.  Either party may
seek equitable relief prior to the mediation to preserve the status quo pending
the completion of that process.  Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first. Mediation may continue after the
commencement of a civil action, if the parties so desire.  The provisions of
this clause may be enforced by any court of competent jurisdiction, and the
prevailing party shall be entitled to an award of all costs, fees and expenses,
including attorney’s fees, to be paid by the party against whom enforcement is
ordered.
 
ARTICLE XIII
TENANT REMEDIES
 
13.1          Limited Offset.  If a Landlord Default occurs and is continuing
hereunder and Tenant elects to cure or attempts to cure the Landlord Default,
and if Landlord fails to reimburse Tenant for such reasonable costs of curing
the Landlord Default within thirty (30) days after Tenant’s submission of an
invoice for such costs together with reasonable supporting documentation, Tenant
may from time to time offset such costs against installments of Annual Basic
Rent in an amount not to exceed Five Hundred Thousand Dollars ($500,000.00) in
any twelve (12) calendar month period.
 
13.2          Landlord Letter of Credit.  At the Closing, Landlord shall deliver
to Tenant an irrevocable standby letter of credit substantially in the form
attached as Exhibit J hereto (“Landlord Letter of Credit”) in the stated amount
of Three Million & 00/100 Dollars ($3,000,000.00), with Tenant as the sole
beneficiary and issued by a domestic United States bank satisfactory to
Tenant.  If Tenant receives a final, non-appealable monetary award in (a) a
Binding ADR Dispute, (b) a Major Dispute and neither Landlord nor Tenant timely
file suit de novo in a court of competent jurisdiction appealing the decision in
the Major Dispute or (c) a court of competent jurisdiction (in any such case, an
“Award”), and Landlord fails to pay the Award to Tenant within thirty (30) days
after the delivery of a written decision of the Award to Landlord, Tenant may,
at any time thereafter, draw against the Landlord Letter of Credit, in whole or
in part, to satisfy the Award.  Subject to the provisions of this Section 13.2,
Tenant shall have the unconditional right to draw upon the Landlord Letter of
Credit to satisfy an Award by presenting Tenant’s site draft to the issuing bank
as more fully provided in the Landlord Letter of Credit.  The final expiry date
of the Landlord Letter of Credit shall be one (1) month following the Expiration
Date of this Lease.
 
 
80

--------------------------------------------------------------------------------

 

ARTICLE XIV
MISCELLANEOUS
 
14.1          Notices.  Any notice or other communications required or permitted
to be given under this Lease must be in writing and shall be given or delivered
at the addresses specified in Section 1.1 and sent by certified United States
Mail, return receipt requested, telecopy, or by Federal Express or other
nationally recognized overnight courier service.  Any notice shall be deemed
given upon receipt or refusal thereof. Either party shall have the right to
change its address to which notices shall thereafter be sent and the party to
whose attention such notice shall be directed by giving the other party notice
thereof in accordance with the provisions of this Section 14.1; provided that
such notice of change of address shall become effective only upon the other
party’s actual receipt thereof.  Additionally, each of Landlord and Tenant may
designate one (1) additional address to which copies of all notices shall be
sent.  Additionally, Tenant agrees that copies of all notices of a Landlord
Default hereunder shall also be sent to each Interest Holder that notifies
Tenant in writing of its interest and the address to which copies of such
notices are to be sent.  Notwithstanding anything contained in this Section 14.1
to the contrary, any notice regarding a party’s change of address or designation
of additional addressees shall become effective only upon the other party’s
actual receipt thereof.  Any notice or other communication sent by either party
pursuant to this Section 13.1 shall state, with particularity, by property
number, address or other geographic designation noted on Exhibit A, the specific
Leased Premises involved.
 
14.2          Brokers.  Tenant represents that it has not engaged any broker,
agent or similar party, other than TCCS and JLL, with respect to the
transactions contemplated by this Lease.  Tenant agrees to indemnify and hold
harmless Landlord from and with respect to any claims for a brokerage fee,
finder’s fee or similar payment with respect to this Lease which is made by any
party (other than TCCS and JLL) claiming by, through or under Tenant.  Landlord
represents that it has not engaged any broker, agent or similar party with
respect to the transactions contemplated by this Lease.  Landlord agrees to
indemnify and hold harmless Tenant from and with respect to any claims for a
brokerage fee, finder’s fee or similar payment with respect to this Lease which
is made by a party claiming by, through or under Landlord.  TCCS and JLL shall
be paid a commission due, if any, pursuant to the terms of a separate agreement
with such brokers, if, as and when closing shall occur and be completed under
such Purchase Agreement.  Neither TCCS or JLL shall be entitled to receive a
separate commission from Landlord in connection with this Lease or any
amendment, renewal or modification hereof.
 
14.3          Binding on Successors.  This Lease shall be binding upon and inure
to the benefit of the legal representatives, successors and assigns of Landlord,
and shall be binding upon and inure to the benefit of Tenant, its legal
representatives, successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns.  Where appropriate the pronouns of any
gender shall include the other gender, and either the singular or the plural
shall include the other.
 
14.4          Rights and Remedies Cumulative.  Except as otherwise provided
herein, all rights and remedies of Landlord and Tenant under this Lease shall be
cumulative and none shall exclude any other rights or remedies allowed by law.
 
14.5          Governing Law.  This Lease shall in all respects be governed by,
and construed in accordance with, the laws of the State of North Carolina,
including all matters of construction, validity and performance, except laws
governing conflicts of law; provided that to the extent the law of the
jurisdiction where a Property is located requires that the laws of such
jurisdiction apply to any aspect of this Lease, then, to that extent, such laws
of such jurisdiction will also apply to such Property.
 
 
81

--------------------------------------------------------------------------------

 
 
14.6          Rules of Construction.  The terms and provisions of this Lease
shall not be construed against or in favor of a party hereto merely because such
party is the “Landlord” or the “Tenant” hereunder or such party or its counsel
is the draftsman of this Lease.
 
14.7          Authority and Qualification.  Tenant warrants that all consents or
approvals required of third parties (including its Board of Directors) for the
execution, delivery and performance of this Lease have been obtained and that
Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.  Landlord warrants that all consent or approvals
required of third parties (including its Board of Trustees) for the execution,
delivery and performance of this Lease have been obtained and that Landlord has
the right and authority to enter into and perform its covenants contained in
this Lease.  Landlord and Tenant each also represents and warrants that it is
lawfully doing business in the state in which the Properties are located.
 
14.8          Severability.  If any term or provision of this Lease, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.
 
14.9          Quiet Enjoyment.  Landlord covenants that Tenant shall and may
peacefully and quietly have, hold and enjoy the Leased Premises, subject to the
other terms hereof; provided that Tenant pays the Rent and other sums herein
recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained.  It is understood and agreed that subject to the
terms of Section 8.2 above, this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and its
successors only with respect to breaches occurring during the ownership of
Landlord’s interest hereunder.
 
14.10        Limitation of Personal Liability.  Tenant specifically agrees to
look solely to Landlord’s interest in the Properties and the rent and other
income derived therefrom after the date execution is levied for the recovery of
any monetary judgment against Landlord, it being agreed that neither Landlord
nor, in any event, its partners (direct and indirect), shareholders, directors,
employees, representatives and officers shall ever be personally liable for any
such judgment or for any other liability or obligation of Landlord under this
Lease beyond such interest in the Properties.  The provision contained in the
foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest or for offset or to prosecute any suit or
action in connection with enforcement of rights hereunder or arising here from
or collection of amounts which may become owing or payable under or on account
of insurance maintained by Landlord.
 
14.11        Memorandum of Lease.  Upon the written request of Tenant, Landlord
and Tenant shall enter into a short form of this Lease for the purpose of
recording the same, and shall, at Tenant’s expense, record the same.
 
14.12        Consents.  Except where a party is specifically granted herein the
right to approve or consent to a matter in its sole and absolute discretion,
whenever in this Lease it is agreed that a party shall have the right to approve
or consent to any matter, said party shall not unreasonably withhold, condition
or delay its consent or approval.
 
 
82

--------------------------------------------------------------------------------

 
 
14.13        Time of the Essence.  Time is of the essence in this Lease.
 
14.14        Amendments.  This Lease may not be altered, changed or amended,
except by an instrument in writing signed by Landlord and Tenant.
 
14.15        Entirety.  This Lease embodies the entire agreement between
Landlord and Tenant relative to the subject matter of this Lease and all
summaries, proposals, letters and agreements with respect to the subject matter
of this Lease that were entered into prior to the date of this Lease shall be of
no further force and effect after the date hereof.
 
14.16        References.  All references in this Lease to days shall refer to
calendar days unless specifically provided to the contrary.
 
14.17        Counterpart Execution.  This Lease may be executed in any number of
counterparts, each of which shall be an original, but such counterparts together
shall constitute one and the same instrument.
 
14.18        No Partnership.  Nothing in this Lease creates any relationship
between the parties other than that of lessor and lessee and nothing in this
Lease, whether the computation of rentals or otherwise, constitutes the Landlord
a partner of the Tenant or a joint venturer or member of a common enterprise
with the Tenant.
 
14.19        Captions.  The captions and headings used in this Lease are for
convenience and reference only and in no way add to or detract from the
interpretation of the provisions of this Lease.
 
14.20        Required Radon Notice.  RADON IS A NATURALLY OCCURRING RADIOACTIVE
GAS THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY
PRESENT A HEALTH RISK TO PERSONS WHO ARE EXPOSED TO IT OVER TIME.  LEVELS OF
RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA.  ADDITIONAL INFORMATION REGARDING RADON TESTING MAY BE OBTAINED FROM
YOUR COUNTY PUBLIC HEALTH UNIT.
 
14.21        Changes to Properties by Landlord.  Landlord shall have the right
at any time, without the same constituting an actual or constructive eviction
and without incurring liability to Tenant therefor, to make reasonable changes
to the arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, and bathrooms in the Common Areas of any Property
so long as access to the Leased Premises remains comparable to or better than
the access to the Leased Premises available on the Commencement Date, and so
long as visibility of the retail portion(s) of the Leased Premises and Tenant’s
exterior signage (if any) is not adversely affected.  Landlord shall have the
right to close, from time to time, the Common Areas and other portions of the
Property for such temporary periods as Landlord deems legally necessary and
sufficient to evidence Landlord’s ownership and control thereof and to prevent
any claim of adverse possession by, or any implied or actual dedication to, the
public or any party other than Landlord.
 
 
83

--------------------------------------------------------------------------------

 
 
14.22        Storage Space.  To the extent that any portion of the Leased
Premises consists of storage space in or about the Property, Tenant shall use
the storage space for storage of files, records, and other personal property
only and for no other purpose.  Tenant shall not store any food (other than
canned items) or perishable goods, flammable materials (other than paper,
cardboard, or normal office supplies), explosives, or any other inherently
dangerous material in the storage space.  Except for elevator service to the
floor on which the storage space is located and lighting for reasonable
visibility in the storage space, Tenant acknowledges and agrees that there shall
be no other services whatsoever provided to the storage space.  Tenant agrees
and understands that no bailment, deposit of goods for safekeeping, warehouse
receipt, bill of lading, or other document of title for the property stored by
Tenant is intended or created hereby and Landlord is not engaged in the business
of storing goods for hire or in the warehouse business.
 
14.23        WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS LEASE.
 
14.24        Confidential Information.  The form of this Lease has been or will
be filed by Landlord with the Securities and Exchange Commission (“SEC”) in
compliance with SEC requirements.  Furthermore, Landlord and Tenant acknowledge
that either party may be required to make public disclosure of material facts
concerning this Lease from time to time in order to satisfy the requirements of
applicable securities or banking laws.  Other than such disclosure that may be
required to comply with applicable laws, the parties agree to treat as
confidential and to use reasonable efforts to prevent the inadvertent disclosure
of proprietary information of either party delivered to the other pursuant to or
in furtherance of the purposes of this Lease; provided that nothing herein shall
be deemed to preclude or impair the ability of either party to deliver any such
information to its attorneys, accountants, lenders, investors and other such
interested parties.
 
 
84

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.
 

   
LANDLORD:
         
FIRST STATES INVESTORS 5200,
LLC, a Delaware limited liability
company
Witness:
             
 
 
By:
 
   
Name: Sonya A. Huffman
   
Title: Vice President
           
TENANT:
         
BANK OF AMERICA, N.A.,
   
a national banking association
           
By:
 
   
Name:  Michael F. Hord
   
Title:  Senior Vice President
           
Attest:
           
By:
 
   
Name:  Jeffrey B. Harrold
   
Title:  Assistant Vice President

 
 
85

--------------------------------------------------------------------------------

 

LIMITED JOINDER


The undersigned, being the sole member of Landlord, for value received and
intending to be legally bound hereby, joins in the execution of this Lease for
the limited purposes of (i) agreeing to cause the Affiliate that owns Affiliate
Owned Property to enter into a lease for Expansion Space in such property with
Tenant as provided in Article X and (ii) agreeing to enter into, or to cause an
Affiliate to enter into, Contraction Assignments and Contraction Subleases with
Tenant as provided in Article XI.



   
FSG:
         
FIRST STATES GROUP, L.P.,
   
a Delaware limited partnership
     
Witness:
 
By:  First States Group, LLC,
a Delaware limited liability company and its
sole general partner
       
 
 
By:
 
   
Name: Glenn Blumenthal
   
Title: Senior Vice President
   
            & Chief Operating Officer

 
 
86

--------------------------------------------------------------------------------

 
 
[v177309_ex10-46x1x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x2x1.jpg]
 

--------------------------------------------------------------------------------


 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


Project ID
 
Project Description
 
Address
 
City
 
State
 
Zip
 
ARBATM000
 
Batesville Main Facility
 
250 S. Broad St.     P.O. Box 2557
 
Batesville, AR
 
AR
 
72503
 
ARBATP080
 
Batesville Parking
 
College & Broad Streets
 
Batesville, AR
 
AR
 
72501
 
ARBEN-000
 
Bentonville
 
808 S Walton Blvd
 
Bentonville, AR
 
AR
 
72712
 
ARDOW-010
 
Downtown Drive-In
 
511 Church Street
 
Jonesboro, AR
 
AR
 
72401
 
ARMCA-080
 
McAdams Parking Lot
 
410 W. Washington
 
Jonesboro, AR
 
AR
 
72401
 
ARMCAT030
 
McAdams Trust Building
 
410 S. Main
 
Jonesboro, AR
 
AR
 
72401
 
ARMOUH000
 
Mountain Home Main Facility
 
650 South Street
 
Mountain Home, AR
 
AR
 
72653
 
AZRH-J000
 
R.H. Johnson Blvd
 
19022 R.H. Johnson Blvd
 
Sun City, AZ
 
AZ
 
85375
 
CAARN-000
 
Arnold
 
1082 Highway 4
 
Arnold, CA
 
CA
 
95223
 
CABAYF000
 
Bay-Fair Branch
 
1200 Fairmont Dr
 
San Leandro, CA
 
CA
 
94578
 
CABURB000
 
Burlingame Branch
 
400 El Camino Real
 
Burlingame, CA
 
CA
 
94010
 
CACANP100
 
Canoga Park Branch
 
22004 Sherman Way
 
Canoga Park, CA
 
CA
 
91303
 
CACOLH000
 
College Heights
 
2800 Oswell Street
 
Bakersfield, CA
 
CA
 
93306
 
CADIN-000
 
Dinuba
 
240 East Tulare Street
 
Dinuba, CA
 
CA
 
93618
 
CAEASF100
 
East Fresno
 
4445 East Tulare Street
 
Fresno, CA
 
CA
 
93702
 
CAEL-C400
 
El Camino-Keily Branch
 
2900 El Camino Real
 
Santa Clara, CA
 
CA
 
95051
 
CAEURM000
 
Eureka Main Branch
 
334 F Street
 
Eureka, CA
 
CA
 
95501
 
CAEURM080
 
Eureka Main Parking Lot
 
415 Fourth Street
 
Eureka, CA
 
CA
 
95501
 
CAFOL-000
 
Folsom
 
403 East Bidwell Street
 
Folsom, CA
 
CA
 
95630
 
CAFORB000
 
Fort Bragg Branch
 
228 North Main Street
 
Fort Bragg, CA
 
CA
 
95437
 
CAHAN-000
 
Hanford
 
180 North Redington St
 
Hanford, CA
 
CA
 
93230
 
CAHEA-000
 
Healdsburg
 
502 Healdsburg Avenue
 
Healdsburg, CA
 
CA
 
95448
 
CAHEMM000
 
Hemet Main
 
1687 East Florida Avenue
 
Hemet, CA
 
CA
 
92343
 
CAHILB200
 
Hilltop Branch
 
1300 Hilltop Drive
 
Redding, CA
 
CA
 
96003
 
CALANM000
 
Lancaster Main Office
 
730 West Lancaster Blvd
 
Lancaster, CA
 
CA
 
93534
 
CALEM-000
 
Lemoore 587
 
338 West D Street
 
Lemoore, CA
 
CA
 
93245
 
CALINV100
 
Lincoln Village
 
503 West Benjamin Holt Dr
 
Stockton, CA
 
CA
 
95207
 
CALIV-000
 
Livermore
 
1748 Railroad Ave
 
Livermore, CA
 
CA
 
94550
 
CAMAR-100
 
Marysville Branch
 
619 E Street
 
Marysville, CA
 
CA
 
95901
 
CAMARL000
 
Martin Luther King Jr
 
4103 South Western Avenue
 
Los Angeles, CA
 
CA
 
90062
 
CAMIS2300
 
Mission-23rd St Branch
 
2701 Mission Street
 
San Francisco, CA
 
CA
 
94110
 
CAMON-400
 
Montrose
 
2320 Honolulu Avenue
 
Montrose, CA
 
CA
 
91020
 
CAONTP000
 
Ontario Plaza
 
910 North Mountain Ave
 
Ontario, CA
 
CA
 
91762
 
CAORA-000
 
Orangevale Branch
 
8890 Greenback Lane
 
Orangevale, CA
 
CA
 
95662
 
CAORO-100
 
Oroville Branch
 
1820 Oro Dam Boulevard
 
Oroville, CA
 
CA
 
95965
 
CAPET-000
 
Petaluma
 
200 Kenetucky Street
 
Petaluma, CA
 
CA
 
94952
 
CAPLE-000
 
Pleasanton
 
337 Main Street
 
Pleasanton, CA
 
CA
 
94566
 
CAPOR-000
 
Porterville
 
345 North Main Street
 
Porterville, CA
 
CA
 
93257
 
CAREE-000
 
Reedley
 
936 G Street
 
Reedley, CA
 
CA
 
93654
 
CARES-000
 
Reseda Branch
 
18120 Sherman Way
 
Reseda, CA
 
CA
 
91335
 
CARID-000
 
Ridgecrest
 
101 West Ridgecrest Blvd
 
Ridgecrest, CA
 
CA
 
93555
 
CARID-080
 
Ridgecrest Parking
 
101 West Ridgecrest Blvd
 
Ridgecrest, CA
 
CA
 
93555
 
CASEAB100
 
Seaside Branch
 
1451 Fremont Boulevard
 
Seaside, CA
 
CA
 
93955
 
CASHEO000
 
Sherman Oaks
 
14701 Ventura Boulevard
 
Sherman Oaks, CA
 
CA
 
91403
 
CASLAV000
 
Slauson-Vermont Branch
 
5700 South Vermont Avenue
 
Los Angeles, CA
 
CA
 
90037
 
CAST-H000
 
St Helena
 
1001 Adams St
 
St Helena, CA
 
CA
 
94574
 
CASTOA000
 
Stockton Agri-Center
 
407 North Wilson Way
 
Stockton, CA
 
CA
 
95205
 
CASUNI100
 
Sunnyvale Industrial Branch
 
921 East Arques Avenue
 
Sunnyvale, CA
 
CA
 
94086
 
CASUSB000
 
Susanville Branch
 
50 N. Gay St.
 
Susanville, CA
 
CA
 
96130
 
CATOLL000
 
Toluca Lake
 
4123 West Olive Avenue
 
Burbank, CA
 
CA
 
91505
 
CATOLL080
 
Toluca Lake Parking
 
260 North Pass Ave
 
Burbank, CA
 
CA
 
91505
 
CATUR-000
 
Turlock
 
501 East Main Street
 
Turlock, CA
 
CA
 
95380
 
CAVACF000
 
Vacaville Financial Center
 
150 Parker St
 
Vacaville, CA
 
CA
 
95688
 


 
1

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


CAVERB000
 
Vernon Branch
 
3810 South Santa Fe Ave
 
Vernon, CA
 
CA
 
90058
 
CAWESL100
 
West Los Angeles Branch
 
11501 Santa Monica Blvd
 
West Los Angeles, CA
 
CA
 
90025
 
CAWILG100
 
Willow Glen Branch
 
1245 Lincoln Avenue
 
San Jose, CA
 
CA
 
95125
 
CAWOO-000
 
Woodland
 
50 West Main Street
 
Woodland, CA
 
CA
 
95695
 
CTBATP076
 
70 Batterson Park Rd
 
70 Batterson Park Rd
 
Farmington, CT
 
CT
 
06032
 
CTFARA076
 
70 Farmington Ave
 
70 Farmington Ave
 
Hartford, CT
 
CT
 
06105
 
CTGREA076
 
240 Greenwich Ave (Exec)
 
240 Greenwich Ave
 
Greenwich, CT
 
CT
 
06830
 
CTMAIS076
 
777 Main St
 
777 Main St
 
Hartford, CT
 
CT
 
06115
 
CTPARL076
 
100 Park Lane Rd (Rte 202)
 
100 Park Lane Rd
 
New Milford, CT
 
CT
 
06776
 
CTWALS000
 
48 Wall St
 
48 Wall St
 
Norwalk, CT
 
CT
 
06852
 
DECHR-030
 
300 North Wakefield Dr (Chris
 
300 North Wakefield Dr
 
Newark, DE
 
DE
 
19702
 
FLBAY-300
 
Bayshore
 
6160 14th Street, West
 
Bradenton, FL
 
FL
 
34207
 
FLBAYP000
 
Bay Point
 
5000 Biscayne Boulevard
 
Miami, FL
 
FL
 
33147
 
FLBELB100
 
Bellair Bluffs
 
125 Indian Rocks Rd
 
Bellaire, FL
 
FL
 
33770
 
FLBLO-100
 
Blountstown
 
131 South Pear Street
 
Blountstown, FL
 
FL
 
32424
 
FLCHAH200
 
Charlotte Harbor
 
23081 Harborview Road
 
Charlotte Harbor, FL
 
FL
 
33980
 
FLCOCV000
 
Cocoa Village Downtown
 
430 Brevard Avenue
 
Cocoa, FL
 
FL
 
32922
 
FLCORR200
 
Coral Ridge (CF)
 
3600 N Federal Hwy
 
Ft. Lauderdale, FL
 
FL
 
33308
 
FLCRYR000
 
Crystal River
 
450 SE Hwy 19
 
Crystal River, FL
 
FL
 
34423
 
FLDAYB200
 
Daytona Beach Intl Speedway
 
1025 International Speedway Bd
 
Daytona Beach, FL
 
FL
 
32114
 
FLDELP000
 
Del Prado/Viscaya
 
909 Del Prado Boulevard
 
Cape Coral, FL
 
FL
 
33922
 
FLEASB100
 
East Bay Largo
 
2600 East Bay Drive
 
Largo, FL
 
FL
 
33770
 
FLEASB110
 
East Bay Largo Drive-In
 
2600 East Bay Drive
 
Largo, FL
 
FL
 
33770
 
FLEUS-010
 
Eustis-Remote Drive In
 
Eustis & Lemon St.
 
Eustis, FL
 
FL
 
32726
 
FLEUS-100
 
Eustis
 
100 North Bay St.
 
Eustis, FL
 
FL
 
32726
 
FLFORM000
 
Fort Myers Beach
 
2525 Estero Boulevard
 
Ft. Myers Beach, FL
 
FL
 
33931
 
FLFORW000
 
Fort Walton Beach
 
189 Eglin Prkwy, NE
 
Ft. Walton Beach, FL
 
FL
 
32548
 
FLFORW010
 
Fort Walton Beach Remote DI
 
189 Eglin Parkway NE
 
Ft. Walton Beach, FL
 
FL
 
32548
 
FLGUL-000
 
Gulfgate
 
6525 South Tamiami Trail
 
Sarasota, FL
 
FL
 
34231
 
FLHOMO000
 
Homestead Office
 
850 Homestead Blvd.
 
Homestead, FL
 
FL
 
33030
 
FLINDR000
 
Indian Rocks
 
12046 Indian Rocks Road
 
Largo, FL
 
FL
 
33770
 
FLINV-010
 
Inverness Drive-In
 
940 West Main Street
 
Inverness, FL
 
FL
 
34450
 
FLINV-400
 
Inverness
 
S Main Street and Highland
 
Inverness, FL
 
FL
 
34450
 
FLJAC-200
 
Jacaranda/West Sunrise
 
8190 West Sunrise Blvd.
 
Plantation, FL
 
FL
 
33322
 
FLJAYO000
 
Jay Office
 
3927 Hwy 4
 
Jay, FL
 
FL
 
32565
 
FLLAKC100
 
Lake City Downtown
 
150 W. Madison Street
 
Lake City, FL
 
FL
 
32055
 
FLLAKW500
 
Lake Wales Downtown
 
One North First Street
 
Lake Wales, FL
 
FL
 
33853
 
FLLIVO100
 
Live Oak
 
201 S. Ohio Ave.
 
Live Oak, FL
 
FL
 
32060
 
FLLON-000
 
Longwood/Central Pkwy
 
390 West Highway 434
 
Longwood, FL
 
FL
 
32750
 
FLMIAS000
 
Miami Shores/Shores Villages
 
9499 Northeast 2nd Avenue
 
Miami Shores, FL
 
FL
 
33138
 
FLMIAS200
 
Miami Shores
 
9190 Biscayne Blvd.
 
Miami, FL
 
FL
 
33138
 
FLMID-300
 
Midway
 
7760 W. Flagler Street
 
Miami, FL
 
FL
 
33144
 
FLPAL-100
 
Palatka
 
620 S. Hwy 19
 
Palatka, FL
 
FL
 
32177
 
FLPALB030
 
Palm Beach Vault
 
5701 Village Blvd.
 
West Palm Beach, FL
 
FL
 
33407
 
FLPLA-000
 
Plantation
 
7001 West Broward Boulevard
 
Plantation, FL
 
FL
 
33317
 
FLPLA-010
 
Plantation Drive-In
 
7001 W Broward Blvd
 
Plantation, FL
 
FL
 
33317
 
FLSOUL000
 
South Lakeland/Lake Miriam
 
5001 South Florida Avenue
 
Lakeland, FL
 
FL
 
33803
 
FLST-P000
 
St. Petersburg Beach
 
7500 Gulf Blvd.
 
St. Petersburg, FL
 
FL
 
33706
 
FLTARS000
 
Tarpon Springs
 
116 South Pinellas Avenue
 
Tarpon Springs, FL
 
FL
 
34688
 
FLTAV-100
 
Tavernier
 
92200 Over Seas Hwy
 
Tavernier, FL
 
FL
 
33070
 
FLTROC000
 
Trouble Creek
 
4526 US Hwy 19
 
New Port Richey, FL
 
FL
 
34652
 
FLTROC010
 
Trouble Creek Remote Drive In
 
4526 US Hwy 19
 
New Port Richey, FL
 
FL
 
34652
 
FLWEEW000
 
Weeki Wachee
 
9223 Cortez Blvd.
 
Brooksville, FL
 
FL
 
34613
 
FLWES-700
 
Westside
 
4311 Manatee Ave. West
 
Bradenton, FL
 
FL
 
34209
 
GAABEV000
 
Aberdeen Village
 
500 Northlake Drive     Aberdeen Village Center
 
Peachtree City, GA
 
GA
 
30303
 
GADEC-000
 
Decatur (BS)
 
163 Clairmont Avenue
 
Decatur, GA
 
GA
 
30030
 
GADUBM000
 
Dublin Main Office
 
215 West Jackson Street
 
Dublin, GA
 
GA
 
31021
 


 
2

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


GAEASP000
 
East Point
 
2818 East Point Street
 
East Point, GA
 
GA
 
30344
 
GAFIT-010
 
Fitzgerald Drive-In
 
315 W. Central Ave.
 
Fitzgerald, GA
 
GA
 
31750
 
GAFITM000
 
Fitzgerald Main
 
115 E. Central Ave.
 
Fitzgerald, GA
 
GA
 
31750
 
GAHAR-010
 
Hartwell Drive-in
 
241 E. Howell St.
 
Hartwell, GA
 
GA
 
30643
 
GAHARM000
 
Hartwell Main
 
241 E. Howell St.
 
Hartwell, GA
 
GA
 
30643
 
GAHOU-000
 
Houston (BS)
 
1005 Northside Drive
 
Perry, GA
 
GA
 
31069
 
GAJES-000
 
Jesup
 
204 W. Cherry Street
 
Jesup, GA
 
GA
 
31545
 
GANEWM000
 
Newnan Main
 
17-23 Greenville Street
 
Newnan, GA
 
GA
 
30263
 
KS38S-000
 
38th St. Facility
 
1314 N. 38th
 
Kansas City, KS
 
KS
 
66102
 
MA102M076
 
1025 - 1075 Main (Building I
 
1025 -1075 Main (blds I & II)
 
Waltham, MA
 
MA
 
02451
 
MA46-P000
 
46 Pleasant St
 
46 Pleasant St
 
Malden, MA
 
MA
 
02148
 
MAMALO030
 
200 Exchange St (Malden Ops C
 
200 Exchange St
 
Malden, MA
 
MA
 
02140
 
MAPLES076
 
700 Pleasant St
 
700 Pleasant St
 
New Bedford, MA
 
MA
 
02740
 
MDEAS-000
 
Easton - BAL
 
36 N. Washington Street    P. O. Box 630
 
Easton, MD
 
MD
 
21601
 
MDLANP000
 
Langley Park
 
7950 New Hampshire Avenue
 
Langley Park, MD
 
MD
 
20783
 
MDLANP080
 
Langley Park Parking
 
7900-8050 New Hampshire Ave.
 
Langley Park, MD
 
MD
 
20787
 
MDTOW-000
 
Towson (NCNB)
 
32 West Pennsylvania Avenue
 
Towson, MD
 
MD
 
21204
 
MDWHE-000
 
Wheaton
 
2601 University Boulevard
 
Wheaton, MD
 
MD
 
20902
 
MECOUS000
 
178 Court St
 
178 Court St
 
Auburn, ME
 
ME
 
04210
 
MEFLEC076
 
80 Exchange St (Fleet Ctr)
 
80 Exchange St
 
Bangor, ME
 
ME
 
04401
 
MEGAND030
 
65 Gannett Dr
 
65 Gannett Dr
 
South Portland, ME
 
ME
 
04106
 
MOBAL-000
 
Ballwin Facility
 
15115 Manchester Road
 
Ballwin, MO
 
MO
 
63011
 
MOBEL-000
 
Belton Facility
 
1818 East North Avenue
 
Belton, KS
 
MO
 
64012
 
MOEASA000
 
East Arrow
 
102 E. Arrow St.       PO Box 10
 
Marshall, MO
 
MO
 
65340
 
MOFOR-200
 
Forsyth Facility
 
Highway 160 & Main St.
 
Forsyth, MO
 
MO
 
65653
 
MOFROS000
 
Front Street Facility
 
#1 Front Street
 
Troy, MO
 
MO
 
63379
 
MOI70N000
 
I-70 & Noland Facility
 
4041 Lynn Court Drive
 
Independence, MO
 
MO
 
64055
 
MOKANC031
 
Kansas City Ops Center
 
2001 NE 46th Street
 
Kansas City, MO
 
MO
 
64116
 
MOMETH000
 
Metropolitan/Holmes
 
8550 Holmes Rd.
 
Kansas City, MO
 
MO
 
64131
 
MOOFAM000
 
O'Fallon MO Facility
 
311 S. Main
 
O'Fallon, MO
 
MO
 
63366
 
MOWES-100
 
Westport Facility
 
331 Westport Road
 
Kansas City, MO
 
MO
 
64111
 
NCGATC076
 
Gateway Center - Charlotte
 
901 West Trade Street
 
Charlotte, NC
 
NC
 
28202
 
NCHENM200
 
Hendersonville Main Office
 
707 North Main Street
 
Hendersonville, NC
 
NC
 
28739
 
NHCENS000
 
20 Central Sq
 
20 Central Sq
 
Keene, NH
 
NH
 
03431
 
NHMAIS076
 
143-157 Main St
 
143-157 Main St
 
Nashua, NH
 
NH
 
03060
 
NHMARS000
 
3 Pleasant St (Market Sq)
 
3 Pleasant St
 
Portsmouth, NH
 
NH
 
03801
 
NJ310B000
 
3109 Bergenline Ave (31st S
 
3109 Bergenline Ave
 
Union City, NJ
 
NJ
 
07087
 
NJ639R000
 
639 Rte 18 & Arthur St
 
639 Rte 18 & Arthur St
 
East Brunswick, NJ
 
NJ
 
08816
 
NJBEER076
 
40 Beechwood Rd
 
40 Beechwood Rd
 
Summit, NJ
 
NJ
 
07901
 
NJBELA076
 
209-215 Bellevue Ave
 
209-215 Bellevue Ave
 
Hammonton, NJ
 
NJ
 
08037
 
NJCARC176
 
301 Carnegie Ctr (pkg 3600 Br
 
301 Carnegie Ctr
 
Princeton, NJ
 
NJ
 
08543
 
NJCENA000
 
Central Ave & Rte 46
 
Central Ave & Rte 46
 
Teterboro, NJ
 
NJ
 
07608
 
NJCHAB000
 
150 Chambers Bridge Rd
 
150 Chambers Bridge Rd
 
Brick, NJ
 
NJ
 
08723
 
NJCRAR000
 
591 Cranbury Rd
 
591 Cranbury Rd
 
East Brunswick, NJ
 
NJ
 
08816
 
NJEASR000
 
54 East Ridgewood Ave
 
54 East Ridgewood Ave
 
Ridgewood, NJ
 
NJ
 
07450
 
NJHACS000
 
207-209 Hackensack St
 
207-209 Hackensack St
 
Wood Ridge, NJ
 
NJ
 
07075
 
NJHUNS100
 
4 Hunter St
 
4 Hunter St
 
Lodi, NJ
 
NJ
 
07644
 
NJHWY9076
 
3670 Hwy 9
 
3670 Hwy 9
 
Freehold, NJ
 
NJ
 
07728
 
NJMAIC000
 
Main & Corliss
 
Main & Corliss
 
Allenhurst, NJ
 
NJ
 
08046
 
NJMAIS300
 
276 Main St
 
276 Main St
 
Orange, NJ
 
NJ
 
07050
 
NJMAPA100
 
161 Maplewood Ave (Main)
 
161 Maplewood Ave
 
Maplewood, NJ
 
NJ
 
07040
 
NJNASS076
 
90 Nassau St (pkg 440 Vandeve
 
90 Nassau St
 
Princeton, NJ
 
NJ
 
08542
 
NJNORW000
 
601,607-609 North Wood Ave
 
601,607-609 N Wood Ave
 
Linden, NJ
 
NJ
 
07036
 
NJNSRT070
 
395 N/S Rte 70
 
395 N/S Rte 70
 
Lakewood, NJ
 
NJ
 
08701
 
NJRT13076
 
243 Rte 130
 
243 Rte 130
 
Bordentown, NJ
 
NJ
 
08505
 
NJRT-2076
 
1125 Rte 22 West
 
1125 Rte 22 West
 
Bridgewater, NJ
 
NJ
 
08807
 
NJRT-7076
 
4900 Rte 70
 
4900 Rte 70
 
Pennsauken, NJ
 
NJ
 
08109
 


 
3

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages
 
NJRTS2000
 
263 Rts 202/31
 
263 Rts 202/31
 
Flemington, NJ
 
NJ
 
08822
 
NJSOUO000
 
8 South Orange Ave
 
8 South Orange Ave
 
South Orange, NJ
 
NJ
 
07079
 
NJSOUW000
 
35 South Washington Ave
 
35 South Washington Ave
 
Bergenfield, NJ
 
NJ
 
07621
 
NJSPRA200
 
367 Springfield Ave
 
367 Springfield Ave
 
Summit, NJ
 
NJ
 
07901
 
NJSUMR100
 
296 Summerhill Rd
 
296 Summerhill Rd
 
Spotswood, NJ
 
NJ
 
08884
 
NJTILR000
 
1501 Tilton Rd
 
1501 Tilton Rd
 
Northfield, NJ
 
NJ
 
08225
 
NMAMA-000
 
Amador
 
250 W. Amador
 
Las Cruces, NM
 
NM
 
88001
 
NMLASC076
 
Las Cruces Main Aux. Bldg.
 
250-B W. Amador
 
Las Cruces, NM
 
NM
 
88001
 
NMLASC080
 
Las Cruces Br. Parking
 
12642 W. Mountain
 
Las Cruces, NM
 
NM
 
88004
 
NMRAT-010
 
Raton--Motor Facility
 
1233 S. 2nd Street
 
Raton, NM
 
NM
 
87740
 
NMRATM000
 
Raton--Main Facility
 
130 Park Avenue
 
Raton, NM
 
NM
 
87740
 
NMSANF010
 
Santa Fe - Motor Bank
 
1234 St. Michael's Drive
 
Santa Fe, NM
 
NM
 
87501
 
NMSANF200
 
Santa Fe--Main Facility
 
1234 St. Michael's Drive
 
Santa Fe, NM
 
NM
 
87501
 
NVLASV030
 
Las Vegas Operations CTR
 
4101 E. Charleston Blvd
 
Las Vegas, NV
 
NV
 
89104
 
NVRENO030
 
Reno Operations Center
 
895 S. 21St Street
 
Sparks, NV
 
NV
 
89431
 
NY168S000
 
91-16 168th St
 
91-16 168 Street
 
Jamaica, NY
 
NY
 
11432
 
NY333P000
 
3330 Park Ave
 
3330 Park Ave
 
Wantagh, NY
 
NY
 
11793
 
NY540B076
 
540 Broadway
 
540 Broadway
 
Albany, NY
 
NY
 
12207
 
NY575B030
 
575 Broadway (Peter D Kiernan
 
575 Broadway
 
Albany, NY
 
NY
 
12207
 
NY79-M000
 
79 Main St
 
79 Main St
 
Port Washington, NY
 
NY
 
11050
 
NYBROH076
 
300 Broad Hollow Rd (Corp HQ)
 
300 Broadhollow Rd
 
Melville, NY
 
NY
 
11747
 
NYBROH080
 
Broadhollow Parking Lot
 
300 Broadhollow Road
 
Melville, NY
 
NY
 
11747
 
NYBROR076
 
600 Broadhollow Rd
 
600 Broad Hollow Rd
 
Melville, NY
 
NY
 
11747
 
NYCUTM020
 
17 Cutter Mill Rd
 
17 Cutter Mill Rd
 
Great Neck, NY
 
NY
 
11021
 
NYEASA076
 
1 East Ave
 
One East Ave
 
Rochester, NY
 
NY
 
14638
 
NYEASP000
 
52 East Park Ave
 
52 East Park Ave
 
Long Beach, NY
 
NY
 
11561
 
NYFOUP076
 
10 Fountain Plz / 560 Main St
 
560 Main St
 
Buffalo, NY
 
NY
 
14202
 
NYGENS076
 
268 Genesee St (Complex)
 
268 Genesee/Court St
 
Utica, NY
 
NY
 
13502
 
NYGENS176
 
120 Genesee St
 
120 Genesee St
 
Auburn, NY
 
NY
 
13021
 
NYGRAA100
 
2300 Grand Ave
 
2300 Grand Ave
 
Baldwin, NY
 
NY
 
11510
 
NYHEM-076
 
15 Hempstead
 
15 Hempstead Gardens Dr
 
West Hempstead, NY
 
NY
 
11552
 
NYHEMA000
 
269 Hempstead Ave
 
269 Hempstead Ave
 
Malverne, NY
 
NY
 
11565
 
NYHEMA076
 
60 Hempstead Ave
 
60 Hempstead Ave
 
West Hempstead, NY
 
NY
 
11552
 
NYHEMA080
 
60 Hempstead Ave Parking
 
60 Hempstead Ave/Woodview Road
 
West Hempstead, NY
 
NY
 
11552
 
NYHEMT000
 
2310 Hempstead Tpke
 
2310 Hempstead Tpke
 
East Meadow, NY
 
NY
 
11554
 
NYHEMT200
 
3161 Hempstead Tpke
 
3161 Hempstead Tpke
 
Levittown, NY
 
NY
 
11756
 
NYIRMA010
 
8 Irma Ave (Auto)
 
Eight Irma Ave
 
Port Washington, NY
 
NY
 
11050
 
NYJAMS080
 
49 James St
 
49 James St
 
Albany, NY
 
NY
 
12201
 
NYJERA076
 
20 Jerusalem Ave
 
20 Jerusalem Ave
 
Hicksville, NY
 
NY
 
11802
 
NYLIBP076
 
200 Liberty Plz
 
200 Liberty Plz
 
Rome, NY
 
NY
 
13440
 
NYMERA076
 
15 Merrick Ave
 
15 Merrick Ave
 
Merrick, NY
 
NY
 
11566
 
NYMIDN000
 
10 Middle Neck Rd
 
10 Middle Neck Rd
 
Great Neck, NY
 
NY
 
11021
 
NYPREP076
 
500 East Genesee St (Presiden
 
500 East Genesee St
 
Syracuse, NY
 
NY
 
13214
 
NYSTAS076
 
500 State St
 
500 State St
 
Schenectady, NY
 
NY
 
12305
 
NYSTAS176
 
69 State St
 
69 State St
 
Albany, NY
 
NY
 
12201
 
NYSTAS276
 
63 State St
 
63 State St
 
Albany, NY
 
NY
 
12205
 
NYTHIS076
 
418 Third St
 
418 Third St, Suite 101
 
Niagara Falls, NY
 
NY
 
14301
 
NYTRAR030
 
2970 Transit Rd
 
2970 Transit Rd
 
West Seneca, NY
 
NY
 
14224
 
OKBROA000
 
Broken Arrow Facility
 
1800 S Elm Place
 
Broken Arrow, OK
 
OK
 
74012
 
OKCAT-000
 
Catoosa Facility
 
1801 N. Hwy 66
 
Catoosa, OK
 
OK
 
74015
 
OKENI-000
 
Enid Facility
 
300 W. Randolf
 
Enid, OK
 
OK
 
73701
 
OKFOUC000
 
Founder's Center
 
5613 N. May Avenue
 
Oklahoma City, OK
 
OK
 
73112
 
OKNORP076
 
North Pointe Facility
 
205 E. Pine
 
Tulsa, OK
 
OK
 
74106
 
OKTULS000
 
Tulsa Security/31st Street
 
10802 E. 31st Street
 
Tulsa, OK
 
OK
 
74147
 
OKWES-000
 
Western Drive In
 
5051 S. Lewis
 
Tulsa, OK
 
OK
 
74105
 
ORGRAP100
 
Grants Pass
 
735 SE 6th Street
 
Grants Pass, OR
 
OR
 
97526
 
ORGRE-000
 
Gresham
 
200 East Powell Blvd
 
Gresham, OR
 
OR
 
97030
 


 
4

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


ORPAR-000
 
Parkrose
 
10120 NE Sandy Blvd
 
Portland, OR
 
OR
 
97220
ORRED-000
 
Redmond
 
552 S 6th St
 
Redmond, OR
 
OR
 
97756
PABLAM030
 
550 Blair Mill Rd
 
550 Blair Mill Rd
 
Horsham, PA
 
PA
 
19044
PABUSA100
 
9501 Bustleton Ave
 
9501 Bustleton Ave
 
Philadelphia, PA
 
PA
 
19115
PAEAST100
 
6 East Trenton Ave
 
6 East Trenton Ave
 
Morrisville, PA
 
PA
 
19067
PALAW-000
 
6425 Rising Sun Ave (Lawndale
 
6425 Rising Sun Ave
 
Philadelphia, PA
 
PA
 
19111
PASANH030
 
1000 Sandy Hill Rd (Sandy Hil
 
1000 Sandy Hill Rd
 
Norristown, PA
 
PA
 
19401-4181
PATOUD076
 
200 Tournament Dr
 
200 Tournament Dr
 
Horsham, PA
 
PA
 
19044
RIDUPD076
 
125 Dupont Dr (operations ctr
 
125 Dupont Dr
 
Providence, RI
 
RI
 
02907
RIJORS030
 
50 Jordan St
 
50 Jordan St
 
East Providence, RI
 
RI
 
02915
RIPOSR076
 
6725 Post Rd
 
6725 Post Rd
 
North Kingstown, RI
 
RI
 
02852
SCFLOM000
 
Florence Main Office
 
265 South Irby Street
 
Florence, SC
 
SC
 
29501
SCGREM100
 
Greenwood Main Office
 
323 Main Street
 
Greenwood, SC
 
SC
 
29646
SCHILH000
 
Hilton Head -- Pope Ave.
 
59 Pope Avenue
 
Hilton Head, SC
 
SC
 
29928
SCROCH300
 
Rock Hill MO (RHNB)
 
222 East Main Street
 
Rock Hill, SC
 
SC
 
29730
SCSPAM000
 
Spartanburg Main Office
 
295 East Main Street
 
Spartanburg, SC
 
SC
 
29302
TNCLAM000
 
Clarksville Main Office
 
215 Legion Street
 
Clarksville, TN
 
TN
 
37040
TNCLAM081
 
Clarksville M.O. Pkg. Lot #2
 
326 Main Street
 
Clarksville, TN
 
TN
 
37040
TNCOLM000
 
Columbia Main Office
 
200 West 7th Street
 
Columbia, TN
 
TN
 
38401
TNKIN-000
 
Kingsport
 
1201 North Eastman Road
 
Kingsport, TN
 
TN
 
37664
TNLEB-000
 
Lebanon Main Office
 
120 West Main Street
 
Lebanon, TN
 
TN
 
37087
TNOAKR000
 
Oak Ridge Main Office
 
795 Main Street West
 
Oak Ridge, TN
 
TN
 
37830
TNOAKR080
 
Oak Ridge Main Office Parking
 
795 Main Street West
 
Oak Ridge, TN
 
TN
 
37830
TXBEA-010
 
Beaumont Remote Motor Bank
 
2635 Broadway
 
Beaumont, TX
 
TX
 
77702
TXBEA-080
 
Beaumont Parking
 
2634 Liberty
 
Beaumont, TX
 
TX
 
77702-1935
TXCAMW000
 
Camp Wisdom
 
600 East Camp Wisdom
 
Duncanville, TX
 
TX
 
75116-2799
TXCAMW080
 
Camp Wisdom - Parking
 
611 Michaels
 
Duncanville, TX
 
TX
 
75116-2799
TXCAMW081
 
Camp Wisdom - Parking
 
607 Michaels
 
Duncanville, TX
 
TX
 
75116-2799
TXCAMW082
 
Camp Wisdom - Parking
 
603 Michaels
 
Duncanville, TX
 
TX
 
75116-2799
TXHAR-000
 
Harlandale
 
111 Rayburn
 
San Antonio, TX
 
TX
 
78221-1336
TXHAR-010
 
Harlandale Remote Motor Bank I
 
111 Rayburn
 
San Antonio, TX
 
TX
 
78221-1336
TXNED-000
 
Nederland
 
1308 Boston
 
Nederland, TX
 
TX
 
77627
TXNED-010
 
Nederland Remote Motor Bank
 
1323 Boston
 
Nederland, TX
 
TX
 
77627
TXNORH000
 
Northern Hills
 
12303 Nacogdoches
 
San Antonio, TX
 
TX
 
78217-2197
TXNORH010
 
Northern Hills Remote Motor Bk
 
11714 Perrin Beitel
 
San Antonio, TX
 
TX
 
78233
TXNORH050
 
Northern Hills Land
 
11714 Perrin Beitel
 
San Antonio, TX
 
TX
 
78217-2106
TXPAM-000
 
Pampa - Main
 
100 N. Cuyler
 
Pampa, TX
 
TX
 
79065
TXPAM-010
 
Pampa Motor Bank
 
301 N. Cuyler
 
Pampa, TX
 
TX
 
79065
TXSHOC100
 
Shoal Creek (BB)
 
7900 Shoal Creek
 
Austin, TX
 
TX
 
78703
TXSTE-200
 
Steeplechase (Cy-Fair) (CH)
 
11025 FM 1960 W.
 
Houston, TX
 
TX
 
77065
TXUVA-000
 
Uvalde
 
220 East Main Street
 
Uvalde, TX
 
TX
 
78801-5639
TXUVA-080
 
Uvalde - Parking
 
220 East Main Street
 
Uvalde, TX
 
TX
 
78801-5639
TXWICF010
 
Wichita Falls Rmt Motor Bk
 
807 Lamar Street
 
Wichita Falls, TX
 
TX
 
76301-6826
TXWICF083
 
Wichita Falls - Parking
 
808 Lamar Street
 
Wichita Falls, TX
 
TX
 
76301-6826
TXWICF100
 
Wichita Falls (New)
 
2733 Midwestern Parkway
 
Wichita Falls, TX
 
TX
 
76308
VAABI-000
 
Abingdon
 
271 West Main Street
 
Abingdon, VA
 
VA
 
24210
VACENS000
 
Central Springfield
 
6315 Backlick Road
 
Springfield, VA
 
VA
 
22150
VACOLR000
 
Coliseum-Riverdale
 
2030 Coliseum Drive, #A
 
Hampton, VA
 
VA
 
23666
VAFAIC000
 
Fairfax Courthouse
 
10440 Main Street
 
Fairfax, VA
 
VA
 
22030
VAORA-000
 
Orange
 
113 West Main Street
 
Orange, VA
 
VA
 
22960
VAPROR000
 
Providence Road
 
6025 Providence Road
 
Virginia Beach, VA
 
VA
 
23464
VAROBB000
 
Robinson & Broad
 
2601 West Broad Street
 
Richmond, VA
 
VA
 
23220
WABAL-000
 
Ballard
 
2010 NW Market Street
 
Seattle, WA
 
WA
 
98107
WACAM-000
 
Camas
 
528 NE 4th Ave
 
Camas, WA
 
WA
 
98607
WACLA-000
 
Clarkston
 
748 6th St
 
Clarkston, WA
 
WA
 
99403
WAEDM-000
 
Edmonds
 
306 Main St
 
Edmonds, WA
 
WA
 
98020
WAGRE-000
 
Greenwood
 
404 N 85th Street
 
Seattle, WA
 
WA
 
98103


 
5

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


WAIND-000
 
Industrial Br
 
2764 1st Ave S
 
Seattle, WA
 
WA
 
98134
 
WAKEN-100
 
Kennewick
 
3420 W. Kennewick Ave
 
Kennewick, WA
 
WA
 
99336
 
WALYN-000
 
Lynden Branch
 
700 Front St
 
Lynden, WA
 
WA
 
98264
 
WALYN-080
 
Lynden BR Parking
 
700 Front ST
 
Lynden, WA
 
WA
 
98264
 
WAPORT000
 
Port Townsend
 
734 Water Street
 
Port Townsend, WA
 
WA
 
98368
 
WAQUI-000
 
Quincy Branch
 
500 Central Ave S
 
Quincy, WA
 
WA
 
98848
 
WASEQ-000
 
Sequim
 
114 S Sequim Ave
 
Sequim, WA
 
WA
 
98382
 
WAWENV000
 
Wenatchee Valley
 
30 S Wenatchee Ave
 
Wenatchee, WA
 
WA
 
98801
 
XYZ000000
 
Exchange Property
                 


 
6

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages



Project ID
 
Project Description
 
Property Type
 
Leased
Premises
 
Vacate
Space
 
Total SF
 
Occupancy
Percentage
 
ARBATM000
 
Batesville Main Facility
 
Banking Center w/ Motor Bank
 
5,402
 
4,123
 
18,603
 
29.0
%
ARBATP080
 
Batesville Parking
 
Parking Lot
 
0
 
-
 
1
 
29.0
%
ARBEN-000
 
Bentonville
 
Banking Center w/ Motor Bank
 
8,754
 
-
 
10,754
 
81.4
%
ARDOW-010
 
Downtown Drive-In
 
Remote Motor Bank
 
786
 
-
 
786
 
100.0
%
ARMCA-080
 
McAdams Parking Lot
 
Parking Lot
 
0
 
-
 
1
 
35.5
%
ARMCAT030
 
McAdams Trust Building
 
Banking Center w/o Motor Bank
 
7,183
 
12,778
 
20,207
 
35.5
%
ARMOUH000
 
Mountain Home Main Facility
 
Banking Center w/ Motor Bank
 
9,920
 
6,039
 
15,959
 
62.2
%
AZRH-J000
 
R.H. Johnson Blvd
 
Banking Center w/ Motor Bank
 
12,916
 
-
 
12,916
 
100.0
%
CAARN-000
 
Arnold
 
Banking Center w/o Motor Bank
 
10,573
 
-
 
10,573
 
100.0
%
CABAYF000
 
Bay-Fair Branch
 
Banking Center w/o Motor Bank
 
10,477
 
4,778
 
15,255
 
68.7
%
CABURB000
 
Burlingame Branch
 
Banking Center w/ Motor Bank
 
12,270
 
-
 
12,270
 
100.0
%
CACANP100
 
Canoga Park Branch
 
Banking Center w/o Motor Bank
 
10,899
 
-
 
10,899
 
100.0
%
CACOLH000
 
College Heights
 
Banking Center w/o Motor Bank
 
12,477
 
-
 
12,477
 
100.0
%
CADIN-000
 
Dinuba
 
Banking Center w/o Motor Bank
 
10,450
 
-
 
10,450
 
100.0
%
CAEASF100
 
East Fresno
 
Banking Center w/o Motor Bank
 
11,411
 
-
 
11,411
 
100.0
%
CAEL-C400
 
El Camino-Keily Branch
 
Banking Center w/o Motor Bank
 
5,643
 
7,495
 
13,138
 
42.9
%
CAEURM000
 
Eureka Main Branch
 
Banking Center w/o Motor Bank
 
14,223
 
4,066
 
18,289
 
77.8
%
CAEURM080
 
Eureka Main Parking Lot
 
Parking Lot
 
1
 
-
 
1
 
77.7
%
CAFOL-000
 
Folsom
 
Banking Center w/o Motor Bank
 
9,115
 
4,371
 
13,486
 
67.6
%
CAFORB000
 
Fort Bragg Branch
 
Banking Center w/o Motor Bank
 
8,540
 
3,645
 
12,185
 
70.1
%
CAHAN-000
 
Hanford
 
Banking Center w/ Motor Bank
 
11,008
 
2,952
 
13,960
 
78.9
%
CAHEA-000
 
Healdsburg
 
Banking Center w/o Motor Bank
 
11,060
 
-
 
11,060
 
100.0
%
CAHEMM000
 
Hemet Main
 
Banking Center w/o Motor Bank
 
17,800
 
-
 
17,800
 
100.0
%
CAHILB200
 
Hilltop Branch
 
Banking Center w/o Motor Bank
 
9,891
 
4,188
 
14,080
 
70.3
%
CALANM000
 
Lancaster Main Office
 
Banking Center w/o Motor Bank
 
13,953
 
4,590
 
18,543
 
75.2
%
CALEM-000
 
Lemoore 587
 
Banking Center w/o Motor Bank
 
9,113
 
-
 
10,310
 
88.4
%
CALINV100
 
Lincoln Village
 
Banking Center w/o Motor Bank
 
13,516
 
4,778
 
18,294
 
73.9
%
CALIV-000
 
Livermore
 
Banking Center w/o Motor Bank
 
17,590
 
-
 
17,590
 
100.0
%
CAMAR-100
 
Marysville Branch
 
Banking Center w/o Motor Bank
 
5,364
 
5,742
 
11,105
 
48.3
%
CAMARL000
 
Martin Luther King Jr
 
Banking Center w/o Motor Bank
 
12,232
 
-
 
12,232
 
100.0
%
CAMIS2300
 
Mission-23rd St Branch
 
Banking Center w/o Motor Bank
 
12,393
 
-
 
12,393
 
100.0
%
CAMON-400
 
Montrose
 
Banking Center w/o Motor Bank
 
10,859
 
-
 
10,859
 
100.0
%
CAONTP000
 
Ontario Plaza
 
Banking Center w/o Motor Bank
 
12,220
 
4,030
 
16,250
 
75.2
%
CAORA-000
 
Orangevale Branch
 
Banking Center w/o Motor Bank
 
9,718
 
4,270
 
13,988
 
69.5
%
CAORO-100
 
Oroville Branch
 
Banking Center w/o Motor Bank
 
6,284
 
6,660
 
12,945
 
48.5
%
CAPET-000
 
Petaluma
 
Banking Center w/o Motor Bank
 
13,263
 
3,525
 
17,330
 
76.5
%
CAPLE-000
 
Pleasanton
 
Banking Center w/o Motor Bank
 
8,886
 
4,300
 
13,186
 
67.4
%
CAPOR-000
 
Porterville
 
Banking Center w/ Motor Bank
 
11,513
 
2,028
 
15,521
 
74.2
%
CAREE-000
 
Reedley
 
Banking Center w/o Motor Bank
 
8,923
 
3,645
 
12,568
 
71.0
%
CARES-000
 
Reseda Branch
 
Banking Center w/o Motor Bank
 
10,964
 
3,200
 
14,164
 
77.4
%
CARID-000
 
Ridgecrest
 
Banking Center w/o Motor Bank
 
10,428
 
-
 
10,428
 
100.0
%
CARID-080
 
Ridgecrest Parking
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
CASEAB100
 
Seaside Branch
 
Banking Center w/o Motor Bank
 
7,539
 
4,066
 
11,605
 
65.0
%
CASHEO000
 
Sherman Oaks
 
Banking Center w/o Motor Bank
 
10,595
 
-
 
10,595
 
100.0
%
CASLAV000
 
Slauson-Vermont Branch
 
Banking Center w/o Motor Bank
 
13,763
 
-
 
13,763
 
100.0
%
CAST-H000
 
St Helena
 
Banking Center w/o Motor Bank
 
12,568
 
-
 
12,568
 
100.0
%
CASTOA000
 
Stockton Agri-Center
 
Banking Center w/o Motor Bank
 
12,309
 
4,778
 
17,087
 
72.0
%
CASUNI100
 
Sunnyvale Industrial Branch
 
Banking Center w/o Motor Bank
 
9,577
 
9,815
 
19,392
 
49.4
%
CASUSB000
 
Susanville Branch
 
Banking Center w/o Motor Bank
 
8,244
 
4,137
 
12,382
 
66.6
%
CATOLL000
 
Toluca Lake
 
Banking Center w/o Motor Bank
 
14,175
 
-
 
14,175
 
100.0
%
CATOLL080
 
Toluca Lake Parking
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
CATUR-000
 
Turlock
 
Banking Center w/ Motor Bank
 
12,113
 
2,400
 
14,513
 
83.5
%
CAVACF000
 
Vacaville Financial Center
 
Banking Center w/o Motor Bank
 
11,311
 
6,199
 
17,510
 
64.6
%


 
7

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


CAVERB000
 
Vernon Branch
 
Banking Center w/o Motor Bank
 
13,495
 
-
 
13,495
 
100.0
%
CAWESL100
 
West Los Angeles Branch
 
Banking Center - Retail
 
15,348
 
-
 
15,348
 
100.0
%
CAWILG100
 
Willow Glen Branch
 
Banking Center w/o Motor Bank
 
6,338
 
3,863
 
10,201
 
62.1
%
CAWOO-000
 
Woodland
 
Banking Center w/ Motor Bank
 
8,368
 
8,255
 
16,623
 
50.3
%
CTBATP076
 
70 Batterson Park Rd
 
Office Space
 
126,711
 
-
 
126,711
 
100.0
%
CTFARA076
 
70 Farmington Ave
 
Office Space
 
7,449
 
32,083
 
39,532
 
18.8
%
CTGREA076
 
240 Greenwich Ave (Exec)
 
Office Space
 
31,873
 
-
 
38,042
 
83.8
%
CTMAIS076
 
777 Main St
 
Office Space
 
235,849
 
92,949
 
338,337
 
69.7
%
CTPARL076
 
100 Park Lane Rd (Rte 202)
 
Office Space
 
5,304
 
15,570
 
20,874
 
25.4
%
CTWALS000
 
48 Wall St
 
Banking Center w/o Motor Bank
 
7,021
 
16,480
 
23,501
 
29.9
%
DECHR-030
 
300 North Wakefield Dr (Chris
 
Operations Center
 
121,800
 
-
 
121,800
 
100.0
%
FLBAY-300
 
Bayshore
 
Banking Center w/ Motor Bank
 
10,608
 
6,992
 
17,600
 
60.3
%
FLBAYP000
 
Bay Point
 
Banking Center w/o Motor Bank
 
8,765
 
-
 
15,922
 
55.0
%
FLBELB100
 
Bellair Bluffs
 
Banking Center w/ Motor Bank
 
5,965
 
10,265
 
16,230
 
36.8
%
FLBLO-100
 
Blountstown
 
Banking Center w/ Motor Bank
 
6,549
 
5,897
 
12,446
 
52.6
%
FLCHAH200
 
Charlotte Harbor
 
Banking Center w/ Motor Bank
 
5,415
 
3,765
 
12,030
 
45.0
%
FLCOCV000
 
Cocoa Village Downtown
 
Office Space
 
7,444
 
14,499
 
35,208
 
21.1
%
FLCORR200
 
Coral Ridge (CF)
 
Banking Center w/ Motor Bank
 
7,450
 
-
 
18,687
 
39.9
%
FLCRYR000
 
Crystal River
 
Banking Center w/ Motor Bank
 
10,260
 
3,024
 
13,500
 
76.0
%
FLDAYB200
 
Daytona Beach Intl Speedway
 
Banking Center w/ Motor Bank
 
14,400
 
-
 
14,400
 
100.0
%
FLDELP000
 
Del Prado/Viscaya
 
Banking Center w/ Motor Bank
 
7,606
 
4,872
 
12,478
 
61.0
%
FLEASB100
 
East Bay Largo
 
Banking Center w/ Motor Bank
 
8,030
 
8,340
 
16,370
 
49.1
%
FLEASB110
 
East Bay Largo Drive-In
 
Remote Motor Bank
 
332
 
-
 
332
 
100.0
%
FLEUS-010
 
Eustis-Remote Drive In
 
Remote Motor Bank
 
485
 
-
 
485
 
100.0
%
FLEUS-100
 
Eustis
 
Banking Center w/o Motor Bank
 
6,686
 
6,143
 
14,029
 
47.7
%
FLFORM000
 
Fort Myers Beach
 
Banking Center w/ Motor Bank
 
6,432
 
617
 
12,324
 
52.2
%
FLFORW000
 
Fort Walton Beach
 
Banking Center w/ Motor Bank
 
7,265
 
-
 
14,931
 
48.7
%
FLFORW010
 
Fort Walton Beach Remote DI
 
Remote Motor Bank
 
400
 
-
 
400
 
100.0
%
FLGUL-000
 
Gulfgate
 
Banking Center w/ Motor Bank
 
10,174
 
-
 
12,632
 
80.5
%
FLHOMO000
 
Homestead Office
 
Banking Center w/ Motor Bank
 
12,393
 
-
 
15,528
 
79.8
%
FLINDR000
 
Indian Rocks
 
Banking Center w/ Motor Bank
 
6,480
 
9,333
 
15,813
 
41.0
%
FLINV-010
 
Inverness Drive-In
 
Remote Motor Bank
 
350
 
-
 
350
 
100.0
%
FLINV-400
 
Inverness
 
Banking Center w/ Motor Bank
 
8,403
 
8,457
 
16,860
 
49.8
%
FLJAC-200
 
Jacaranda/West Sunrise
 
Banking Center w/ Motor Bank
 
7,668
 
7,668
 
15,336
 
50.0
%
FLJAYO000
 
Jay Office
 
Banking Center w/ Motor Bank
 
5,217
 
5,117
 
10,334
 
50.5
%
FLLAKC100
 
Lake City Downtown
 
Banking Center w/ Motor Bank
 
4,957
 
14,074
 
19,031
 
26.0
%
FLLAKW500
 
Lake Wales Downtown
 
Banking Center w/ Motor Bank
 
6,500
 
10,100
 
19,500
 
33.3
%
FLLIVO100
 
Live Oak
 
Banking Center w/ Motor Bank
 
4,910
 
-
 
18,000
 
27.3
%
FLLON-000
 
Longwood/Central Pkwy
 
Banking Center w/ Motor Bank
 
5,099
 
7,814
 
13,916
 
36.6
%
FLMIAS000
 
Miami Shores/Shores Villages
 
Banking Center w/ Motor Bank
 
6,996
 
8,114
 
18,170
 
38.5
%
FLMIAS200
 
Miami Shores
 
Banking Center w/ Motor Bank
 
5,974
 
-
 
11,737
 
50.9
%
FLMID-300
 
Midway
 
Banking Center w/ Motor Bank
 
14,092
 
-
 
14,092
 
100.0
%
FLPAL-100
 
Palatka
 
Banking Center w/ Motor Bank
 
3,633
 
3,655
 
10,800
 
33.6
%
FLPALB030
 
Palm Beach Vault
 
Operations Center
 
14,252
 
-
 
14,252
 
100.0
%
FLPLA-000
 
Plantation
 
Banking Center w/ Motor Bank
 
13,296
 
-
 
13,296
 
100.0
%
FLPLA-010
 
Plantation Drive-In
 
Remote Motor Bank
 
670
 
-
 
670
 
100.0
%
FLSOUL000
 
South Lakeland/Lake Miriam
 
Banking Center w/ Motor Bank
 
4,800
 
3,200
 
9,600
 
50.0
%
FLST-P000
 
St. Petersburg Beach
 
Banking Center w/ Motor Bank
 
5,612
 
6,088
 
11,700
 
48.0
%
FLTARS000
 
Tarpon Springs
 
Banking Center w/ Motor Bank
 
7,800
 
5,480
 
13,280
 
58.7
%
FLTAV-100
 
Tavernier
 
Banking Center w/ Motor Bank
 
7,560
 
2,790
 
10,350
 
73.0
%
FLTROC000
 
Trouble Creek
 
Banking Center w/ Motor Bank
 
5,998
 
-
 
15,475
 
38.8
%
FLTROC010
 
Trouble Creek Remote Drive In
 
Remote Motor Bank
 
600
 
-
 
600
 
100.0
%
FLWEEW000
 
Weeki Wachee
 
Banking Center w/ Motor Bank
 
10,684
 
4,113
 
16,630
 
64.2
%
FLWES-700
 
Westside
 
Banking Center w/ Motor Bank
 
6,540
 
3,795
 
12,300
 
53.2
%
GAABEV000
 
Aberdeen Village
 
Banking Center w/ Motor Bank
 
13,990
 
-
 
19,058
 
73.4
%
GADEC-000
 
Decatur (BS)
 
Banking Center w/ Motor Bank
 
7,743
 
5,257
 
13,000
 
59.6
%
GADUBM000
 
Dublin Main Office
 
Banking Center w/ Motor Bank
 
-
 
14,196
 
15,506
 
0.0
%


 
8

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


GAEASP000
 
East Point
 
Banking Center w/ Motor Bank
 
6,558
 
4,678
 
15,042
 
43.6
%
GAFIT-010
 
Fitzgerald Drive-In
 
Remote Motor Bank
 
475
 
-
 
475
 
100.0
%
GAFITM000
 
Fitzgerald Main
 
Banking Center w/o Motor Bank
 
4,642
 
4,082
 
9,575
 
48.5
%
GAHAR-010
 
Hartwell Drive-in
 
Remote Motor Bank
 
367
 
-
 
367
 
100.0
%
GAHARM000
 
Hartwell Main
 
Banking Center w/o Motor Bank
 
5,863
 
5,863
 
11,726
 
50.0
%
GAHOU-000
 
Houston (BS)
 
Banking Center w/ Motor Bank
 
-
 
6,052
 
7,000
 
0.0
%
GAJES-000
 
Jesup
 
Banking Center w/ Motor Bank
 
6,700
 
5,400
 
12,100
 
55.4
%
GANEWM000
 
Newnan Main
 
Banking Center w/ Motor Bank
 
5,574
 
11,900
 
19,940
 
28.0
%
KS38S-000
 
38th St. Facility
 
Banking Center w/o Motor Bank
 
4,652
 
6,524
 
16,587
 
28.0
%
MA102M076
 
1025 - 1075 Main (Building I
 
Office Space
 
283,742
 
-
 
283,742
 
100.0
%
MA46-P000
 
46 Pleasant St
 
Banking Center w/o Motor Bank
 
7,541
 
14,129
 
21,854
 
34.5
%
MAMALO030
 
200 Exchange St (Malden Ops C
 
Operations Center
 
311,587
 
-
 
311,587
 
100.0
%
MAPLES076
 
700 Pleasant St
 
Office Space
 
14,291
 
14,803
 
68,718
 
20.8
%
MDEAS-000
 
Easton - BAL
 
Banking Center w/o Motor Bank
 
-
 
11,153
 
18,679
 
0.0
%
MDLANP000
 
Langley Park
 
Banking Center w/ Motor Bank
 
-
 
8,585
 
13,116
 
0.0
%
MDLANP080
 
Langley Park Parking
 
Parking Lot
 
-
 
1
 
1
 
0.0
%
MDTOW-000
 
Towson (NCNB)
 
Banking Center w/ Motor Bank
 
3,602
 
3,633
 
10,820
 
33.3
%
MDWHE-000
 
Wheaton
 
Banking Center w/ Motor Bank
 
6,554
 
6,706
 
18,391
 
35.6
%
MECOUS000
 
178 Court St
 
Banking Center w/o Motor Bank
 
8,931
 
2,163
 
13,600
 
65.7
%
MEFLEC076
 
80 Exchange St (Fleet Ctr)
 
Office Space
 
21,133
 
15,210
 
93,598
 
22.6
%
MEGAND030
 
65 Gannett Dr
 
Operations Center
 
26,610
 
6,793
 
33,403
 
79.7
%
MOBAL-000
 
Ballwin Facility
 
Banking Center w/ Motor Bank
 
7,558
 
6,663
 
14,221
 
53.1
%
MOBEL-000
 
Belton Facility
 
Banking Center w/ Motor Bank
 
8,000
 
7,720
 
15,720
 
50.9
%
MOEASA000
 
East Arrow
 
Banking Center w/ Motor Bank
 
5,397
 
11,401
 
16,798
 
32.1
%
MOFOR-200
 
Forsyth Facility
 
Banking Center w/ Motor Bank
 
5,327
 
4,556
 
10,645
 
50.0
%
MOFROS000
 
Front Street Facility
 
Banking Center w/ Motor Bank
 
5,168
 
7,781
 
12,949
 
39.9
%
MOI70N000
 
I-70 & Noland Facility
 
Banking Center w/ Motor Bank
 
9,719
 
3,635
 
13,941
 
69.7
%
MOKANC031
 
Kansas City Ops Center
 
Operations Center
 
228,636
 
81,980
 
310,616
 
73.6
%
MOMETH000
 
Metropolitan/Holmes
 
Banking Center w/ Motor Bank
 
6,796
 
-
 
13,573
 
50.1
%
MOOFAM000
 
O'Fallon MO Facility
 
Banking Center w/ Motor Bank
 
4,097
 
7,354
 
11,451
 
35.8
%
MOWES-100
 
Westport Facility
 
Banking Center w/ Motor Bank
 
7,995
 
11,233
 
19,228
 
41.6
%
NCGATC076
 
Gateway Center - Charlotte
 
Office Space
 
298,091
 
-
 
310,208
 
96.1
%
NCHENM200
 
Hendersonville Main Office
 
Banking Center w/ Motor Bank
 
7,926
 
3,534
 
11,460
 
69.2
%
NHCENS000
 
20 Central Sq
 
Banking Center w/ Motor Bank
 
8,560
 
7,969
 
20,593
 
41.6
%
NHMAIS076
 
143-157 Main St
 
Office Space
 
26,737
 
14,847
 
52,451
 
51.0
%
NHMARS000
 
3 Pleasant St (Market Sq)
 
Banking Center w/o Motor Bank
 
14,189
 
-
 
14,189
 
100.0
%
NJ310B000
 
3109 Bergenline Ave (31st S
 
Banking Center w/o Motor Bank
 
6,031
 
-
 
13,974
 
43.2
%
NJ639R000
 
639 Rte 18 & Arthur St
 
Banking Center w/o Motor Bank
 
14,920
 
-
 
14,920
 
100.0
%
NJBEER076
 
40 Beechwood Rd
 
Office Space
 
13,132
 
-
 
13,132
 
100.0
%
NJBELA076
 
209-215 Bellevue Ave
 
Office Space
 
26,941
 
-
 
26,941
 
100.0
%
NJCARC176
 
301 Carnegie Ctr (pkg 3600 Br
 
Office Space
 
43,300
 
84,322
 
127,622
 
33.9
%
NJCENA000
 
Central Ave & Rte 46
 
Banking Center w/o Motor Bank
 
-
 
10,407
 
13,448
 
0.0
%
NJCHAB000
 
150 Chambers Bridge Rd
 
Banking Center w/o Motor Bank
 
5,936
 
5,022
 
16,940
 
35.0
%
NJCRAR000
 
591 Cranbury Rd
 
Banking Center w/o Motor Bank
 
10,587
 
5,309
 
15,896
 
66.6
%
NJEASR000
 
54 East Ridgewood Ave
 
Banking Center w/ Motor Bank
 
15,000
 
12,000
 
27,000
 
55.6
%
NJHACS000
 
207-209 Hackensack St
 
Banking Center w/o Motor Bank
 
4,937
 
1,263
 
11,700
 
42.2
%
NJHUNS100
 
4 Hunter St
 
Banking Center w/o Motor Bank
 
6,565
 
3,852
 
12,917
 
50.8
%
NJHWY9076
 
3670 Hwy 9
 
Office Space
 
19,651
 
5,702
 
25,353
 
77.5
%
NJMAIC000
 
Main & Corliss
 
Banking Center w/o Motor Bank
 
10,429
 
3,485
 
13,914
 
75.0
%
NJMAIS300
 
276 Main St
 
Banking Center w/o Motor Bank
 
8,168
 
23,462
 
31,630
 
25.8
%
NJMAPA100
 
161 Maplewood Ave (Main)
 
Banking Center w/o Motor Bank
 
9,038
 
4,706
 
19,706
 
45.9
%
NJNASS076
 
90 Nassau St (pkg 440 Vandeve
 
Office Space
 
8,982
 
17,377
 
26,359
 
34.1
%
NJNORW000
 
601,607-609 North Wood Ave
 
Banking Center w/o Motor Bank
 
16,597
 
-
 
16,597
 
100.0
%
NJNSRT070
 
395 N/S Rte 70
 
Banking Center w/o Motor Bank
 
13,859
 
-
 
17,490
 
79.2
%
NJRT13076
 
243 Rte 130
 
Office Space
 
3,144
 
22,578
 
33,911
 
9.3
%
NJRT-2076
 
1125 Rte 22 West
 
Office Space
 
49,273
 
31,153
 
94,932
 
51.9
%
NJRT-7076
 
4900 Rte 70
 
Office Space
 
17,732
 
4,000
 
21,732
 
81.6
%


 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


NJRTS2000
 
263 Rts 202/31
 
Banking Center w/ Motor Bank
 
3,886
 
7,308
 
11,194
 
34.7
%
NJSOUO000
 
8 South Orange Ave
 
Banking Center w/o Motor Bank
 
4,967
 
759
 
13,211
 
37.6
%
NJSOUW000
 
35 South Washington Ave
 
Banking Center w/o Motor Bank
 
10,100
 
2,500
 
12,600
 
80.2
%
NJSPRA200
 
367 Springfield Ave
 
Banking Center w/o Motor Bank
 
14,941
 
-
 
14,941
 
100.0
%
NJSUMR100
 
296 Summerhill Rd
 
Banking Center w/o Motor Bank
 
7,945
 
-
 
16,107
 
49.3
%
NJTILR000
 
1501 Tilton Rd
 
Banking Center w/o Motor Bank
 
9,301
 
-
 
15,478
 
60.1
%
NMAMA-000
 
Amador
 
Banking Center w/ Motor Bank
 
6,756
 
-
 
10,756
 
62.8
%
NMLASC076
 
Las Cruces Main Aux. Bldg.
 
Office Space
 
-
 
-
 
5,190
 
0.0
%
NMLASC080
 
Las Cruces Br. Parking
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
NMRAT-010
 
Raton--Motor Facility
 
Remote Motor Bank
 
774
 
-
 
774
 
100.0
%
NMRATM000
 
Raton--Main Facility
 
Banking Center w/o Motor Bank
 
-
 
14,108
 
14,108
 
0.0
%
NMSANF010
 
Santa Fe - Motor Bank
 
Remote Motor Bank
 
7,180
 
-
 
7,180
 
100.0
%
NMSANF200
 
Santa Fe--Main Facility
 
Banking Center w/o Motor Bank
 
15,629
 
16,810
 
32,439
 
48.2
%
NVLASV030
 
Las Vegas Operations CTR
 
Operations Center
 
98,058
 
50,000
 
148,058
 
66.2
%
NVRENO030
 
Reno Operations Center
 
Operations Center
 
22,658
 
18,000
 
40,658
 
60.6
%
NY168S000
 
91-16 168th St
 
Banking Center w/o Motor Bank
 
10,089
 
-
 
10,089
 
100.0
%
NY333P000
 
3330 Park Ave
 
Banking Center w/o Motor Bank
 
7,514
 
735
 
11,264
 
66.7
%
NY540B076
 
540 Broadway
 
Office Space
 
-
 
62,737
 
62,737
 
0.0
%
NY575B030
 
575 Broadway (Peter D Kiernan
 
Operations Center
 
103,638
 
-
 
103,638
 
100.0
%
NY79-M000
 
79 Main St
 
Banking Center w/o Motor Bank
 
5,009
 
9,919
 
15,663
 
32.0
%
NYBROH076
 
300 Broad Hollow Rd (Corp HQ)
 
Office Space
 
45,131
 
33,086
 
257,436
 
17.5
%
NYBROH080
 
Broadhollow Parking Lot
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
NYBROR076
 
600 Broadhollow Rd
 
Office Space
 
13,337
 
6,667
 
20,004
 
66.7
%
NYCUTM020
 
17 Cutter Mill Rd
 
Remote ATM
 
126
 
-
 
126
 
100.0
%
NYEASA076
 
1 East Ave
 
Office Space
 
73,160
 
20,665
 
98,717
 
74.1
%
NYEASP000
 
52 East Park Ave
 
Banking Center w/o Motor Bank
 
10,790
 
-
 
11,040
 
97.7
%
NYFOUP076
 
10 Fountain Plz / 560 Main St
 
Office Space
 
56,936
 
68,559
 
198,259
 
28.7
%
NYGENS076
 
268 Genesee St (Complex)
 
Office Space
 
36,000
 
36,549
 
72,549
 
49.6
%
NYGENS176
 
120 Genesee St
 
Office Space
 
30,295
 
16,594
 
48,144
 
62.9
%
NYGRAA100
 
2300 Grand Ave
 
Banking Center w/o Motor Bank
 
9,038
 
2,825
 
12,849
 
70.3
%
NYHEM-076
 
15 Hempstead
 
Office Space
 
32,574
 
-
 
32,574
 
100.0
%
NYHEMA000
 
269 Hempstead Ave
 
Banking Center w/o Motor Bank
 
7,875
 
1,579
 
11,548
 
68.2
%
NYHEMA076
 
60 Hempstead Ave
 
Office Space
 
18,335
 
40,641
 
69,998
 
26.2
%
NYHEMA080
 
60 Hempstead Ave Parking
 
Parking Lot
 
0
 
-
 
1
 
26.2
%
NYHEMT000
 
2310 Hempstead Tpke
 
Banking Center w/o Motor Bank
 
8,038
 
-
 
11,071
 
72.6
%
NYHEMT200
 
3161 Hempstead Tpke
 
Banking Center w/o Motor Bank
 
11,788
 
-
 
11,788
 
100.0
%
NYIRMA010
 
8 Irma Ave (Auto)
 
Remote Motor Bank
 
100
 
-
 
100
 
100.0
%
NYJAMS080
 
49 James St
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
NYJERA076
 
20 Jerusalem Ave
 
Office Space
 
-
 
21,947
 
26,657
 
0.0
%
NYLIBP076
 
200 Liberty Plz
 
Office Space
 
2,176
 
31,299
 
37,299
 
5.8
%
NYMERA076
 
15 Merrick Ave
 
Office Space
 
17,117
 
-
 
24,392
 
70.2
%
NYMIDN000
 
10 Middle Neck Rd
 
Banking Center w/o Motor Bank
 
9,465
 
-
 
10,236
 
92.5
%
NYPREP076
 
500 East Genesee St (Presiden
 
Office Space
 
-
 
20,872
 
20,872
 
0.0
%
NYSTAS076
 
500 State St
 
Office Space
 
20,787
 
27,275
 
81,577
 
25.5
%
NYSTAS176
 
69 State St
 
Office Space
 
106,544
 
26,890
 
166,506
 
64.0
%
NYSTAS276
 
63 State St
 
Office Space
 
-
 
-
 
8,164
 
0.0
%
NYTHIS076
 
418 Third St
 
Office Space
 
11,118
 
9,328
 
20,446
 
54.4
%
NYTRAR030
 
2970 Transit Rd
 
Operations Center
 
88,970
 
-
 
88,970
 
100.0
%
OKBROA000
 
Broken Arrow Facility
 
Banking Center w/ Motor Bank
 
5,646
 
-
 
10,446
 
54.0
%
OKCAT-000
 
Catoosa Facility
 
Banking Center w/ Motor Bank
 
5,476
 
6,104
 
11,580
 
47.3
%
OKENI-000
 
Enid Facility
 
Banking Center w/ Motor Bank
 
3,892
 
4,789
 
8,681
 
44.8
%
OKFOUC000
 
Founder's Center
 
Banking Center w/ Motor Bank
 
14,201
 
7,267
 
21,468
 
66.2
%
OKNORP076
 
North Pointe Facility
 
Banking Center - Retail
 
6,097
 
13,095
 
48,072
 
12.7
%
OKTULS000
 
Tulsa Security/31st Street
 
Banking Center w/ Motor Bank
 
7,943
 
3,084
 
13,791
 
57.6
%
OKWES-000
 
Western Drive In
 
Banking Center w/ Motor Bank
 
5,366
 
4,666
 
10,032
 
53.5
%
ORGRAP100
 
Grants Pass
 
Banking Center w/ Motor Bank
 
7,828
 
9,403
 
20,337
 
38.5
%
ORGRE-000
 
Gresham
 
Banking Center w/ Motor Bank
 
12,687
 
-
 
15,229
 
83.3
%


 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


ORPAR-000
 
Parkrose
 
Banking Center w/ Motor Bank
 
8,246
 
6,437
 
14,682
 
56.2
%
ORRED-000
 
Redmond
 
Banking Center w/ Motor Bank
 
3,649
 
1,388
 
5,037
 
72.4
%
PABLAM030
 
550 Blair Mill Rd
 
Operations Center
 
95,990
 
-
 
95,990
 
100.0
%
PABUSA100
 
9501 Bustleton Ave
 
Banking Center w/o Motor Bank
 
18,500
 
-
 
18,500
 
100.0
%
PAEAST100
 
6 East Trenton Ave
 
Banking Center w/o Motor Bank
 
7,187
 
3,723
 
12,650
 
56.8
%
PALAW-000
 
6425 Rising Sun Ave (Lawndale
 
Banking Center w/o Motor Bank
 
3,331
 
11,669
 
15,000
 
22.2
%
PASANH030
 
1000 Sandy Hill Rd (Sandy Hil
 
Operations Center
 
1,400
 
40,319
 
45,000
 
3.1
%
PATOUD076
 
200 Tournament Dr
 
Office Space
 
-
 
83,729
 
83,729
 
0.0
%
RIDUPD076
 
125 Dupont Dr (operations ctr
 
Office Space
 
150,558
 
-
 
176,203
 
85.4
%
RIJORS030
 
50 Jordan St
 
Operations Center
 
-
 
-
 
76,382
 
0.0
%
RIPOSR076
 
6725 Post Rd
 
Office Space
 
8,772
 
6,169
 
23,241
 
37.7
%
SCFLOM000
 
Florence Main Office
 
Banking Center w/ Motor Bank
 
6,570
 
6,570
 
13,140
 
50.0
%
SCGREM100
 
Greenwood Main Office
 
Banking Center w/ Motor Bank
 
7,245
 
16,996
 
24,241
 
29.9
%
SCHILH000
 
Hilton Head -- Pope Ave.
 
Banking Center w/ Motor Bank
 
9,133
 
7,595
 
17,340
 
52.7
%
SCROCH300
 
Rock Hill MO (RHNB)
 
Banking Center w/ Motor Bank
 
10,317
 
2,141
 
17,263
 
59.8
%
SCSPAM000
 
Spartanburg Main Office
 
Banking Center w/ Motor Bank
 
11,990
 
6,688
 
18,678
 
64.2
%
TNCLAM000
 
Clarksville Main Office
 
Banking Center w/ Motor Bank
 
8,611
 
12,250
 
24,142
 
35.7
%
TNCLAM081
 
Clarksville M.O. Pkg. Lot #2
 
Parking Lot
 
0
 
-
 
1
 
29.2
%
TNCOLM000
 
Columbia Main Office
 
Banking Center w/ Motor Bank
 
5,293
 
6,269
 
11,562
 
45.8
%
TNKIN-000
 
Kingsport
 
Banking Center w/ Motor Bank
 
3,868
 
5,391
 
14,625
 
26.4
%
TNLEB-000
 
Lebanon Main Office
 
Banking Center w/ Motor Bank
 
6,555
 
7,292
 
13,847
 
47.3
%
TNOAKR000
 
Oak Ridge Main Office
 
Banking Center w/ Motor Bank
 
9,115
 
2,673
 
18,235
 
50.0
%
TNOAKR080
 
Oak Ridge Main Office Parking
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
TXBEA-010
 
Beaumont Remote Motor Bank
 
Remote Motor Bank
 
6,660
 
-
 
6,660
 
100.0
%
TXBEA-080
 
Beaumont Parking
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
TXCAMW000
 
Camp Wisdom
 
Banking Center w/ Motor Bank
 
4,425
 
3,255
 
7,680
 
57.6
%
TXCAMW080
 
Camp Wisdom - Parking
 
Parking Lot
 
1
 
-
 
1
 
57.6
%
TXCAMW081
 
Camp Wisdom - Parking
 
Parking Lot
 
1
 
-
 
1
 
57.6
%
TXCAMW082
 
Camp Wisdom - Parking
 
Parking Lot
 
1
 
-
 
1
 
57.6
%
TXHAR-000
 
Harlandale
 
Banking Center w/o Motor Bank
 
7,537
 
8,367
 
15,904
 
47.4
%
TXHAR-010
 
Harlandale Remote Motor Bank I
 
Remote Motor Bank
 
1,289
 
-
 
1,289
 
100.0
%
TXNED-000
 
Nederland
 
Banking Center w/o Motor Bank
 
5,341
 
11,233
 
16,574
 
32.2
%
TXNED-010
 
Nederland Remote Motor Bank
 
Remote Motor Bank
 
2,357
 
-
 
2,357
 
100.0
%
TXNORH000
 
Northern Hills
 
Banking Center w/ Motor Bank
 
8,042
 
-
 
8,042
 
100.0
%
TXNORH010
 
Northern Hills Remote Motor Bk
 
Remote Motor Bank
 
1,300
 
6,047
 
7,347
 
17.7
%
TXNORH050
 
Northern Hills Land
 
Vacant Land
 
-
 
-
 
1
 
0.0
%
TXPAM-000
 
Pampa - Main
 
Banking Center w/ Motor Bank
 
5,045
 
10,767
 
18,463
 
27.3
%
TXPAM-010
 
Pampa Motor Bank
 
Remote Motor Bank
 
1,449
 
-
 
1,449
 
100.0
%
TXSHOC100
 
Shoal Creek (BB)
 
Banking Center w/ Motor Bank
 
5,379
 
3,958
 
9,337
 
57.6
%
TXSTE-200
 
Steeplechase (Cy-Fair) (CH)
 
Banking Center w/ Motor Bank
 
10,502
 
-
 
15,372
 
68.3
%
TXUVA-000
 
Uvalde
 
Banking Center w/ Motor Bank
 
4,935
 
5,436
 
12,805
 
38.5
%
TXUVA-080
 
Uvalde - Parking
 
Parking Lot
 
0
 
-
 
1
 
38.5
%
TXWICF010
 
Wichita Falls Rmt Motor Bk
 
Remote Motor Bank
 
850
 
-
 
850
 
100.0
%
TXWICF083
 
Wichita Falls - Parking
 
Parking Lot
 
1
 
-
 
1
 
100.0
%
TXWICF100
 
Wichita Falls (New)
 
Banking Center w/ Motor Bank
 
8,876
 
500
 
15,015
 
59.1
%
VAABI-000
 
Abingdon
 
Banking Center w/ Motor Bank
 
6,900
 
4,710
 
11,610
 
59.4
%
VACENS000
 
Central Springfield
 
Banking Center w/ Motor Bank
 
9,404
 
6,511
 
21,522
 
43.7
%
VACOLR000
 
Coliseum-Riverdale
 
Banking Center w/ Motor Bank
 
10,595
 
974
 
14,802
 
71.6
%
VAFAIC000
 
Fairfax Courthouse
 
Banking Center w/o Motor Bank
 
16,130
 
-
 
16,130
 
100.0
%
VAORA-000
 
Orange
 
Banking Center w/ Motor Bank
 
6,467
 
1,824
 
13,041
 
49.6
%
VAPROR000
 
Providence Road
 
Banking Center w/ Motor Bank
 
-
 
10,819
 
10,819
 
0.0
%
VAROBB000
 
Robinson & Broad
 
Banking Center w/ Motor Bank
 
13,466
 
-
 
19,465
 
69.2
%
WABAL-000
 
Ballard
 
Banking Center w/ Motor Bank
 
9,676
 
7,905
 
17,581
 
55.0
%
WACAM-000
 
Camas
 
Banking Center w/ Motor Bank
 
3,830
 
4,064
 
7,894
 
48.5
%
WACLA-000
 
Clarkston
 
Banking Center w/ Motor Bank
 
9,009
 
-
 
9,009
 
100.0
%
WAEDM-000
 
Edmonds
 
Banking Center w/ Motor Bank
 
7,955
 
3,296
 
11,251
 
70.7
%
WAGRE-000
 
Greenwood
 
Banking Center w/ Motor Bank
 
7,622
 
4,625
 
12,248
 
62.2
%


 
11

--------------------------------------------------------------------------------

 
 
Exhibit A


List of Properties, Leased Premises, Vacate Space and Occupancy Percentages


WAIND-000
 
Industrial Br
 
Banking Center w/ Motor Bank
 
5,176
 
9,261
 
14,437
 
35.9
%
WAKEN-100
 
Kennewick
 
Banking Center w/ Motor Bank
 
9,337
 
3,977
 
13,314
 
70.1
%
WALYN-000
 
Lynden Branch
 
Banking Center w/ Motor Bank
 
4,501
 
4,032
 
8,533
 
52.7
%
WALYN-080
 
Lynden BR Parking
 
Parking Lot
 
1
 
-
 
1
 
52.8
%
WAPORT000
 
Port Townsend
 
Banking Center w/o Motor Bank
 
5,380
 
3,912
 
10,133
 
53.1
%
WAQUI-000
 
Quincy Branch
 
Banking Center w/ Motor Bank
 
4,066
 
4,414
 
8,480
 
47.9
%
WASEQ-000
 
Sequim
 
Banking Center w/ Motor Bank
 
8,949
 
3,847
 
12,796
 
69.9
%
WAWENV000
 
Wenatchee Valley
 
Banking Center w/ Motor Bank
 
9,892
 
7,761
 
17,653
 
56.0
%
XYZ000000
 
Exchange Property
     
34,891
 
(34,891)
 
-
 
100.0
%
           
4,714,348
 
1,936,414
 
7,628,394
 
61.8
%

 
12

--------------------------------------------------------------------------------


[v177309_ex10-46x15x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x16x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x17x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x18x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x19x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x20x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x21x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x22x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x23x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x24x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x25x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x26x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x27x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x28x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x29x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x30x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x31x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x32x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x33x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x34x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x35x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x36x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x37x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x38x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x39x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x40x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x41x1.jpg]
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
Form of Tenant Estoppel
 
ESTOPPEL CERTIFICATE


[INSERT NAME OF LENDER]
its successors and assigns (together with its successors and assigns, "Lender")
[INSERT ADDRESS OF LENDER]


FIRST STATES INVESTORS 5200, LLC,
its successors and assigns (together with its successors and assigns,
"Landlord")
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, PA  19046
 
RE:
Master Lease Agreement:
Effective as of September 27, 2004

 
Landlord: 
First States Investors 5200, LLC, its successors and assigns




 
Tenant: 
Bank of America, N.A.



Ladies and Gentlemen:
 
As a tenant under the above-referenced Master Lease Agreement (the “Lease”), the
undersigned (the “Tenant”) hereby acknowledges for the benefit of Landlord, the
current owner of the property containing the Leased Premises (as defined in the
Lease), and Lender which has or is proposing to make a loan (the “Loan”) on the
above-referenced real property, the truth and accuracy of the following
statements pertaining to the Lease, to the best of Tenant’s knowledge as of the
date hereof, but subject to any matters that a physical inspection of the Leased
Premises would disclose:
 
 
1.
Tenant has accepted and is in full possession of the Leased Premises, including
all improvements, additions and alterations thereto required to be made by
Landlord under the Lease.  The Leased Premises is comprised of those properties
identified on Schedule A attached hereto together with other areas more
particularly described in the Lease Supplements, true and correct copies of
which have previously been delivered to Landlord and Lender (the “Lease
Supplements”).  Additionally, Tenant is entitled to exclusive and non-exclusive
use of the parking spaces in the parking facilities serving the subject
buildings as set forth in the Lease Supplements.  Notwithstanding the foregoing,
Tenant has advised Lender that, pursuant to the terms of that certain Agreement
of Sale and Purchase dated September 27, 2004 (the “Purchase Agreement”), copies
of which has been previously delivered to Lender, Landlord and Tenant have
agreed to review and modify the Lease Supplements to confirm the accuracy
thereof and conformance to the terms and conditions of the Lease.

 
 
 

--------------------------------------------------------------------------------

 

 
2.
Tenant is not in default of its obligations under the Lease, is paying full rent
stipulated therein with no offset, defense or claim of any kind and Tenant has
not assigned, sublet, transferred or hypothecated its interest under the Lease.

 
 
3.
Landlord is not presently in default under any of the terms, covenants or
provisions of the Lease, nor has any event occurred which with the passage of
time and/or the giving of notice (if required by the Lease) would constitute an
event of default under the Lease.

 
 
4.
Landlord has satisfactorily complied with all of the requirements and conditions
precedent to the commencement of the term of the Lease as specified in said
Lease, including, without limitation, completion of any required tenant
improvements.  There are no unfunded tenant obligations of Landlord under the
Lease.

 
 
5.
The initial Annual Basic Rent payable by Tenant under the Lease is set forth on
Schedule B attached hereto.

 
 
6.
Except as provided in the Lease, there are no rent abatements or free rent
periods now or in the future.

 
 
7.
No rent (including expense reimbursements), other than for the current month,
has been paid more than one (1) month in advance.

 
 
8.
No security deposit has been paid by Tenant to Landlord under the Lease.

 
 
9.
The Lease is for a term expiring on September 27, 2019.  Tenant has options to
renew the Lease as set forth in the Lease.  Tenant does not have any right to
renew, extend or terminate the term of the Lease except as expressly provided in
the Lease.

 
 
10.
Tenant hereby acknowledges that (i) the Lease is valid and enforceable in
accordance with its terms against the Tenant, (ii) there have been no
modifications or amendments to the Lease, (iii) the Lease and the Lease
Supplements represent the entire agreement between the Landlord and the Tenant
(subject to the terms of the Purchase Agreement), (iv) that it has no notice of
prior assignments, hypothecation or pledge of rents or of the Lease except in
connection with any prior financing by Landlord being repaid from the proceeds
of the Loan, and (v) that notice of the assignment of Landlord’s interest in
said Lease may be given by mail, at the Leased Premises, or as otherwise
directed herein or in the Lease.

 
 
 

--------------------------------------------------------------------------------

 

 
11.
A true and complete copy of the Lease (excluding the Lease Supplements) is
attached hereto as Schedule C.

 
 
12.
The execution and delivery of this Certificate by Tenant does not require any
consent, vote or approval which has not been given or taken.

 
 
13.
This Certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
 
14.
Except as expressly provided in the Lease, there are no purchase options under
the Lease or other agreements giving Tenant any rights or options to purchase
the Leased Premises and/or improvements, or a part thereof, on which the space
covered by the Lease is located.

 
 
15.
This Certificate shall be binding upon the Tenant and shall inure to the benefit
of the respective successors and assigns of Landlord and Lender.

 
 
16.
This Certificate shall not have the effect of modifying any provision of the
Lease.

 
 
17.
Capitalized terms not defined herein shall have the same meaning as set forth in
the Lease.

 
This Certificate is executed and delivered by the undersigned with the knowledge
that Lender will rely upon the statements and agreements contained herein in
connection with the making of the Loan on the above-referenced real property and
may rely hereon.  If the mortgage loan becomes the subject of a securitization,
this Certificate may also be relied upon by the credit rating agency, if any,
rating the securities collaterallized by the mortgage loan as well as any issuer
of such securities, and any servicer and/or trustee acting in respect of such
securitization.
 
DATED: as of September 27, 2004.



   
TENANT:
     
Witness:
 
BANK OF AMERICA, N.A.,
   
a national banking association
         
By:
 
Name:
 
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 

Schedule A


Leased Premises


 
 

--------------------------------------------------------------------------------

 

Schedule B


Annual Basic Rent


 
 

--------------------------------------------------------------------------------

 

Schedule C


The Lease
 

--------------------------------------------------------------------------------



[v177309_ex10-46x48x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x49x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x50x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x51x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x52x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x53x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x54x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x55x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x56x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x57x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x58x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x59x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x60x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x61x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x62x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x63x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x64x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x65x1.jpg]
 

--------------------------------------------------------------------------------


 
 
Schedule 1
Annual Basic Rent Factor Table


Lease Year
 
Annual Basic Rent
Factor
 
Increase Factor
 
1
 
$
9.17
 
n/a
 
2 - 5
 
$
6.72
 
n/a
 
6 - 10
 
$
6.82
 
1.015
 
11 - 15
 
$
6.93
 
1.015
 
16 – 20
 
$
7.62
 
1.1
 
21 - 25
 
$
8.00
 
1.05
 
26 - 30
 
$
8.40
 
1.05
 
31 - 35
 
$
8.82
 
1.05
 
36 - 40
 
$
9.26
 
1.05
 
41 - 45
 
$
9.72
 
1.05
 
46 - 50
 
$
10.21
 
1.05
 



NOTE:  At Closing and again, if necessary, following Landlord’s re-measurement
of the Buildings pursuant to the Measurement Standard, Landlord and Tenant shall
re-calculate the Annual Basic Rent Factor as the annual rental rate, per square
foot of Net Rentable Area, calculated as the quotient of (i) the aggregate of
the Property Amounts for all Properties subject to this Lease, divided by (ii)
the aggregate Net Rentable Area of the Leased Premises.


As used herein, “Property Amount” shall mean, for each Property subject to this
Lease, the product of (i) the Agreed Upon Purchase Price for such Property,
multiplied by (ii) 0.08549, multiplied by (iii) the Occupancy Percentage of such
Property.


At Closing and again, if necessary, following Landlord’s re-measurement of the
Buildings pursuant to the Measurement Standard, Tenant agrees that Tenant’s
Aggregate Occupancy Percentage (as defined in the Purchase Agreement) shall not
be less than sixty-one & 8/10 percent (61.8%).

 

--------------------------------------------------------------------------------


[v177309_ex10-46x67x1.jpg]
 

--------------------------------------------------------------------------------


 
[v177309_ex10-46x68x1.jpg]
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 3 TO MASTER LEASE


DESCRIPTION OF ENVIRONMENTAL INFORMATION


As defined in the Lease, “Environmental Information” shall mean and include the
following Phase I Environmental Site Assessments, together with all analytical
results, tables, appendices, supplements and addenda referenced therein and
relating thereto, and also including any and all follow-on Phase II and other
investigations and reports actually performed in connection with the enumerated
Environmental Site Assessments:


1.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 250 S. Broad Street, P.O. Box 2557, Batesville,
AR  72503.



2.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 808 S Walton Blvd, Bentonville, AR  72712.



3.
Phase I Environmental Site Assessment prepared by EMG dated September 24, 2004
for the properties located at 511 Church Street, Jonesboro, AZ  72401.



4.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 410 S. Main, Jonesboro, AK  72401.



5.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 650 South Street, Mountain Home, AR  72653.



6.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 19022 R.H. Johnson Blvd, Sun City, AZ  85375.



7.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004  for
the properties located at 1082 Highway 4, Arnold, CA  95223.



8.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 1200 Fairmont Dr., San Leandro, CA  94578.



9.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 400 El Camino Real, Burlingame, CA  94010.



10.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 22004 Sherman Way, Canoga Park, CA  91303.



11.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 2800 Oswell Street, Bakersfield, CA  93306.



12.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 240 East Tulare Street, Dinuba, CA  93618.


 
 

--------------------------------------------------------------------------------

 


13.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 4445 East Tulare Street, Fresno, CA  93702.



14.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 2900 El Camino Real, Santa Clara, CA  95051.



15.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 334 F Street, Eureka, CA  95501.



16.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 403 East Bidwell Street, Folsom, CA  95630.



17.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 228 North Main Street, Fort Bragg, CA  95437.



18.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 180 North Redington St., Hanford, CA  93230.



19.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 502 Healdsburg Avenue, Healdsburg, CA  95448.



20.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 1687 East FL Avenue, Hemet, CA  92343.



21.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 1300 Hilltop Drive, Redding, CA  96003.



22.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 730 West Lancaster Blvd., Lancaster, CA  93534.



23.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 338 West D Street, Lemoore, CA  93245.



24.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 503 West Benjamin Holt Dr., Stockton, CA  95207.



25.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 1748 Railroad Ave., Livermore, CA  94550.



26.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 619 E Street, Marysville, CA  95901.



27.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 4103 South Western Avenue, Los Angeles, CA  90062.


 
 

--------------------------------------------------------------------------------

 


28.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 2701 Mission Street, San Francisco, CA  94110.



29.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 2320 Honolulu Avenue, Montrose, CA  91020.



30.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 910 North Mountain Ave., Ontario, CA  91762.



31.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 8890 Greenback Lane, Orangevale, CA  95662.



32.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 1820 Oro Dam Boulevard, Oroville, CA  95965.



33.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 200 Kenetucky Street, Petaluma, CA  94952.



34.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 337 Main Street, Pleasanton, CA  94566.



35.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 345 North Main Street, Porterville, CA  93257.



36.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 936 G Street, Reedley, CA  93654.



37.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 18120 Sherman Way, Reseda, CA  91335.



38.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 101 West Ridgecrest Blvd., Ridgecrest, CA  93555.



39.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 1451 Fremont Boulevard, Seaside, CA  93955.



40.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 14701 Ventura Boulevard, Sherman Oaks, CA  91403.



41.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 5700 South Vermont Avenue, Los Angeles, CA  90037.



42.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 1001 Adams St., St. Helena, CA  94574.



43.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 407 North Wilson Way, Stockton, CA  95205.


 
 

--------------------------------------------------------------------------------

 


44.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 921 East Arques Avenue, Sunnyvale, CA  94086.



45.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 50 N. Gay St., Susanville, CA  96130.



46.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 4123 West Olive Avenue, Burbank, CA  91505.



47.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 501 East Main Street, Turlock, CA  95380.



48.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 150 Parker St., Vacaville, CA  95688.



49.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 3810 South Santa Fe Ave., Vernon, CA  90058.



50.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 11501 Santa Monica Blvd., West Los Angeles, CA  90025.



51.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 1245 Lincoln Avenue, San Jose, CA  95125.



52.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 50 West Main Street, Woodland, CA  95695.



53.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 70 Batterson Park Rd., Farmington, CT  06032.



54.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 70 Farmington Ave., Hartford, CT  06105.



55.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 240 Greenwich Ave., Greenwich, CT  06830.



56.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 777 Main St., Hartford, CT  06115.



57.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 100 Park Lane Rd., New Milford, CT  06776.



58.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 48 Wall St., Norwalk, CT  06852.


 
 

--------------------------------------------------------------------------------

 


59.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 300 North Wakefield Dr., Newark, DE  19702.



60.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 6160 14th Street, West, Bradenton, FL  34207.



61.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 5000 Biscayne Boulevard, Miami, FL  33147.



62.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 125 Indian Rocks Rd., Bellaire, FL  33770.



63.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 131 South Pear Street, Blountstown, FL  32424.



64.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 23081 Harborview Road, Charlotte Harbor, FL  33980.



65.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 430 Brevard Avenue, Cocoa, FL  32922.



66.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 3600 N Federal Hwy., Ft. Lauderdale, FL  33308.



67.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 450 SE Hwy 19, Crystal River, FL  34423.



68.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 1025 International Speedway Blvd., Daytona Beach,
FL  32114.



69.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 909 Del Prado Boulevard, Cape Coral, FL  33922.



70.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 2600 East Bay Drive, Largo, FL  33770.



71.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 100 North Bay St., Eustis, FL  32726.



72.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 2525 Estero Boulevard, Ft. Myers Beach, FL  33931.



73.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 189 Eglin Parkway, NE., Ft. Walton Beach, FL  32548.


 
 

--------------------------------------------------------------------------------

 


74.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 6525 South Tamiami Trail, Sarasota, FL  34231.



75.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 850 Homestead Blvd., Homestead, FL  33030.



76.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 12046 Indian Rocks Road, Largo, FL  33770.



77.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 940 West Main Street, Inverness, FL  34450.



78.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 8190 West Sunrise Blvd., Plantation, FL  33322.



79.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 3927 Hwy 4., Jay, FL  32565.



80.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 164 W. Madison Street, Lake City, FL  32055.



81.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at One North First Street, Lake Wales, FL  33853.



82.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 201 S. Ohio Ave., Live Oak, FL  32060.



83.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 390 West Highway 434, Longwood, FL  32750.



84.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 9499 Northeast 2nd Avenue, Miami Shores, FL  33138.



85.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 9190 Biscayne Blvd., Miami Shores, FL  33138.



86.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 7760 W. Flagler Street, Miami, FL  33144.



87.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 620 S. Hwy 19., Palatka, FL  32177.



88.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 5701 Village Blvd., West Palm Beach, FL  33407.



89.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 7001 West Broward Boulevard, Plantation, FL  33317.


 
 

--------------------------------------------------------------------------------

 


90.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 5001 South Florida Avenue, Lakeland, FL  33803.



91.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 7500 Gulf Blvd., St. Petersburg, FL  33706.



92.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 116 South Pinellas Avenue, Tarpon Springs, FL  34688.



93.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 92200 Over Seas Hwy., Tavernier, FL  33070.



94.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 4526 US Hwy 19, New Port Richey, FL  34652.



95.
Phase I Environmental Site Assessment prepared by EMG dated 28, 2004 for the
properties located at 9223 Cortez Blvd., Weekiwachee, FL  34613.



96.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 4311 Manatee Ave. West, Bradenton, FL  34209.



97.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 500 Northlake Drive, Aberdeen Village Center,
Peachtree City, GA  30303.



98.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 163 Clairmont Avenue, Decatur, GA  30030.



99.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 215 West Jackson Street, Dublin, GA  31021.



100.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 2818 East Point Street, East Point, GA  30344.



101.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 155 E. Central Ave., Fitzgerald, GA  31750.



102.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 241 E. Howell St., Hartwell, GA  30643.



103.
Phase I Environmental Site Assessment prepared by EMG dated September 1, 2004
for the properties located at 1005 Northside Drive, Perry, GA  31069.



104.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 204 W. Cherry Street, Jesup, GA  31545.


 
 

--------------------------------------------------------------------------------

 


105.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 17-23 Greenville Street, Newnan, GA  30263.



106.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 1314 N. 38th., Kansas City, KS 66102.



107.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 1025 -1075 Main (Blds I & II)., Waltham, MA  02451.



108.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 46 Pleasant St., Malden, MA  02148.



109.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 200 Exchange St., Malden, MA  02140.



110.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 700 Pleasant St., New Bedford, MA  02740.



111.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 36 N. Washington Street, P. O. Box 630, Easton,
MD  21601.



112.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 7950 New Hampshire Avenue, Langley Park, MD  20783.



113.
Phase I Environmental Site Assessment prepared by EMG dated June 11, 2004 for
the properties located at 32 West Pennsylvania Avenue, Towson, MD  21204.



114.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 2601 University Boulevard, Wheaton, MD  20902.



115.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 178 Court St., Auburn, ME  04210.



116.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 80 Exchange St., Bangor, ME  04401.



117.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 65 Gannett Dr., South Portland, ME  04106.



118.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 15115 Manchester Road, Ballwin, MO  63011.



119.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 1818 East North Avenue, Belton, MO  64012.


 
 

--------------------------------------------------------------------------------

 


120.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 102 E. Arrow St., PO Box 10, Marshall, MO  65340.



121.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at Highway 160 & Main St., Forsyth, MO  65653.



122.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at #1 Front Street, Troy, MO  63379.



123.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 4041 Lynn Court Drive, Independence, MO  64055.



124.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 2001 NE 46th Street, Kansas City, MO  64116.



125.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 8550 Holmes Rd., Kansas City, MO  64131.



126.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 311 S. Main, O'Fallon, MO  63366.



127.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 331 Westport Road, Kansas City, MO  64111.



128.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 901 West Trade Street, Charlotte, NC  28202.



129.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 707 North Main Street, Hendersonville, NC  28739.



130.
2 Phase I Environmental Site Assessment prepared by EMG dated June 21, 2004 for
the properties located at 20 Central Sq., Keene, NH  03431.



131.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 143-157 Main St., Nashua, NH  03060.



132.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 3 Pleasant St., Portsmouth, NH  03801.



133.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 3109 Bergenline Ave., Union City, NJ  07087.



134.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 639 Rte 18 & Arthur St., East Brunswick, NJ  08816.


 
 

--------------------------------------------------------------------------------

 


135.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 40 Beechwood Rd., Summit, NJ  07901.



136.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 209-215 Bellevue Ave., Hammonton, NJ  08037.



137.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 301 Carnegie Ctr., Princeton, NJ  08543.



138.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at Central Ave & Rte 46., Teterboro, NJ  07608.



139.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 150 Chambers Bridge Rd., Brick, NJ  08723.



140.
Phase I Environmental Site Assessment prepared by EMG dated June 16, 2004 for
the properties located at 591 Cranbury Rd., East Brunswick, NJ  08816.



141.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 54 East Ridgewood Ave., Ridgewood, NJ  07450.



142.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 207-209 Hackensack St., Wood Ridge, NJ  07075.



143.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 4 Hunter St., Lodi, NJ  07644.



144.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 3670 Hwy 9, Freehold, NJ  07728.



145.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at Main & Corliss, Allenhurst, NJ  08046.



146.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 276 Main St., Orange, NJ  07050.



147.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 161 Maplewood Ave., Maplewood, NJ  07040.



148.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 90 Nassau St., Princeton, NJ  08542.



149.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 601, 607-609 N Wood Ave., Linden, NJ  07036.



150.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 395 State Rte 70, Lakewood, NJ  08701.


 
 

--------------------------------------------------------------------------------

 


151.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 243 Rte 130, Bordentown, NJ  08505.



152.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 1125 Rte 22 West, Bridgewater, NJ  08807.



153.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 4900 Rte 70., Pennsauken, NJ  08109.



154.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 263 Rts 202/31, Flemington, NJ  08822.



155.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 8 South Orange Ave., South Orange, NJ  07079.



156.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 35 South Washington Ave., Bergenfield, NJ  07621.



157.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 367 Springfield Ave., Summit, NJ  07901.



158.
Phase I Environmental Site Assessment prepared by EMG dated June 16, 2004 for
the properties located at 296 Summerhill Rd., Spotswood, NJ  08884.



159.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 1501 Tilton Rd., Northfield, NJ  08225.



160.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 250 W. Amador, Las Cruces, NM  88001.



161.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 250-B W. Amador, Las Cruces, NM  88001.



162.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 1233 S. 2nd Street, Raton, NM  87740.



163.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 130 Park Avenue, Raton, NM  87740.



164.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 1234 St. Michael's Drive, Santa Fe, NM  87501.



165.
Phase I Environmental Site Assessment prepared by EMG dated September 1, 2004
for the properties located at 4101 E. Charleston Blvd., Las Vegas, NV  89104.


 
 

--------------------------------------------------------------------------------

 


166.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 895 S. 21st Street, Sparks, NV  89431.



167.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 91-16 168 Street, Jamaica, NY  11432.



168.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 3330 Park Ave., Wantagh, NY  11793.



169.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 575 Broadway, Albany, NY  12207.



170.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 79 Main St., Port Washington, NY  11050.



171.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 600 Broadhollow Rd., Melville, NY  11747.



172.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 300 Broadhollow Road, Melville, NY  11747.



173.
Phase I Environmental Site Assessment prepared by EMG dated September 24, 2004
for the properties located at 17 Cutter Mill Rd., Great Neck, NY  11021.



174.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at One East Ave., Rochester, NY  14638.



175.
Phase I Environmental Site Assessment prepared by EMG dated June 30, 2004 for
the properties located at 52 East Park Ave., Long Beach, NY  11561.



176.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 560 Main St., Buffalo, NY  14202.



177.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 268 Genesee/Court St., Utica, NY  13502.



178.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 120 Genesee St., Auburn, NY  13021.



179.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 2300 Grand Ave., Baldwin, NY  11510.



180.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 15 Hempstead Gardens Dr., West Hempstead, NY  11552.


 
 

--------------------------------------------------------------------------------

 


181.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 269 Hempstead Ave., Malverne, NY  11565.



182.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 60 Hempstead Ave., West Hempstead, NY  11552.



183.
Phase I Environmental Site Assessment prepared by EMG dated June 30, 2004 for
the properties located at 2310 Hempstead Tpke., East Meadow, NY  11554.



184.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 3161 Hempstead Tpke., Levittown, NY  11756.



185.
Phase I Environmental Site Assessment prepared by EMG dated September 24, 2004
for the properties located at Eight Irma Ave., Port Washington, NY  11050.



186.
Phase I Environmental Site Assessment prepared by EMG dated September 1, 2004
for the properties located at 49 James St., Albany, NY  12201.



187.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 20 Jerusalem Ave., Hicksville, NY  11802.



188.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 200 Liberty Plaza, Rome, NY  13440.



189.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 15 Merrick Ave., Merrick, NY  11566.



190.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 10 Middle Neck Rd., Great Neck, NY  11021.



191.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 500 East Genesee St., Syracuse, NY  13214.



192.
Phase I Environmental Site Assessment prepared by EMG dated June 21, 2004 for
the properties located at 500 State St., Schenectady, NY  12305.



193.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 69 State St., Albany, NY  12201.



194.
Phase I Environmental Site Assessment prepared by EMG dated September 1, 2004
for the properties located at 63 State St., Albany, NY  12205.



195.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 418 Third St, Suite 101., Niagara Falls, NY  14301.



196.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 2970 Transit Rd., West Seneca, NY  14224.


 
 

--------------------------------------------------------------------------------

 


197.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 1800 S Elm Place, Broken Arrow, OK  74012.



198.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 1801 N. Hwy 66, Catoosa, OK  74015.



199.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 300 W. Randolf, Enid, OK  73701.



200.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 5613 N. May Avenue, Oklahoma City, OK  73112.



201.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 205 E. Pine, Tulsa, OK  74106.



202.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 10801 E. 31st Street, Tulsa, OK  74147.



203.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 5051 S. Lewis, Tulsa, OK  74105.



204.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 735 SE 6th Street, Grants Pass, OR  97526.



205.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 200 East Powell Blvd., Gresham, OR  97030.



206.
Phase I Environmental Site Assessment prepared by EMG dated June 27, 2004 for
the properties located at 10120 NE Sandy Blvd., Portland, OR  97220.



207.
Phase I Environmental Site Assessment prepared by EMG dated August 3, 2004 for
the properties located at 552 S. 6th St., Redmond, OR  97756.



208.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 550 Blair Mill Rd., Horsham, PA  19044.



209.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 9501 Bustleton Ave., Philadelphia, PA  19115.



210.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 6 East Trenton Ave., Morrisville, PA  19067.



211.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 6425 Rising Sun Ave., Philadelphia, PA  19111.


 
 

--------------------------------------------------------------------------------

 


212.
Phase I Environmental Site Assessment prepared by EMG dated August 4, 2004 for
the properties located at 1000 Sandy Hill Rd., Norristown, PA  19401-4181.



213.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 200 Tournament Dr., Horsham, PA  19044.



214.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 125 Dupont Dr., Providence, RI  02907.



215.
Phase I Environmental Site Assessment prepared by EMG dated June, 2004 for the
properties located at 50 Jordan St., East Providence, RI  02915.



216.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 6725 Post Rd., North Kingstown, RI  02852.



217.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 265 South Irby Street, Florence, SC  29501.



218.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 323 Main Street, Greenwood, SC  29646.



219.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 59 Pope Avenue, Hilton Head, SC  29928.



220.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 222 East Main Street, Rock Hill, SC  29730.



221.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 295 East Main Street, Spartanburg, SC  29302.



222.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 215 Legion Street, Clarksville, TN  37040.



223.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 200 West 7th Street, Columbia, TN  38401.



224.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 1201 North Eastman Road, Kingsport, TN  37664.



225.
Phase I Environmental Site Assessment prepared by EMG dated June 22, 2004 for
the properties located at 120 West Main Street, Lebanon, TN  37087.



226.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 795 Main Street West, Oak Ridge, TN  37830.


 
 

--------------------------------------------------------------------------------

 

227.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 2634 Liberty, Beaumont, TX  77702-1935.



228.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 600 East Camp Wisdom, Duncanville, TX  75116-2799.



229.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 111 Rayburn, San Antonio, TX  78221-1336.



230.
Phase I Environmental Site Assessment prepared by EMG dated August 13, 2004 for
the properties located at 1308 Boston, Nederland, TX  77627.



231.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 11714 Perrin Beitel, San Antonio, TX  78233.



232.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 100 N. Cuyler, Pampa, TX  79065.



233.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 301 N. Cuyler, Pampa, TX  79065.



234.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 7900 Shoal Creek, Austin, TX  78703.



235.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 11025 FM 1960 W., Houston, TX  77065.



236.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 220 East Main Street, Uvalde, TX  78801-5639.



237.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 2733 Midwestern Parkway, Wichita Falls, TX  76308.



238.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 271 West Main Street, Abingdon, VA  24210.



239.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 6315 Backlick Road, Springfield, VA  22150.



240.
Phase I Environmental Site Assessment prepared by EMG dated June 24, 2004 for
the properties located at 2030 Coliseum Drive, #A., Hampton, VA  23666.



241.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 10440 Main Street, Fairfax, VA  22030.



242.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 113 West Main Street, Orange, VA  22960.


 
 

--------------------------------------------------------------------------------

 


243.
Phase I Environmental Site Assessment prepared by EMG dated June 23, 2004 for
the properties located at 6025 Providence Road, Virginia Beach, VA  23464.



244.
Phase I Environmental Site Assessment prepared by EMG dated June 17, 2004 for
the properties located at 2601 West Broad Street, Richmond, VA  23220.



245.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 2010 NW Market Street, Seattle, WA  98107.



246.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 528 NE 4th Ave., Camas, WA  98607.



247.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 748 6th St., Clarkston, WA  99403.



248.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 306 Main St., Edmonds, WA  98020.



249.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 404 E. 85th Street, Seattle, WA  98103.



250.
Phase I Environmental Site Assessment prepared by EMG dated June 26, 2004 for
the properties located at 2764 1st Ave S., Seattle, WA  98134.



251.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 3420 W. Kennewick Ave., Kennewick, WA  99336.



252.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 700 Front St., Lynden, WA  98264.



253.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 734 Water Street, Port Townsend, WA  98368.



254.
Phase I Environmental Site Assessment prepared by EMG dated June 25, 2004 for
the properties located at 500 Central Ave S., Quincy, WA  98848.



255.
Phase I Environmental Site Assessment prepared by EMG dated June 29, 2004 for
the properties located at 114 S. Sequim Ave., Sequim, WA  98382.



256.
Phase I Environmental Site Assessment prepared by EMG dated June 28, 2004 for
the properties located at 30 S. Wenatchee Ave., Wenatchee, WA  98801.




--------------------------------------------------------------------------------


[v177309_ex10-46x86x1.jpg]
 

--------------------------------------------------------------------------------


 


Schedule 4 to Master Lease Agreement - BAC Artwork


Serial#
 
Part#
 
Title
 
Artist
 
Floor
 
Dept
 
Contact
 
Space
 
Installed
                                     
CAMON-400 – Montrose
                         
34042
     
No Title
 
Unk-Unknown,
 
1
     
Rebecca 818-542-6715
 
Open
 
03-Mar-04
 
40966
     
Triangle Pattern Quilt
 
Unk-USA,
     
Branch 223
 
Rebecca 818-542-6715
 
Open
 
29-Jan-04
 
42036
     
Studio Rodeo #3
 
Holder, Ken
 
1
 
223
 
Rebecca 818-542-6715
 
behind teller
 
29-Oct-03
 
42037
     
Studio Rodeo #8
 
Holder, Ken
 
1
 
223
 
Rebecca 818-542-6715
 
behind teller
 
29-Oct-03
 
42038
     
Studio Rodeo #9
 
Holder, Ken
 
1
 
223
 
Rebecca 818-542-6715
 
behind teller
 
29-Oct-03
 
42943
     
A Man In An Oasis
 
Sweet, Paula
 
1
 
223
 
Rebecca 818-542-6715
 
open
 
29-Oct-03
 
44507
     
Rimrock #1
 
Brach, Paul
     
Branch 223
 
Rebecca 818-542-6715
 
Open
 
29-Jan-04
 
44508
     
Rimrock #2
 
Brach, Paul
     
Branch 223
 
Rebecca 818-542-6715
 
Open
 
29-Jan-04
 
44519
     
Magsud
 
Morphesis, James
     
Branch 223
 
Rebecca 818-542-6715
 
Open
 
29-Jan-04
 
81068
     
Aucologen
 
Gura, Kathy
     
Branch 223
 
Rebecca 818-542-6715
 
Open
 
29-Jan-04
 
82504
     
Quadrant I (1 of 4 In "Quadrant Series")
 
Sturman, Eugene
 
1
 
223
 
Rebecca 818-542-6715
 
back entrance
 
29-Oct-03
 
82507
     
Quadrant IV (4 of 4 In "Quadrant Series")
 
Sturman, Eugene
 
1
 
223
 
Rebecca 818-542-6715
 
back entrance
 
29-Oct-03
                                     
CATOLL000 - Toluca Lake
                         
40255
     
Concentrum
 
Inukai,
 
1
 
411
 
LINDA VAN DUYER, 592-8918
 
BEHIND TELLR LN-OPEN AREA
 
01-Jul-94
 
40722
     
Black Diamond With Gems
 
Torreano, John
 
1
 
411
 
LINDA VAN DYER, 592-8918
 
OPEN AREA
 
01-Apr-94
 
40723
     
Yellow Diamond With Gems
 
Torreano, John
 
1
 
411
 
LINDA VAN DYER, 592-8918
 
OPEN AREA
 
01-Apr-94
 
40724
     
White Diamond With Gems
 
Torreano, John
 
1
 
411
 
LINDA VAN DYER, 592-8918
 
OPEN AREA
 
01-Apr-94
 
40876
     
Andy Mouse (2 of 4 In Series)
 
Haring & Warhol, Keith Haring
 
1
 
411
 
LINDA VAN DYER, 592-8918
 
OPEN AREA
 
01-Apr-94
 
42004
     
Spun For James Kirsh
 
Francis, Sam
 
1
 
411
 
LINDA VAN DYER, 592-8918
 
OPEN AREA
 
01-Apr-94
 
42559
     
Kalenderblatt
 
Stroud, Peter
 
1
 
411
 
LINDA VAN DUYER, 592-8918
 
BEHIND TELLR LN-OPEN AREA
 
01-Jul-94
 
42582
     
Spontaneous/Non-Spontaneous Discrimination
 
Paolozzi, Eduardo
 
1
 
411
 
LINDA VAN DUYER, 592-8918
 
BEHIND TELLR LN-OPEN AREA
 
01-Jul-94
                                     
CAWESL100 - West Los Angeles Branch
                         
34093
     
Freeze Frame VI California Suite
 
Vaccarino, Robin
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Open
 
27-Apr-04
 
34094
     
Freeze Frame II California Suite
 
Vaccarino, Robin
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Open
 
27-Apr-04
 
34095
     
Freeze Frame V California Suite
 
Vaccarino, Robin
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Open
 
27-Apr-04
 
34096
     
Freeze Frame III
 
Vaccarino, Robin
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Open
 
27-Apr-04
 
34097
     
Freeze Frame I
 
Vaccarino, Robin
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Open
 
27-Apr-04
 
40041
     
Zeppelin Island
 
Crutchfield, William
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Near merchant teller
 
27-Apr-04
 
40099
     
Untitled/Paper Clip
 
Smith, Richard
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Behind teller
 
27-Apr-04
 
40100
     
Untitled/Paper Clip
 
Smith, Richard
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Behind teller
 
27-Apr-04
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 4 to Master Lease Agreement - BAC Artwork

Serial#
 
Part#
 
Title
 
Artist
 
Floor
 
Dept
 
Contact
 
Space
 
Installed
                                     
80894
     
Bel Air Suite (1 of 3 In Set)
 
Tillyer, William
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Deposit area
 
27-Apr-04
 
80895
     
Bel Air Suite (2 of 3 In Set)
 
Tillyer, William
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Deposit area
 
27-Apr-04
 
80896
     
Bel Air Suite (3 of 3 In Set)
 
Tillyer, William
 
1
 
Branch
 
Aaron Young 310-996-7800
 
Deposit area
 
27-Apr-04
                                     
MOBAL-000 - Ballwin Facility
                         
38298
     
Log Cabin, Manchester, MO
 
Molloy, John
 
1
     
Lisa Lieb 314-466-6048
 
banking center
 
11-Jul-02
 
38299
     
Lyceum Building
 
Molloy, John
 
1
     
Lisa Lieb 314-466-6048
 
banking center
 
11-Jul-02
 
38300
     
Union Station Entrance
 
Molloy, John
 
1
     
Lisa Lieb 314-466-6048
 
banking center
 
11-Jul-02
 
38301
     
Ballwin Farm
 
Molloy, John
 
1
     
Lisa Lieb 314-466-6048
 
banking center
 
11-Jul-02
                                     
MOBEL-000 - Belton Facility
                         
36109
     
Abilene
 
McCain, Buckshot Frederick
 
1
     
Steven Srader 816-979-4690
 
Lobby
 
04-Apr-03
                                     
NCGATC076 - Gateway Center – Charlotte
                         
52469
     
Twist
 
Tinsley, Barry
 
0
     
Becky Hannum 704-388-3104
 
courtyard-on pole
 
03-Dec-02
         
Family (Mother, Father, Child
             
Becky Hannum 704-388-3104
 
exterior courtyard
                                         
NMSANF076 - Santa Fe–Main Facility
                       
10684
     
Supply Wagon
 
Bodelson, Dan
 
1
     
Debbra Colman
 
vault
     
10685
     
Indian Chief w/Tomahawk
 
Scholder, Fritz
 
2
         
office
 
06-Nov-00
 
10686
     
The Seven Ten Out of Douglas
 
Shufelt, Robert
 
1
     
Enid Cherry, JLL Albuq 505 282 3207
 
Hallway
     
10687
     
Autumn Shadows
 
Rice, Ramon
 
1
     
Enid Cherry , JLL ALB 505 282 3200
 
cred dept
     
10688
     
(Pueblo Scene)
 
Anderson, Ray
 
1
     
Enid Cherry, JLL ALB 5050 282 3200
         
10689
     
(Red Oxide Skip Over Desert)
 
Sisson, Lawrence
 
2
     
Enid Cherrry Jll Albuq 505 282 3702
 
board room
     
10690
     
Bargain on the Plaza, Santa Fe 1840
 
Waterhouse, Col. Charles
 
1
     
Brandy Wilson, JLL, 505 282 3203
 
lobby
     
10691
     
Santuario de Guadalupe - Early 1830's
 
Eubanks, Tony
 
1
     
Enid  Cherry, JLL, ALB, 505 282 3200
 
lobby
     
10692
     
Respect
 
Houser, Allan
 
1
     
Brandy Avery,  JLL, 505 282 3203
 
lobby
 
18-Dec-00
 
10693
     
Train at Rowe
 
Anderson, Roy
 
1
     
Enid  Cherry, JLL, ALB, 505 282 3200
 
lobby
     
10694
     
General Kearney, Army of the West
 
Spaulding, Don
 
1
     
Enid  Cherry, JLL, ALB, 505 282 3200
 
lobby
     
10695
     
1610 Don Pedro de Peralta, Founding of Santa Fe
 
Grinnell, Roy
 
1
     
Brandy Wilson, 505 282 3203
 
lobby
     
10696
     
The Trail to Santa Fe
 
Niblett, Gary
 
1
     
Brandy Wilson, JLL, 505 282 3202
 
lobby
     
10804
     
Unknown
 
Multiple Artists, Multiple Artists
 
2
 
board
             
35550
     
Song of Sun Turning North
 
Kloss, Gene
 
1
     
Enid Cherry, JLL ALBQ, 505 282 3207
 
Bank Investment Services reception
 
30-May-03
 
35551
     
Indian Chief with Tomahawk
 
Scholder, Fritz
 
1
     
Enid Cherry JLL Albuq  505 282 3207
 
Bank Investment Services office
 
29-May-03
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 4 to Master Lease Agreement - BAC Artwork

Serial#
 
Part#
 
Title
 
Artist
 
Floor
 
Dept
 
Contact
 
Space
 
Installed
                                     
35552
     
Bufflalo Dancer
 
Scholder, Fritz
 
1
     
Enid Cherry Jll ALB 505 282 3703
 
Bank investment services office
 
30-May-03
 
35553
     
On Christmas Day
 
Kloss, Gene
 
1
     
Enid Cherry JLL Albuq, 505 282 3207
 
Bank Investment  Services Reception
 
30-May-03
 
35554
     
Indian Pottery
 
Rommell, Lee
 
1
     
Enid Cherry Jll Alb 505 282 3703
 
Office
 
30-May-03
 
35555
     
Protector's Message
 
La Fountain, Preston
 
1
     
Enid Cherry JLL ALB, 505 282 3702
 
Platform
 
23-May-03
 
35556
     
Market Day
 
Rommell, Lee
 
1
     
Enid Cherry JLL ALB, 505 282 3703
 
Office
 
30-May-03
 
35557
     
Sunset Sonata
 
Graves, Valerie
 
1
     
Enid Cherry, Jll Alb, 505 282 3703
 
Office
 
30-May-03
 
35558
     
Spirit of Woman
 
La Fountain, Preston
 
1
     
Enid Cherry, JLL ALB, 505 282 3702
 
office
 
30-May-03
 
35559
     
Navajo Rug
 
Unk-USA, Navajo
 
1
     
Enid Cherry, JLL ALB 505 282 3073
 
Platform
 
30-May-03
                                     
NVRENO030 - Reno Operations Center
                         
47160
     
Homage To Griffin
 
Bell, Larry
 
1
     
Annie Waters, 602 523 2810
 
Storage
 
05-Mar-02
 
35602
     
Center Stage
 
McCollum,
                     
35603
     
Southern Exposure
 
McCollum,
                     
35604
     
Untitled #3
 
Aguilar, Kevin
                     
35605
     
Winter Rider
 
Morrow, K
                     
35619
     
Channel Island, Death Valley
 
Harris, Glorianne
                     
35620
     
Concrete Grass
 
Harris, Glorianne
                     
35621
     
Vapors Concrete and Gray
 
Harris, Glorianne
                     
35625
     
Untitled (Yellow X )
 
Antreasian, Garo
                     
35626
     
Untitled (Gray tile profiles)
 
Antreasian, Garo
                     
35627
     
Untitled (rainbow end)
 
Antreasian, Garo
                     
35628
     
Untitled ( gray v's)
 
Antreasian, Garo
                     
47114
     
Big Cactus II
 
Fincher, John
                             
More work of various quality in storage in this building.
                                                             
OKFOUC000 - Founder's Center
                         
32124
     
Untitled (House, Snow, Trees, Fence)
 
Taylor, D.
 
1
     
Jeff Hawthorn 405-848-7680
 
storage
 
03-Aug-01
                                     
WABAL-000 – Ballard
                         
58599
     
Untitled
 
Unknown,
 
1
 
37605
 
Rob Martin
     
27-Mar-01
 
58603
     
Salmon
 
Peterson, Bob
 
1
 
37065
 
Rob Martin
     
27-Mar-01
 
58604
     
North Star Coming
 
Munzo, Rie
 
1
 
37065
 
Rob Martin
     
27-Mar-01
                                     
WAIND-000 - Industrial Br
                         
58687
     
Seattle Skyline with Ship
 
Wolfe, Art
 
1
 
30502
 
Joseph Zaraglia
     
01-Mar-01
 
58688
     
Pike Place Market II
 
Wolfe, Art
 
1
 
30502
 
Joseph Zavaglia
     
01-Mar-01
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 4 to Master Lease Agreement - BAC Artwork
 
Serial#
 
Part#
 
Title
 
Artist
 
Floor
 
Dept
 
Contact
 
Space
 
Installed
                                     
58689
     
Pike Place Market I
 
Wolfe, Art
 
1
 
30502
 
Joseph Zavaglia
     
01-Mar-01
 
58690
     
Ferry Boat
 
Wolfe, Art
 
1
 
30502
 
Joseph Zavaglia
     
01-Mar-01
 
58691
     
Flag Plaza Seattle Center
 
Wolfe, Art
 
1
 
30502
 
Joseph Zavaglia
     
01-Mar-01
 
58692
     
Seattle Skyline with Space Needle
 
Wolfe, Art
 
1
 
30502
 
Joseph Zavaglia
     
01-Mar-01
                                     
WAKEN-100 – Kennewick
                         
58705
     
Don't Hurry Tomorrow
 
Kemble, Richard
 
1
 
33902
 
Robert A. Stuart
     
07-Mar-01
 
58706
     
Cloudy Down Tahoma
 
Lazelle, Keith
 
1
 
33902
 
Robert A. Stuart
     
07-Mar-01
 
58707
     
Landscape
 
Bardner,
 
1
 
33902
 
Robert A. Stuart
     
07-Mar-01
 
58708
 
A
 
Abstract
 
Singleton, S.
 
1
 
33902
 
Robert A. Stuart
     
08-Mar-01
 
58709
     
Diamond Grids
 
Anderson, Larry
 
1
 
33902
 
Robert A. Stuart
     
08-Mar-01
 
58710
     
Landscape with Stump
 
Berlin, Paul
 
1
 
33902
 
Robert A. Stuart
     
19-Nov-93
 
58711
 
B
 
Abstract
 
Singleton, S.
 
1
 
33902
 
Robert A. Stuart
     
08-Mar-01
 
58712
 
A
 
Abstract
 
Singleton, S.
 
1
 
33902
 
Robert A. Stuart
     
08-Mar-01
 
58713
 
B
 
Abstract
 
Singleton, S.
 
1
 
33902
 
Robert A. Stuart
     
08-Mar-01
                                     
WAPORT000 - Port Townsed
                         
58757
     
Slopeside
 
Matzke, Augusta
 
1
 
55707
 
Janice Sanford
     
05-Mar-01
 
58758
     
Port Townsend Street Scene
 
Haave,
 
1
 
55707
 
Janice Sanford
     
05-Mar-01
 
58759
     
Ships in Harbor
 
Eisele, C.
 
1
 
55707
 
Janice Sanford
     
05-Mar-01
 
58760
     
Abstract
 
Stimson,
 
1
 
55707
 
Janice Sanford
     
05-Mar-01
                                     
WASEQ-000 – Sequim
                         
58813
     
Glacier Peak
 
Darby, Robert D.
 
1
 
65003
 
Jean Blaurock
     
19-Jan-04
 
58814
 
`
 
Beach With Distant Rocks
 
LaFall,
 
1
 
65003
 
Jean Baurock
     
19-Jan-04
 
58815
     
Trees In Tile and Board
 
Farrell, J.
 
1
 
65003
 
Jean Blaurock
     
19-Jan-04
                                     
WAWENV000 - Wenatchee Valley
                         
58930
     
Farm Scene
 
Reynolds, Lee
 
1
 
81802
 
Rick Hallberg
     
15-Jun-01
 
58931
     
Lunch    ll
 
Calkins, H.
 
1
 
81802
 
Rick Hallberg
     
10-Nov-93
 

 

--------------------------------------------------------------------------------


[v177309_ex10-46x119x1.jpg]
 

--------------------------------------------------------------------------------


 
Schedule 5 To Master Lease
 
Renewal Term Annual Basic Rent Illustration

 
The following illustrates the calculation and allocation of Annual Basic Rent at
renewal under two different Fair Market Rental Value (“FMRV”) assumption sets.


TABLE ONE  - BASE ASSUMPTIONS:



   
A
 
B
 
C
 
D
 
Project
 
Non-FMRV
Renewal Space
 
FMRV Space
 
Total Renewal
Premises NRA
(A + B)
 
Annual Basic Rent
Factor
 
Project A
 
85,000 RSF
 
15,000 RSF
 
100,000 RSF
 
$
9.00/RSF
 
Project B
 
25,000 RSF
 
None
 
25,000 RSF
 
$
9.00/RSF
 
Project C
 
40,000 RSF
 
10,000 RSF
 
50,000 RSF
 
$
9.00/RSF
 
Project D
 
75,000 RSF
 
None
 
75,000 RSF
 
$
9.00/RSF
 



Illustration One


Aggregate FMRV for Non-FMRV Renewal Space is greater than the Maximum Renewal
Term Basic Rent for the Non-FMRV Renewal Space.


Assume the Base Assumptions in Table One above which show that (i) the Renewal
Premises includes space at four Projects, (ii) the Renewal Premises at two of
the Projects includes FMRV Space (iii) the Annual Basic Rent Factor for the
applicable Renewal Term as set forth on Schedule 1 to the Lease is $9.00 per
RSF. Also assume the Fair Market Rental Value (determined either by agreement of
the parties or by appraisal as provided in the Lease) for each of the Projects
is as noted below:


Project
 
FMRV
 
Project A
 
$
15.00/RSF
 
Project B
 
$
10.00/RSF
 
Project C
 
$
6.00/RSF
 
Project D
 
$
8.00/RSF
 



Step 1 - Calculate the Aggregate FMRV Rent for the Non-FMRV Renewal Space:


Project
 
Non-FMRV
Renewal Space
 
FMRV
 
FMRV Rent
(A x B)
 
Project A
 
85,000 RSF
X
$
15.00/RSF
=
$
1,275,000
 
Project B
 
25,000 RSF
X
$
10.00/RSF
=
$
250,000
 
Project C
 
40,000 RSF
X
$
6.00/RSF
=
$
240,000
 
Project D
 
75,000 RSF
X
$
8.00/RSF
=
$
600,000
 
Aggregate FMRV Rent
           
$
2,365,000
 

 

--------------------------------------------------------------------------------


 
Step 2 - Calculate the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal
Space:


Project
 
Non-FMRV
Renewal Space
 
Annual Basic
Rent Factor
 
Maximum
Renewal Term
Basic Rent
 
Project A
 
85,000 RSF
X
$
9.00/RSF
=
$
765,000
 
Project B
 
25,000 RSF
X
$
9.00/RSF
=
$
225,000
 
Project C
 
40,000 RSF
X
$
9.00/RSF
=
$
360,000
 
Project D
 
75,000 RSF
X
$
9.00/RSF
=
$
675,000
 
Maximum Renewal Term Basic Rent
           
$
2,025,000
 



Step 3 – Allocate Maximum Renewal Term Basic Rent for the Renewal Premises
amongst the Projects


In this illustration, the Aggregate FMRV Rent for the Non-FMRV Renewal Space
exceeds the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal Space,
requiring a special allocation of the total Maximum Renewal Term Basic Rent for
the Non-FMRV Renewal Space amongst the Projects according to FMRV.


This allocation is accomplished by reducing the FMRV proportionately for each
Project containing Non-FMRV Renewal Space by multiplying it by a fraction,
expressed as a decimal, the numerator of which is the Maximum Renewal Term Basic
Rent (i.e., $2,025,000.00) and the denominator of which is the Aggregate FMRV
Rent (i.e., $2,365,000.00):


Rent Adjustment Factor  = 0.85624  (i.e., $2,025,000.00/$2,365,000.00)


Project
 
Non-FMRV
Renewal Space
 
FMRV Rent
 
Rent
Adjustment
Factor
 
Adjusted
FMRV Rent
 
Project A
 
85,000 RSF
 
$
1,275,000
 
0.85624
 
$
1,091,702
 
Project B
 
25,000 RSF
 
$
250,000
 
0.85624
 
$
214,059
 
Project C
 
40,000 RSF
 
$
240,000
 
0.85624
 
$
205,497
 
Project D
 
75,000 RSF
 
$
600,000
 
0.85624
 
$
513,742
 
TOTAL
     
$
2,365,000
     
$
2,025,000
 



Step 4 – Calculate Annual Basic Rent for Renewal Premises (FMRV Space only)


Project
 
Renewal Premises
FMRV Space
 
FMRV
 
FMRV Rent for
Renewal Premises
FMRV Space only
 
Project A
 
15,000 RSF
 
$
15.00/RSF
 
$
225,000
 
Project B
     
$
10.00/RSF
 
$
0
 
Project C
 
10,000 RSF
 
$
6.00/RSF
 
$
60,000
 
Project D
     
$
8.00/RSF
   
0
 
TOTAL
           
$
285,000
 

 
2

--------------------------------------------------------------------------------


 
Step 5 – Sum components to determine Annual Basic Rent for all Renewal Premises



   
A
 
B
 
C
 
Project
 
Adjusted FMRV Rent
for Non-FMRV
Renewal Space
 
FMRV Rent for
FMRV Space only
 
Total Annual Basic
Rent for all
Renewal Premises
(A + B)
 
Project A
 
$
1,091,702
 
$
225,000
 
$
1,316,702
 
Project B
 
$
214,059
 
$
0
 
$
214,059
 
Project C
 
$
205,497
 
$
60,000
 
$
265,497
 
Project D
 
$
513,742
   
0
 
$
513,742
 
TOTAL
 
$
2,025,000
 
$
285,000
 
$
2,310,000
 



Illustration Two


Aggregate FMRV Rent for Non-FMRV Renewal Space is less than or equal to the
Maximum Renewal Term Basic Rent for the Non-FMRV Renewal Space.


Assume the Base Assumptions shown in Table One above which show that (i) the
Renewal Premises includes space at four Projects, (ii) the Renewal Premises at
two of the Projects includes FMRV Space (iii) the Annual Basic Rent Factor for
the applicable Renewal Term as set forth on Schedule 1 to the Lease is $9.00 per
RSF. Also assume the Fair Market Rental Value (determined either by agreement of
the parties or by appraisal as provided in the Lease) for each of the Projects
is as noted below:


Project
 
FMRV
         
Project A
 
$
10.00/RSF
 
Project B
 
$
7.00/RSF
 
Project C
 
$
6.00/RSF
 
Project D
 
$
8.00/RSF
 



Step 1 - Calculate the Aggregate FMRV Rent for the Non-FMRV Renewal Space:


Project
 
Non-FMRV
Renewal Space
 
FMRV
 
FMRV Rent
(A x B)
 
Project A
 
85,000 RSF
X
$
10.00/RSF
=
$
850,000
 
Project B
 
25,000 RSF
X
$
7.00/RSF
=
$
175,000
 
Project C
 
40,000 RSF
X
$
6.00/RSF
=
$
240,000
 
Project D
 
75,000 RSF
X
$
8.00/RSF
=
$
600,000
 
Aggregate FMRV Rent
           
$
1,865,000
 



Step 2 - Calculate the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal
Space:


Project
 
Non-FMRV
Renewal Space
 
Annual Basic
Rent Factor
 
Maximum
Renewal Term
Basic Rent
 
Project A
 
85,000 RSF
X
$
9.00/RSF
=
$
765,000
 
Project B
 
25,000 RSF
X
$
9.00/RSF
=
$
225,000
 
Project C
 
40,000 RSF
X
$
9.00/RSF
=
$
360,000
 
Project D
 
75,000 RSF
X
$
9.00/RSF
=
$
675,000
 
Maximum Renewal Term Basic Rent
           
$
2,025,000
 



3

--------------------------------------------------------------------------------




Step 3 – Allocate Maximum Renewal Term Basic Rent for the Renewal Premises


In this illustration, the Aggregate FMRV Rent for the Non-FMRV Renewal Space is
less than the Maximum Renewal Term Basic Rent for the Non-FMRV Renewal
Space.  No adjustment to FMRV is necessary.


Step 4 – Calculate Annual Basic Rent for FMRV Space portion of Renewal Premises


Project
 
Renewal Premises
FMRV Space
 
FMRV
 
FMRV Rent for
Renewal Premises
FMRV Space
 
Project A
 
15,000 RSF
 
$
10.00/RSF
 
$
150,000
 
Project B
     
$
7.00/RSF
   
0
 
Project C
 
10,000 RSF
 
$
6.00/RSF
 
$
60,000
 
Project D
     
$
8.00/RSF
   
0
 
TOTAL
     
 
   
$
210,000
 



Step 5 – Sum components to determine Annual Basic Rent for all Renewal Premises



   
A
 
B
 
C
 
Project
 
FMRV Rent for Non-
FMRV Renewal
Space)
 
FMRV Rent for
Renewal Premises
FMRV Space
 
Total Annual Basic
Rent for all
Renewal Premises
(A + B)
 
Project A
  $ 850,000   $ 150,000   $ 1,000,000  
Project B
  $ 175,000     0   $ 175,000  
Project C
  $ 240,000   $ 60,000   $ 300,000  
Project D
  $ 600,000     0   $ 600,000  
TOTAL
  $ 1,865,000   $ 210,000   $ 2,075,000  



4

--------------------------------------------------------------------------------

